Exhibit 10.3 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.
CONFIDENTIAL
Execution Version
























Exclusive License Agreement


by and Between
Takeda Pharmaceutical Company Limited
and
Neurocrine Biosciences, Inc.
June 12, 2020










--------------------------------------------------------------------------------


TABLE OF CONTENTS
1. DEFINITIONS
1
2. LICENSE GRANT
27
2.1. License Grant to Neurocrine
27
2.2. Sublicensing Terms
27
2.3. Subcontractors
28
2.4 [***]
29
2.5 [***]
30
2.6. In-Licenses
30
2.7. Knowledge and Technology Transfer.
31
2.8. No Other Rights and Retained Rights
32
2.9. License to Takeda.
32
3. PROFIT AND LOSS SHARE OPTIONS
32
3.1. Takeda’s Phase I Asset Opt-Out Right
32
3.2. Takeda’s Phase II Asset Opt-In Right
33
3.3. Takeda Right to Opt-Out of Profit Sharing
34
4. DEVELOPMENT
34
4.1. Development Program of Certain Licensed Products
34
4.2. Development Diligence Obligations
37
4.3. Neurocrine Development Responsibilities
39
4.4. Scientific Records
39
5. REGULATORY MATTERS
39
5.1. Regulatory Responsibilities
39
5.2. Assignment of Regulatory Submissions
39
5.3. Regulatory Submissions, Study Reports and Data not Controlled by Takeda.
42
5.4. Neurocrine Obligations
42
5.5. Costs of Regulatory Affairs.
42
6. COMMERCIALIZATION
42
6.1. Commercialization of the Licensed Products.
42
6.2. Commercialization Diligence Obligations
43
6.3. Licensed Products Commercialization Reporting
43
6.4. Licensed Products Commercialization Expenses
44
6.5. Recalls, Market Withdrawals, or Corrective Actions
44
7. MEDICAL AFFAIRS
44
7.1. Co-Funded Medical Affairs Plan
44
7.2. Medical Affairs Reports
45
7.3. Profit-Share Products Medical Affairs Expenses
45
8. GOVERNANCE
45
8.1. Alliance Manager
45
8.2. Joint Steering Committee
46

1





--------------------------------------------------------------------------------


8.3. Decisions of the JSC
49
8.4. Resolution of JSC Disputes
50
8.5. JSC Termination
53
9. PAYMENTS
53
9.1. Upfront Payment
53
9.2. Payments for the Licensed Assets and Licensed Products
53
9.3. Other Amounts Payable
58
9.4. Payment Terms
58
10. CONFIDENTIALITY AND PUBLICATION
62
10.1. Nondisclosure and Non-Use Obligations
62
10.2. Publication and Publicity
64
11. REPRESENTATIONS, WARRANTIES AND COVENANTS
65
11.1. Mutual Representations and Warranties as of the Execution Date
65
11.2. Representations and Warranties by Takeda
66
11.3. Warranty Disclaimer
68
11.4. Certain Covenants
69
12. INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE
70
12.1. Indemnification by Takeda
70
12.2. Indemnification by Neurocrine
70
12.3. Third Party Losses for Profit-Share Products.
71
12.4. Indemnification Procedure
72
12.5. Limitation of Liability
72
12.6. Insurance
73
13. INTELLECTUAL PROPERTY
73
13.1. Inventions.
73
13.2. Prosecution and Maintenance of Patent Rights
74
13.3. Third Party Infringement and Defense
76
13.4. Patent Right Extensions
78
13.5. Third Party Rights
78
13.6. Orange Book Listing.
78
13.7. Trademarks.
78
13.8. Common Interest
78
14. TERM AND TERMINATION
79
14.1. Term
79
14.2. Termination for Convenience
79
14.3. Termination for Cause
79
14.4. Effects of Termination
81
14.5. Survival
87
15. EFFECTIVENESS
88
15.1. Effective Date
88
15.2. Filings
88



2





--------------------------------------------------------------------------------


15.3. Outside Date
89
16. MISCELLANEOUS
89
16.1. Assignment
89
16.2. Governing Law
89
16.3. Dispute Resolution
89
16.4. Entire Agreement; Amendments
90
16.5. Severability
91
16.6. Headings
91
16.7. Waiver of Rule of Construction
91
16.8. Interpretation
91
16.9. No Implied Waivers; Rights Cumulative
91
16.10. Notices.
92
16.11. Compliance with Export Regulations
93
16.12. Force Majeure
93
16.13. Independent Parties
93
16.14. Further Assurances
94
16.15. Performance by Affiliates
94
16.16. Binding Effect; No Third Party Beneficiaries
94
16.17. Counterparts
94











3






--------------------------------------------------------------------------------


SCHEDULES
SCHEDULE 1.45  Defensive Patent Rights
SCHEDULE 1.89 Licensed Assets
SCHEDULE 1.188 Takeda Know-How
SCHEDULE 2.7  Transferred Inventory
SCHEDULE 4.1.1  Preliminary Co-Funded Development Plan
SCHEDULE 4.2.3(d)  Phase II Ongoing Activities Plan and Budget
SCHEDULE 5.2.3 Regulatory Submissions Dates
SCHEDULE 9.2.1  Profit and Loss Share
SCHEDULE 9.4.1 Wire Instructions
SCHEDULE 10.2.3 Joint Press Release
SCHEDULE 11.2.1  Takeda Patent Rights
SCHEDULE 11.2.2 Takeda Technology
SCHEDULE 11.2.4 Ownership of Takeda Technology
SCHEDULE 11.4.4 Domain Names
SCHEDULE 13.2.1(a) Annuities and Maintenance Fees
SCHEDULE 14.4.3 [***] Dispute Resolution


4






--------------------------------------------------------------------------------


EXCLUSIVE LICENSE AGREEMENT
THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”), entered into as of June 12,
2020 (the “Execution Date”), is entered into by and between Takeda
Pharmaceutical Company Limited, a Japanese corporation (“Takeda”), and
Neurocrine Biosciences, Inc., a corporation organized and existing under the
Laws of Delaware (“Neurocrine”). Takeda and Neurocrine are referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Takeda is a global pharmaceutical company with expertise in developing
and commercializing neuroscience therapeutics;
WHEREAS, Neurocrine is a biopharmaceutical company focused on advancing
therapies for neurological, psychiatric, and endocrine-related disorders;
WHEREAS, Takeda Controls certain Patent Rights, Know-How, and other intellectual
property rights related to the Licensed Assets and Licensed Products; and
WHEREAS, Neurocrine wishes to obtain, and Takeda desires to grant, a license
under certain Patent Rights, Know-How, and other intellectual property rights
Controlled by Takeda to Exploit the Licensed Assets and Licensed Products on the
terms and conditions set forth herein.
NOW, THEREFORE, the Parties hereby agree as follows:
1.DEFINITIONS
Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, will have the respective meanings set
forth below:
1.1.“Accounting Standards” means International Financial Reporting Standards
(IFRS), with respect to Takeda, and U.S. Generally Accepted Accounting
Principles (GAAP), with respect to Neurocrine, or GAAP or IFRS, as applicable,
in each case, as generally and consistently applied throughout the Party’s
organization.
1.2.“Affiliate” means, with respect to a Person, any other Person that controls,
is controlled by, or is under common control with such Person. For purposes of
this Agreement, a Person will be deemed to control another Person if it owns or
controls, directly or indirectly, more than 50% of the equity securities of such
other Person entitled to vote in the election of directors (or, in the case that
such other Person is not a corporation, for the election of the corresponding
managing authority), or otherwise has the power to direct the management and
policies of such other Person. The Parties acknowledge that in the case of
certain entities organized under the laws of certain countries outside the
United States, the maximum percentage ownership permitted by law for a foreign
investor may be less than 50%, and that in such case such lower percentage will
be substituted in the preceding sentence, provided that such foreign investor
has the power to direct the management and policies of such entity. Neither of
the Parties will be deemed to be an “Affiliate” of the other solely as a result
of their entering into this Agreement.
1.3.“Agreement” has the meaning set forth in the preamble.





--------------------------------------------------------------------------------


1.4.“Alliance Manager” has the meaning set forth in Section 8.1 (Alliance
Manager).
1.5.“Allowable Overruns” means, for Licensed Assets that are Profit-Share
Products, on a Licensed Asset-by Licensed Asset basis, any amount that is [***]
above the total budgeted or approved amounts for a Calendar Year on a year to
date basis set forth in any Co-Funded Development Budget, Co-Funded
Commercialization Budget, or Co-Funded Medical Affairs Budget for such Calendar
Year for all Profit-Share Products that comprise the same Licensed Asset,[***]
for all Profit-Share Products comprising the same Licensed Asset in the
applicable budget (i.e., either the Co-Funded Development Budget, Co-Funded
Commercialization Budget, or Co-Funded Medical Affairs Budget) for any Calendar
Year], provided that, subject to [***] such amount is not incurred as a result
of [***].
1.6.“Antitrust Clearance Date” means the earliest date on which all applicable
waiting periods and approvals required under Antitrust Laws in the U.S. with
respect to the transactions contemplated under this Agreement have expired or
have been terminated (in the case of waiting periods) or been received (in the
case of approvals), in each case, without the imposition of any conditions.
1.7.“Antitrust Filing” means any filing with the United States Federal Trade
Commission and the Antitrust Division of the United States Department of Justice
and any applicable Governmental Authority in the Territory, as required under
any Antitrust Laws with respect to the transactions contemplated under this
Agreement, together with all required documentary attachments thereto.
1.8.“Antitrust Laws” means any federal, state or foreign law, regulation, or
decree, including the HSR Act, designed to prohibit, restrict, or regulate
actions for the purpose or effect of monopolization or restraint of trade.
1.9.“Assigned Regulatory Submissions” means all INDs, MAAs, and other Regulatory
Approvals or Regulatory Submissions assigned by Takeda to Neurocrine pursuant to
Section 5.2 (Assignment of Regulatory Submissions).
1.10.“Auditor” has the meaning set forth in Section 9.4.3 (Records and Audits).
1.11.[***]
1.12.“Briefing Book Event” means [***].
1.13.“Budget Dispute Officers” has the meaning set forth in Section 8.4.1
(Referral to Executive Officers).
1.14.“Business Day” means a calendar day other than a Saturday, Sunday, or a
bank or other public holiday in Boston, Massachusetts or San Diego, California
in the United States, or Tokyo in Japan.
1.15.“Calendar Quarter” means the respective periods of three consecutive
calendar months ending on March 31, June 30, September 30, and December 31 of
each Calendar Year.
1.16.“Calendar Year” means each successive period of twelve months commencing on
January 1 and ending on December 31.


2





--------------------------------------------------------------------------------


1.17.“cGMP” means the then-current good manufacturing practice standards,
practices, and procedures promulgated or endorsed by the applicable Regulatory
Authority as set forth in the guidelines imposed by such Regulatory Authority,
as may be updated from time-to-time, including those as set forth in FDA
regulations in 21 C.F.R. Parts 210 and 211 and all applicable FDA rules,
regulations, orders, and guidances, and the requirements with respect to current
good manufacturing practices prescribed by the European Community under
provisions of “The Rules Governing Medicinal Products in the European Community,
Volume 4, Good Manufacturing Practices, Annex 13, Manufacture of Investigational
Medicinal Products, July 2003,” or as otherwise required by applicable Laws.
1.18.“Change of Control” means, with respect to a Party, (a) a merger,
consolidation, recapitalization, or reorganization of such Party with a Third
Party that results in the holders of beneficial ownership (other than by virtue
of obtaining irrevocable proxies for purposes of management voting on matters as
directed by beneficial owners) of the voting securities of such Party
outstanding immediately prior thereto, or any securities into which such voting
securities have been converted or exchanged, ceasing to hold beneficial
ownership of more than 50% of the combined voting power of the surviving entity
or the parent of the surviving entity immediately after such merger,
consolidation, recapitalization, or reorganization, (b) a transaction or series
of related transactions in which a Third Party, together with its Affiliates,
becomes the direct or indirect beneficial owner of more than 50% of the combined
voting power of the outstanding securities of such Party, or (c) the sale or
other transfer to a Third Party of all or substantially all of such Party’s and
its controlled Affiliates’ assets. Notwithstanding the foregoing, any
transaction or series of transactions effected for the purpose of financing the
operations of the applicable Party or changing the form or jurisdiction of
organization of such Party (such as an initial public offering or other offering
of equity securities to nonstrategic investors or corporate reorganization)
will not be deemed a “Change of Control” for purposes of this Agreement.
1.19.“Clinical Trial” means any study in humans (including a noninterventional
study) conducted to obtain information regarding a pharmaceutical or biologic
product, including information relating to the safety, tolerability,
pharmacological activity, pharmacokinetics, dose ranging, or efficacy of such
pharmaceutical or biologic product.
1.20.“CMO” means a contract manufacturing organization or a contract testing
organization.
1.21.“Co-Funded Commercialization Activities” has the meaning set forth in
Section 6.1.1 (Co-Funded Commercialization Plan).
1.22.“Co-Funded Commercialization Budget” has the meaning set forth in
Section 6.1.1 (Co-Funded Commercialization Plan).
1.23.“Co-Funded Commercialization Plan” has the meaning set forth in
Section 6.1.1 (Co-Funded Commercialization Plan).
1.24.“Co-Funded Development Activities” has the meaning set forth in Section
4.1.1 (Co-Funded Development Plan).
1.25.“Co-Funded Development Budget” has the meaning set forth in Section 4.1.1
(Co-Funded Development Plan).


3





--------------------------------------------------------------------------------


1.26.“Co-Funded Development Plan” has the meaning set forth in Section 4.1.1
(Co-Funded Development Plan).
1.27.“Co-Funded Medical Affairs Activities” has the meaning set forth in
Section 7.1 (Co-Funded Medical Affairs Plan).
1.28.“Co-Funded Medical Affairs Budget” has the meaning set forth in Section 7.1
(Co-Funded Medical Affairs Plan).
1.29.“Co-Funded Medical Affairs Plan” has the meaning set forth in Section 7.1
(Co-Funded Medical Affairs Plan).
1.30.[***]
1.31.“Code” means the Internal Revenue Code of 1986, as amended.
1.32.“Combination Product” means a Licensed Product that is (a) sold in the form
of a combination that contains or comprises one or more additional
therapeutically active pharmaceutical agents (whether coformulated or copackaged
or otherwise sold for a single price) other than a Licensed Asset; (b) sold for
a single price together with any delivery device (each of the therapeutically
active pharmaceutical agents in clause (a) and the delivery device in clause
(b), an “Other Component”); or (c) defined as a “combination product” by the FDA
pursuant to 21 C.F.R. §3.2(e) or its foreign equivalent, where such “combination
product” is sold for a single price.
1.33.“Commercialization” or “Commercialize” means any and all activities
directed to the marketing, promotion, distribution matters, offering for sale,
sale, having sold, importing, having imported, exporting, having exported or
other commercialization of a pharmaceutical or biologic product (including
pricing matters), but expressly excluding activities directed to Manufacturing,
Development, or performance of Medical Affairs. “Commercialize,”
“Commercializing,” and “Commercialized” will be construed accordingly.
1.34.“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party or its Affiliates with respect to any objective or activity
under this Agreement by a Party, those efforts and resources, including [***],
in each case, [***], taking into account [***]. [***].
1.35.“Competitive Infringement” means (a) the making, using, selling, offering
for sale, importing, or exporting by a Third Party of a pharmaceutical or
biologic product in a country that actually or potentially infringes a Valid
Claim of a Takeda Patent Right or Program Patent Right in such country or (b)
the filing of an ANDA under Section 505(j) of the FD&C Act or an application
under Section 505(b)(2) of the FD&C Act naming a Licensed Product as a reference
listed drug and including a certification under Section 505(j)(2)(A)(vii)(IV) or
505(b)(2)(A)(IV), respectively.
1.36.“Confidential Information” means (a) any and all confidential or
proprietary information and data, including scientific, preclinical, clinical,
regulatory, manufacturing, marketing, financial and commercial information or
data, unpublished patent applications and information related thereto and set
forth therein, in each case, that is or has been provided by or on behalf of one
Party to the other Party or its Affiliates in connection with this Agreement or
any related negotiations, discussions, or diligence, whether communicated in
writing or orally or by any other method, and (b) the terms of this Agreement.
Notwithstanding the foregoing, “Confidential Information”


4





--------------------------------------------------------------------------------


excludes any information that the receiving Party can show by competent evidence
(i) is known by the receiving Party at the time of its receipt, and not through
a prior disclosure by the disclosing Party, as documented by the receiving
Party’s business records; (ii) is known to the public before its receipt from
the disclosing Party, or thereafter becomes generally known to the public
through no breach of this Agreement by the receiving Party; (iii) is
subsequently disclosed to the receiving Party without obligation of
confidentiality by a Third Party who has rightfully obtained such information
and who is not under an obligation of confidentiality or other contractual
obligation with respect to such information; or (iv) is developed by the
receiving Party independently of Confidential Information received from the
disclosing Party, as documented by the receiving Party’s business records.
1.37.“Control” means the possession by a Party (whether by ownership, license,
or otherwise), other than pursuant to this Agreement, of, (a) with respect to
any tangible Know-How, the legal authority or right to physical possession of
such tangible Know-How, with the right to provide such tangible Know-How to the
other Party on the terms set forth herein, or (b) with respect to Patent Rights,
Regulatory Approvals, Regulatory Submissions, intangible Know-How, or other
intellectual property, the legal authority or right to grant a license,
sublicense, access, or right to use (as applicable) to the other Party under
such Patent Rights, Regulatory Approvals, Regulatory Submissions, intangible
Know-How, or other intellectual property on the terms set forth herein, in each
case ((a) and (b)), (i) without breaching or otherwise violating the terms of
any arrangement or agreement with a Third Party in existence as of the time such
Party or its Affiliates would first be required hereunder to grant the other
Party such access, right to use, licenses, or sublicense or (ii) with respect to
Know-How or Patent Rights developed, acquired, or licensed by a Party after the
Effective Date, without incurring any additional payment obligations to a Third
Party that are not subject to an agreed allocation between the Parties.
Notwithstanding the foregoing, a Party and its Affiliates will not be deemed to
“Control” any of the foregoing (a)-(b) that is [***]. Furthermore,
notwithstanding the foregoing, Takeda and its Affiliates will not be deemed to
“Control” any of the foregoing (a)-(b) that (1) [***], (2) [***], and (3) [***].
1.38.“Cover,” “Covering,” or “Covered” means, with respect to a particular
subject matter at issue and a relevant Patent Right or individual claim in such
Patent Right, as applicable, that the manufacture, use, sale, offer for sale, or
importation of such subject matter would fall within the scope of one or more
claims in such Patent Right.
1.39.[***]
1.40.[***]
1.41.[***]
1.42.[***]
1.43.“CRO” means a contract research organization.
1.44.“Data Read-Out” means, with respect to a Clinical Trial, [***].
1.45.“Defensive Patent Right” means any Patent Right set forth on Schedule 1.45
(Defensive Patent Rights) or claiming priority to any such Patent Right.


5





--------------------------------------------------------------------------------


1.46.“Develop” and “Development” means all internal and external research,
discovery, development, and regulatory activities related to pharmaceutical or
biologic products, including (a) research, non-clinical testing, toxicology,
testing and studies, non-clinical and preclinical activities, and Clinical
Trials, and (b) preparation, submission, review, and development of data or
information for the purpose of submission to a Regulatory Authority to obtain
authorization to conduct Clinical Trials and to obtain, support, or maintain
Regulatory Approval of a pharmaceutical or biologic product and interacting with
Regulatory Authorities following receipt of Regulatory Approval in the
applicable country or region for such pharmaceutical or biologic product
regarding the foregoing, but expressly excluding activities directed to
Manufacturing, performance of Medical Affairs, or Commercialization. Development
will include development and regulatory activities for additional forms,
formulations, or indications for a pharmaceutical or biologic product after
receipt of Regulatory Approval of such product (including label expansion),
including Clinical Trials initiated following receipt of Regulatory Approval or
any Clinical Trial to be conducted after receipt of Regulatory Approval that was
mandated by the applicable Regulatory Authority as a condition of such
Regulatory Approval with respect to an approved formulation or indication (such
as observational studies, implementation and management of registries and
analysis thereof, in each case, if required by any Regulatory Authority in any
region in the Territory to support or maintain Regulatory Approval for a
pharmaceutical or biologic product in such region). “Develop,” “Developing,” and
“Developed” will be construed accordingly.
1.47.“Disputes” has the meaning set forth in Section 16.3.1 (Exclusive Dispute
Resolution Mechanism).
1.48.“Dollars” or “$” means the legal tender of the United States of America.
1.49.“Effective Date” has the meaning set forth in Section 15.1 (Effective
Date).
1.50.“Eligible Commercialization Expenses” means, with respect to a Profit-Share
Product and a period of the PSP P&L Share for such Profit-Share Product, all FTE
Costs, Out-of-Pocket Costs, and other costs and expenses incurred by or on
behalf of a Party or its Affiliates that are directly attributable to
Commercialization activities for such Profit-Share Product in accordance with
the applicable Co-Funded Commercialization Plan, including the following:
a.[***]; and
b.[***];
c.in each case, to the extent such costs are consistent with the applicable
Co-Funded Commercialization Budget, plus applicable Allowable Overruns and
[***], but expressly excluding [***].
d.Eligible Commercialization Expenses specifically exclude the cost of [***].
e.If any FTE Cost, Out-of-Pocket Cost, or other cost or expense is specifically
identifiable or reasonably allocable to more than one Commercialization cost
category set forth above, then such cost or expense will only be counted once
(i.e., as an Eligible Commercialization Expense with respect to only one such
category). No FTE Cost, Out-of-Pocket Cost, or other cost or expense included as
an Eligible Commercialization


6





--------------------------------------------------------------------------------


Expense will also be included as an Eligible Development Expense or an Eligible
Medical Affairs Expense. Eligible Commercialization Expenses will be recognized
and calculated in accordance with the applicable Accounting Standards.
1.51.“Eligible Development Expenses” means, with respect to a Profit-Share
Product and a period of the PSP P&L Share for such Profit-Share Product, all FTE
Costs, Out-of-Pocket Costs, and other costs and expenses incurred by or on
behalf of a Party or its Affiliates that are directly attributable to
Development activities for such Profit-Share Product in accordance with the
applicable Co-Funded Development Plan, including the following:
a.[***];
b.[***];
c.[***];
d.[***]; and
e.[***];
f.in each case to the extent such costs are consistent with the applicable
Co-Funded Development Budget, plus applicable Allowable Overruns and [***], but
expressly excluding [***]. In addition, Eligible Development Expenses
specifically exclude [***].
g.If any FTE Cost, Out-of-Pocket Cost, or other cost or expense is specifically
identifiable or reasonably allocable to more than one Development cost category
above, then such cost or expense will only be counted once. No expense included
as an Eligible Development Expense will also be included as an Eligible
Commercialization Expense or an Eligible Medical Affairs Expense. Eligible
Development Expenses will be recognized and calculated in accordance with the
applicable Accounting Standards.
1.52.“Eligible Medical Affairs Expenses” means, with respect to a Profit-Share
Product and a period of the PSP P&L Share for such Profit-Share Product, all FTE
Costs, Out-of-Pocket Costs, and other costs and expenses incurred by or on
behalf of a Party or its Affiliates that are directly attributable to the
Medical Affairs activities for the applicable Profit-Share Products in
accordance with the Co-Funded Medical Affairs Plan and Co-Funded Medical Affairs
Budget, plus applicable Allowable Overruns and [***], but expressly excluding
[***]. Eligible Medical Affairs Expenses specifically exclude [***]. No expense
included as an Eligible Medical Affairs Expense will also be included as an
Eligible Development Expense or Eligible Commercialization Expense. Eligible
Medical Affairs Expenses will be recognized and calculated in accordance with
the applicable Accounting Standards.
1.53.“Eligible Shared Expenses” means the Eligible Commercialization Expenses,
Eligible Development Expenses, Eligible Medical Affairs Expenses, and Other
Operating Expenses.
1.54.“EU” means the European Union, as its membership may be constituted from
time to time, and any successor thereto.
1.55.“Execution Date” has the meaning set forth in the preamble.


7





--------------------------------------------------------------------------------


1.56.“Executive Officer” means, for Neurocrine, an executive officer, and for
Takeda, its president-level officer of Research and Development or
Commercialization, as applicable, or another senior executive officer or their
respective designee with appropriate responsibilities, seniority, and
decision-making authority; provided that any of the foregoing individuals may
designate appropriate financial officers as his/her designee for financial
related matters, which will be (a) for Neurocrine, the Vice President of
Finance, and (b) for Takeda, (i) Director of Research and Development Finance,
for any Development-related financial matters, and (ii) Head of Finance for the
Neuroscience Business Unit, for any Commercialization-related financial matters
or, in each case (a) and (b), his or her respective designee with appropriate
responsibilities, seniority, and decision-making authority. If the position of
any of the Executive Officers identified in this Section 1.56 (Executive
Officer) no longer exists due to a Change of Control, corporate reorganization,
corporate restructuring, or the like of a Party that results in the elimination
of the identified position, then the applicable Party will replace the
applicable Executive Officer with another executive officer with
responsibilities and seniority comparable to the eliminated Executive Officer.
1.57.“Exploit” or “Exploitation” means to make, have made, import, have
imported, export, have exported, distribute, have distributed, use, have used,
sell, have sold, offer for sale, or have offered for sale, including to Develop,
Manufacture, Commercialize, and perform Medical Affairs activities.
1.58.“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.
1.59.“FDA” means the United States Food and Drug Administration or any successor
Governmental Authority having substantially the same function.
1.60.“Field” means all fields of use.
1.61.“Finance Officer” has the meaning set forth in Schedule 9.2.1 (Profit and
Loss Share).
1.62.“First Commercial Sale” means, [***].
1.63.“Force Majeure” has the meaning set forth in Section 16.12 (Force Majeure).
1.64.“FTE” means the equivalent of a full-time person’s work time, carried out
by an appropriately qualified employee of a Party or its Affiliates, on the
performance of Development, Manufacturing, Commercialization, or Medical Affairs
activities, based on [***] person-hours per year, pro-rated as necessary.
Overtime, and work on weekends, holidays, and the like [***].
1.65.“FTE Costs” means, for any period, the FTE Rate multiplied by the number of
FTEs in such period.
1.66.“FTE Rate” means (a) for personnel other than those described in clause
(b), $[***] per one full FTE per full 12-month Calendar Year, which rate
includes all direct and indirect costs of the performing Party’s FTE, including
personnel and travel expenses, and (b) [***]. Each such rate, [***].
1.67.“GCP” means the then-current good clinical practice standards, practices,
and procedures promulgated or endorsed by the applicable Regulatory Authority as
set forth in the guidelines imposed by such Regulatory Authority, as may be
updated from time-to-time, including those as


8





--------------------------------------------------------------------------------


set forth in FDA regulations in 21 C.F.R. Parts 11, 50, 54, 56, 312, 314, and
320 and all related FDA rules, regulations, orders, and guidances, and by the
International Conference on Harmonization E6: Good Clinical Practices
Consolidated Guideline (the “ICH Guidelines”).
1.68.“Generic Product” means with respect to a given Licensed Product in a given
country in the Territory, a product that (a) (i) contains the same active
pharmaceutical ingredient as such Licensed Product [***] and is approved in
reliance on a prior Regulatory Approval of such Licensed Product and (ii) is
[***], and (b) is sold or marketed for sale in such country by a Third Party
that has not obtained the rights to market or sell such product as a
Sublicensee, subcontractor, or Third Party Distributor of Neurocrine or any of
its Affiliates, Sublicensees, or subcontractors with respect to such Licensed
Product.
1.69.“GLP” means the then-current good laboratory practice standards, practices,
and procedures promulgated or endorsed by the applicable Regulatory Authority as
set forth in the guidelines imposed by such Regulatory Authority, as may be
updated from time-to-time, including those as set forth in FDA regulations in 21
C.F.R. Part 58 and all applicable FDA rules, regulations, orders, and guidances,
and the requirements with respect to good laboratory practices prescribed by the
European Community, the OECD (Organization for Economic Cooperation and
Development Council) and the ICH Guidelines.
1.70.“Governmental Authority” means any applicable government authority, court,
council, tribunal, arbitrator, agency, department, bureau, branch, office,
legislative body, commission or other instrumentality of (a) any government of
any country or territory, (b) any nation, state, province, county, city, or
other political subdivision thereof, or (c) any supranational body.
1.71.“Grantback IP” has the meaning set forth in Section 14.4.3 (Intellectual
Property License to Takeda).
1.72.“H-W Suit Notice” has the meaning set forth in Section 13.3.2(c)
(Hatch-Waxman).
1.73.“Hatch-Waxman Act” means rights conferred in the U.S. under the Drug Price
Competition and Patent Term Restoration Act, 21 U.S.C. §355, as amended (or any
successor statute or regulation).
1.74.“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules promulgated thereunder.
1.75.“ICH Guidelines” has the meaning set forth in Section 1.67 (GCP).
1.76.“IND” means an Investigational New Drug Application (as defined in the FD&C
Act), clinical trial application, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority anywhere in the world in conformance with the requirement
of such Regulatory Authority, and any amendments thereto.
1.77.“IND Effective Date” means, with respect to an IND for a Royalty-Bearing
Product, (a) in the U.S., the date that is 30 days (or any different time period
pursuant to a change in applicable Laws after the Effective Date) following the
filing of such IND for such Royalty-Bearing Product, [***]; provided that, [***]
(i) [***], and (ii) [***].


9





--------------------------------------------------------------------------------


1.78.“IND Transfer Date” has the meaning set forth in Section 5.2.1(a) (Clinical
Trial Regulatory Submissions).
1.79.“Indemnified Party” has the meaning set forth in Section 12.4.1 (Notice).
1.80.“Indemnifying Party” has the meaning set forth in Section 12.4.1 (Notice).
1.81.“Initiation” means, with respect to a Clinical Trial of a pharmaceutical or
biologic product, the first dosing of the first human subject pursuant to the
applicable protocol for such Clinical Trial.
1.82.“Joint Program Know-How” means any and all Program Know-How made jointly by
or on behalf of the Parties or their respective Affiliates.
1.83.“Joint Program Patent Rights” means the Program Patent Rights Covering any
Joint Program Know-How.
1.84.“Joint Program Technology” means the Joint Program Know-How and Joint
Program Patent Rights.
1.85.“JSC” has the meaning set forth in Section 8.2.1 (Joint Steering Committee:
Purpose; Formation).
1.86.“Know-How” means all commercial, technical, scientific, and other know-how
and information, inventions, discoveries, trade secrets, knowledge, technology,
methods, processes, practices, formulae, amino acid sequences, nucleotide
sequences, instructions, skills, techniques, procedures, experiences, ideas,
technical assistance, designs, drawings, assembly procedures, computer programs,
specifications, data and results (including biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
preclinical, clinical, safety, manufacturing and quality control data and
know-how, including regulatory data, study designs and protocols), and
materials, in all cases, whether or not confidential, proprietary, patentable,
in written, electronic or any other form now known or hereafter developed, but
expressly excluding all Patent Rights.
1.87.“Knowledge” means, with respect to Takeda, the actual knowledge of a fact
or other matter, after reasonable inquiry of intellectual property counsel, of
the applicable Global Program Leader for the applicable Licensed Asset, and the
transition leader for the Licensed Assets.
1.88.“Laws” means all applicable laws, statutes, rules, regulations, orders,
judgments, injunctions, ordinances, codes, principles of common law, or other
pronouncements having the binding effect of law of any Governmental Authority,
including if either Party is or becomes subject to a legal obligation to a
Regulatory Authority or other Governmental Authority (such as a corporate
integrity agreement or settlement agreement with a Governmental Authority).
1.89.“Licensed Asset” means any of the Phase I Assets, the Phase II Asset, and
the Nonclinical Assets.
1.90.“Licensed Product” means (a) any Profit-Share Product, (b) any
Royalty-Bearing Product, and (c) any other pharmaceutical or biologic product
comprising a Licensed Asset, either alone or as a Combination Product.


10





--------------------------------------------------------------------------------


1.91.“Loss of Market Exclusivity” means an event where, with respect to any
Royalty-Bearing Product in any country: (a) [***]; and (b) [***].
1.92.“Losses” has the meaning set forth in Section 12.1 (Indemnification by
Takeda).
1.93.“LP Commercialization Report” has the meaning set forth in Section 6.3
(Licensed Products Commercialization Reporting).
1.94.“LP Development Report” has the meaning set forth in Section 4.2.4
(Licensed Products Development Reports).
1.95.“MAA” means any new drug application or other marketing authorization
application, in each case, filed with the applicable Regulatory Authority in a
country or other regulatory jurisdiction (and all supplements and amendments
thereto), which application is required to commercially market or sell a
pharmaceutical or biologic product in such country or jurisdiction, including
all New Drug Applications submitted to the FDA in the United States in
accordance with the FD&C Act with respect to a pharmaceutical product or any
analogous application or submission with any Regulatory Authority in any other
country or regulatory jurisdiction.
1.96.“Major Market” means each of the U.S., Japan, the EU, and the United
Kingdom.
1.97.“Manufacturing” or “Manufacture” means activities directed to process,
analytical and formulation development, manufacturing, processing, packaging,
labeling, filling, finishing, assembly, quality assurance, quality control,
testing, and release, shipping, or storage of any pharmaceutical or biologic
product (or any components or process steps involving any product or any
companion diagnostics), placebo, or comparator agent, as the case may be,
including process development, qualification, and validation, scale-up,
preclinical, clinical, and commercial manufacture and analytic development,
product characterization, and stability testing, but expressly excluding
activities directed to Development, performance of Medical Affairs, or
Commercialization. “Manufacturing” and “Manufactured” will be construed
accordingly.
1.98.“Manufacturing Costs” means, with respect to the Profit-Share Products, the
consolidated fully burdened Manufacturing costs in accordance with the
applicable Accounting Standards, which will be the sum of:
a.[***]; and
b.[***].
1.99.“Medical Affairs” means activities conducted by a Party’s medical affairs
departments (or, if a Party does not have a medical affairs department, the
equivalent function thereof), including patient advocacy, medical science
liaisons, medical directors, health economics and outcomes research,
communications with key opinion leaders (including key opinion leader selection
and management, health care professional and patient speakers programs), medical
education, symposia, advisory boards (to the extent related to medical affairs
or clinical guidance), activities performed in connection with patient
registries and other medical programs and communications, including investigator
sponsored studies, educational grants, research grants, and charitable donations
to the extent related to medical affairs and not to other activities that are
not conducted by a Party’s medical affairs (or equivalent) departments.


11





--------------------------------------------------------------------------------


1.100.“NDA” means a New Drug Application, as defined in the FD&C Act and
applicable regulations promulgated thereunder by the FDA, or any analogous
application or submission with any Regulatory Authority outside of the U.S.
1.101.“Net Sales” means with respect to a Licensed Product, the gross amount
invoiced in a country by [***] (each of the foregoing Persons, a “Selling
Party”) for the sale or other disposition of such Licensed Product in such
country to Third Parties [***], less the following deductions calculated in
accordance with the applicable Accounting Standards, consistently applied
throughout the Territory by the relevant Selling Party, [***]:
a.[***]


b.[***]


c.[***]


d.[***]


e.[***]


f.[***]


g.[***].


[***].
Notwithstanding the foregoing, and subject to the remainder of this paragraph,
[***].
Net Sales will not include [***].
In the case of any Combination Product sold in a given country in the Territory
in any Calendar Year, Net Sales for the purpose of determining RBP Royalties and
RBP Commercial Milestone Events of the Combination Product in such country will
be calculated by multiplying actual Net Sales of such Combination Product in
such country by the fraction A/(A+B), where A is the invoice price of the
Licensed Asset included in such Combination Product if sold separately as a
stand-alone product in such country during the same Calendar Year, and B is the
total invoice price of the Other Components in the Combination Product, if sold
separately in such country during the same Calendar Year.
If, on a country-by-country basis, the Licensed Asset included in such
Combination Product is sold separately as a stand-alone product in a country
during the same Calendar Year, but the Other Components in the Combination
Product are not sold separately in such country during the same Calendar Year,
then Net Sales for the purpose of determining RBP Royalties and RBP Commercial
Milestone Events of the Combination Product for such country will be calculated
by multiplying actual Net Sales of the Combination Product in such country by
the fraction A/C, where A is the invoice price of the Licensed Asset if sold
separately as a stand-alone product in such country during the same Calendar
Year, and C is the invoice price of the Combination Product in such country
during the applicable Calendar Quarter.


12





--------------------------------------------------------------------------------


If, on a country-by-country basis, the Licensed Asset included in the
Combination Product is not sold separately as a stand-alone product in such
country during the same Calendar Year, but the Other Components included in the
Combination Product are sold separately in such country during the same Calendar
Year, then Net Sales for the purpose of determining RBP Royalties and RBP
Commercial Milestone Events of the Combination Product for such country will be
calculated by multiplying actual Net Sales of the Combination Product in such
country by the fraction C-B/C, where B is the invoice price of the Other
Components included in such Combination Product if sold separately in such
country during the same Calendar Year, and C is the invoice price of the
Combination Product in such country during the applicable Calendar Quarter.
If neither the Licensed Asset nor the Other Components included in the
Combination Product are sold separately in a given country during the same
Calendar Year, then Net Sales for the purpose of determining RBP Royalties and
RBP Commercial Milestone Events in such country will be calculated [***].
[***].
1.102.“Neurocrine Prosecuted Patent Rights” has the meaning set forth in Section
13.2.1(a) (Neurocrine’s Right).
1.103.“Neurocrine Sole Program Patent Rights” means Program Patent Rights
Covering inventions within the Program Know-How made solely by or on behalf of
Neurocrine or its Affiliates.
1.104.“New License Agreement” has the meaning set forth in Section 14.4.5 (New
License Agreements).
1.105.“Nonclinical Asset” means:
a.(i) any Nonclinical Asset listed on Schedule 1.89 (Licensed Assets), (ii) any
salt, hydrate, isotope, solvate, ester, free acid or base, polymorph,
enantiomer, metabolite or prodrug of any compound in the preceding clause (i),
and (iii) any isotope, ester, enantiomer, metabolite or prodrug of any Phase I
Asset or Phase II Asset,
b.(i) [***] and
c.[***] (i) is a [***] and (ii) [***]
1.106.“Operating Profits or Losses” means, for all Profit-Share Products, the
profits or losses calculated in accordance with Schedule 9.2.1 (Profit and Loss
Share).
1.107.“Other Component” has the meaning set forth in Section 1.32 (Combination
Product).
1.108.“Other Operating Expenses” means [***]:
a.[***]
b.[***]
c.[***]


13





--------------------------------------------------------------------------------


1.[***]
1.[***]
2.[***]
No expense included as an Eligible Development Expense, an Eligible
Commercialization Expense, or an Eligible Medical Affairs Expense will also be
included as an Other Operating Expense. Other Operating Expenses will be
recognized and calculated in accordance with the applicable Accounting
Standards.
1.109.“Out-of-Pocket Costs” means, with respect to certain activities for a
Profit-Share Product hereunder, [***].
1.110.“Overhead Costs” means costs incurred by a Party or for its account that
are attributable to the performing Party’s [***].
1.111.“Party” or “Parties” has the meaning set forth in the preamble.
1.112.“Patent Challenge” means any challenge to the validity or enforceability
of a Patent Right by commencing any opposition proceeding, post-grant review,
inter partes review, or declaratory action, or any foreign equivalent thereof,
in any court, arbitration proceeding, or other tribunal, including any Patent
Office, but excluding (a) any reexamination, reissue or similar proceeding
intended to improve the validity, enforceability or scope of a Patent Right, or
(b) complying with any applicable Laws (including court order), including
responding to compulsory discovery, subpoenas, or other requests for information
in a judicial or arbitration proceeding.
1.113.“Patent Costs” means [***].
1.114.“Patent Offices” has the meaning set forth in Section 11.2.5 (Validity and
Enforceability).
1.115.“Patent Right” means any patent (including any utility or design patent)
or patent application (including any provisional, utility, continued
prosecution, continuation, continuations-in-part, divisional, or substitution
application), or other filing claiming priority thereto or sharing any common
priority therewith, whether directly or indirectly, as well as any patent that
issues or has issued with respect to any such patent application, reissue,
reexamination, renewal, or extension (including any patent term adjustment,
patent term extension, or supplemental protection certificate, or the equivalent
thereof), registration or confirmation patent, patent resulting from a
post-grant proceeding, patent of addition, revalidation, restoration or
extension thereof, or any inventor’s certificate, utility model (including any
petty patent, innovation patent, utility certificate, functional design,
short-term patent, minor patent, or small patent), or any equivalent or
counterpart thereof in any country or jurisdiction. For clarity, a patent filing
(a patent or a patent application) is considered to have been made (or to be
pending or in force) within a selected time period if the filing itself, or any
other filing to which it claims priority or with which it shares any common
priority, was made, within (or was pending, or in force within) the time period.
1.116.“Payments” has the meaning set forth in Section 9.4.5(b) (Withholding
Taxes).


14





--------------------------------------------------------------------------------


1.117.“Person” means any natural person, corporation, unincorporated
organization, partnership, association, sole proprietorship, joint stock
company, joint venture, limited liability company, trust or government,
Governmental Authority, or any other similar entity.
1.118.“Phase I Asset” means (a) any of the Phase I Assets listed on Schedule
1.89 (Licensed Assets) as of the Execution Date, and (b) any salt, hydrate,
solvate, free acid or base, or polymorph of any compound in the preceding
clause.
1.119.“Phase I Clinical Trial” means a Clinical Trial (or any arm thereof) of an
investigational product in subjects that satisfies the requirements of U.S.
regulation 21 C.F.R. 312.21(a) and its successor regulation, or an equivalent
Clinical Trial prescribed by the relevant Regulatory Authority in a country
other than the United States.
1.120.“Phase I Opt-Out” has the meaning set forth in Section 3.1.1 (Exercise of
Opt-Out).
1.121.“Phase I Opt-Out Date” has the meaning set forth in Section 3.1.1
(Exercise of Opt-Out).
1.122.“Phase I Opt-Out Right” has the meaning set forth in Section 3.1.1
(Exercise of Opt-Out).
1.123.“Phase I Profit-Share Product” has the meaning set forth in Section 3.1.1
(Exercise of Opt-Out).
1.124.“Phase I Royalty Product” has the meaning set forth in Section 3.1.1
(Exercise of Opt-Out).
1.125.“Phase Ib Product” has the meaning set forth in Section 4.1.2 (Phase II
Asset Development).
1.126.“Phase II Asset” means (a) any of the Phase II Assets listed on Schedule
1.89 (Licensed Assets) as of the Execution Date or (b) any salt, hydrate,
solvate, free acid or base, or polymorph of any compound in the preceding
clause.
1.127.“Phase II Clinical Trial” means a Clinical Trial (or any arm thereof) of
an investigational product that satisfies the requirements of U.S. federal
regulation 21 C.F.R. § 312.21(b) and its successor regulation, or an equivalent
Clinical Trial prescribed by the relevant Regulatory Authority in a country
other than the United States.
1.128.“Phase II Expiration Date” has the meaning set forth in Section 4.1.2
(Phase II Asset Development).
1.129.“Phase II Ongoing Activities” means all Development activities in support
of the clinical program for the Phase II Asset through the Phase II Ongoing
Trials Data Read-Out, including the activities set forth on Schedule 4.2.3(d)
(Phase II Ongoing Activities Plan and Budget).
1.130.“Phase II Ongoing Trials” means the two clinical studies entitled (a) “A
Study to Evaluate Efficacy, Tolerability, Pharmacodynamic and Pharmacokinetics
of Multiple Oral Doses of TAK-831 in Adults with Schizophrenia” and (b) “A Study
to Evaluate Efficacy, Safety, Tolerability, and Pharmacokinetics of 3 Dose
Levels of TAK-831 in Adjunctive Treatment of Adult Participants with Negative
Symptoms of Schizophrenia,” in each case ((a) and (b)), being conducted by
Takeda. Each such clinical study is separately a “Phase II Ongoing Trial.”


15





--------------------------------------------------------------------------------


1.131.“Phase II Ongoing Trials Data Read-Out” means the Data Read-Out for each
of the Phase II Ongoing Trials.
1.132.“Phase II Ongoing Trials Regulatory Submissions” means all INDs, MAAs, and
other Regulatory Submissions in the Territory Controlled by Takeda or any of its
Affiliates related to the Phase II Ongoing Trials.
1.133.“Phase II Opt-In” has the meaning set forth in Section 3.2.1 (Exercise of
Opt-In).
1.134.“Phase II Opt-In Date” has the meaning set forth in Section 3.2.1
(Exercise of Opt-In).
1.135.“Phase II Opt-In Right” has the meaning set forth in Section 3.2.1
(Exercise of Opt-In).
1.136.“Phase II Profit-Share Product” has the meaning set forth in Section 3.2.1
(Exercise of Opt-In).
1.137.“Phase II Royalty Product” has the meaning set forth in Section 3.2.1
(Exercise of Opt-In).
1.138.“Phase II Supplemental Studies” has the meaning set forth in Section 4.1.2
(Phase II Asset Development).
1.139.“Phase III Clinical Trial” means a Clinical Trial (or any arm thereof) of
an investigational product on a sufficient number of patients that satisfies the
requirements of U.S. federal regulation 21 C.F.R. § 312.21(c) and its successor
regulation or an equivalent Clinical Trial prescribed by the relevant Regulatory
Authority in a country other than the United States.
1.140.“Potential PSP In-License Term Sheet” has the meaning set forth in Section
2.6.2 (Potential PSP In-Licenses by Neurocrine for Profit-Share Products).
1.141. “Pricing Approval” means, in any country where a Governmental Authority
authorizes reimbursement for, or approves or determines pricing for,
pharmaceutical or biologic products, receipt (or, if required to make such
authorization, approval or determination effective, publication) of such
reimbursement authorization or pricing approval or determination (as the case
may be).
1.142.“Profit-Share Product” means (a) any Phase I Profit-Share Product or (b)
the Phase II Profit-Share Product.
1.143.“Program Know-How” means any Know-How generated during the Term by or on
behalf of a Party, any of its Affiliates or Sublicensees, either alone or
jointly, in the performance of activities relating to the Exploitation of
Licensed Products under this Agreement.
1.144.“Program Patent Rights” means any Patent Right that (a) has a priority
date after the Effective Date, and (b) Covers any Program Know-How.
1.145.“Prosecution and Maintenance” or “Prosecute and Maintain” means, with
regard to a particular Patent Right, the preparation, filing, prosecution
(including any oppositions, interferences, reissue proceedings, reexaminations,
post-grant proceedings, supplemental examinations, post grant review
proceedings, inter partes review proceedings, patent interference proceedings,
opposition proceedings, derivation proceedings, reissue and reexamination,


16





--------------------------------------------------------------------------------


maintenance (including paying maintenance fees and annuities) and defense) of
such Patent Right.
1.146.“PSP In-License” has the meaning set forth in Section 2.6.1 (PSP
In-Licenses).
1.147.“PSP P&L Share” means the Parties’ equal sharing of the Operating Profits
or Losses for Profit-Share Products pursuant to Section 9.2.1 (Profit and Loss
Share).
1.148.“RBP Annual Ex-US Net Sales” has the meaning set forth in Section 9.2.3
(Royalty-Bearing Product Royalties).
1.149.“RBP Annual Net Sales” means the RBP Annual US Net Sales and the RBP
Annual Ex-US Net Sales.
1.150.“RBP Annual US Net Sales” has the meaning set forth in Section 9.2.3
(Royalty-Bearing Product Royalties).
1.151.“RBP Commercial Milestone Event” has the meaning set forth in
Section 9.2.2(b) (Royalty-Bearing Product Commercial Milestones).
1.152.“RBP Commercial Milestone Payment” has the meaning set forth in
Section 9.2.2(b) (Royalty-Bearing Product Commercial Milestones).
1.153.“RBP Development Milestone Event” has the meaning set forth in
Section 9.2.2(a) (Royalty-Bearing Product Development Milestones).
1.154.“RBP Development Milestone Payment” has the meaning set forth in
Section 9.2.2(a) (Royalty-Bearing Product Development Milestones).
1.155.“RBP Ex-US Royalty” has the meaning set forth in Section 9.2.3
(Royalty-Bearing Product Royalties).
1.156.“RBP Milestone Events” has the meaning set forth in Section 9.2.2(b)
(Royalty-Bearing Product Commercial Milestones).
1.157.“RBP Milestone Payments” has the meaning set forth in Section 9.2.2(b)
(Royalty-Bearing Product Commercial Milestones).
1.158.“RBP Royalty” means any RBP US Royalty and any RBP Ex-US Royalty.
1.159.[***]
1.160.[***]
1.161.[***]
1.162.[***]
1.163.[***]


17





--------------------------------------------------------------------------------


1.164.“RBP US Royalty” has the meaning set forth in Section 9.2.3
(Royalty-Bearing Product Royalties).
1.165.“Redacted Agreement” has the meaning set forth in Section 10.1.3(b)
(Confidential Treatment).
1.166.“Regulatory Approval” means, with respect to a particular country or other
regulatory jurisdiction, any approval of a MAA or other approval, product, or
establishment license, registration, or authorization of any Regulatory
Authority necessary for the commercial marketing or sale of a pharmaceutical or
biologic product in such country or other regulatory jurisdiction, excluding, in
each case, Pricing Approval.
1.167.“Regulatory Authority” means any Governmental Authority responsible for
granting Regulatory Approvals of pharmaceutical or biologic products.
1.168.“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Licensed Product in a country or jurisdiction in the Territory, other than a
Patent Right, that prohibits a Person from (a) relying on safety or efficacy
data generated by or on behalf of a Party with respect to such Licensed Product
in an application for Regulatory Approval of an Generic Product, or
(b) Commercializing a Licensed Product or a Generic Product, including pediatric
exclusivity (as set forth in Section 505(A) of the FD&C Act), orphan drug
exclusivity, rights conferred in the U.S. under the Hatch-Waxman Act, or rights
similar thereto in other countries or regulatory jurisdictions.
1.169.“Regulatory Lead” means:
a.Takeda, for the Phase II Asset until the IND Transfer Date; and
b.Neurocrine, (i) for the Phase II Asset on and after the IND Transfer Date, and
(ii) for all other Licensed Products from and after the Effective Date.
1.170.“Regulatory Submissions” means any regulatory application, submission,
notification, communication, correspondence, registration, Regulatory Approval,
or other filing made to, received from or otherwise conducted with a Regulatory
Authority related to Developing, Manufacturing, or obtaining marketing
authorization for a pharmaceutical or biologic product in a particular country
or jurisdiction.
1.171.“Royalty Patent Rights” means, collectively, with respect to a
Royalty-Bearing Product, any and all Takeda Patent Rights, Defensive Patent
Rights, or Joint Program Patent Rights that have any Valid Claim(s) Covering
such Royalty-Bearing Product.
1.172.“Royalty Rates” means the applicable royalty rate set forth in Table
9.2.3(a) (Royalty-Bearing Product Royalty Payments (US)) or Table 9.2.3(b)
(Royalty-Bearing Product Royalty Payments (Ex-US)).
1.173.“Royalty Report” has the meaning set forth in Section 9.4.2 (Reports and
Royalty Payments).
1.174.“Royalty Term” means, with respect to a Royalty-Bearing Product and a
country in the Territory, the period extending from the First Commercial Sale of
such Royalty-Bearing Product in such country until the latest of (a) expiration
of the last Valid Claim of the last-to-expire Royalty Patent Right Covering such
Royalty-Bearing Product in such country, (b) [***] years


18





--------------------------------------------------------------------------------


after the First Commercial Sale of such Royalty-Bearing Product in such country,
or (c) expiration of all Regulatory Exclusivities for such Royalty-Bearing
Product in such country.
1.175.“Royalty-Bearing Product” means any Phase II Royalty Product, Phase I
Royalty Product, Phase Ib Product, or Nonclinical Asset.
1.176.“Safety Concern” means, with respect to any Licensed Product, (a) any
safety concern required to be reported under 21 C.F.R. § 312.32 (“IND Safety
Reporting”) if an IND with respect to such Licensed Product was open at the time
of the observation (or that would be so reportable if an IND was not open at
such time), or (b) a toxicity or drug safety issue or a Serious Adverse Event
reasonably related to or observed in connection with Development or
Commercialization activities with respect to a Licensed Product.
1.177.“Safety or Recall Response Event” has the meaning set forth in Section
12.2.4 (Indemnification by Neurocrine).
1.178.“Sales and Marketing Costs” means, for a Profit-Share Product, the FTE
Costs and Out-of-Pocket Costs incurred by or on behalf of a Party or its
Affiliates that are [***].
1.179.“Sales Force Expenses” means[***].
1.180.“SEC” has the meaning set forth in Section 10.1.2 (Permitted Disclosures).
1.181.“Selling Party” has the meaning set forth in Section 1.101 (Net Sales).
1.182.“Serious Adverse Event” means an adverse drug experience or circumstance,
whether or not considered drug related, that results in any of the following
outcomes (a) death, (b) life threatening condition, (c) inpatient
hospitalization or a prolongation of existing hospitalization, (d) persistent or
significant disability or incapacity or substantial disruption of the ability to
conduct normal life functions, (e) a congenital anomaly/birth defect, (f)
significant intervention required to prevent permanent impairment or damage, or
(g) a medical event that may not result in death, be life threatening, or
require hospitalization but, based on appropriate medical judgment, that may
jeopardize the patient or subject and may require medical or surgical
intervention to prevent one of the outcomes described in clauses (a) through
(f).
1.183.“Subcontractor” means a Third Party contractor engaged by Neurocrine or
its Affiliate to perform certain obligations or exercise certain rights of a
Party under this Agreement (including all Third Party Distributors, contract
research organizations, clinical research organizations or CMOs), but excluding
all Sublicensees.
1.184.“Sublicense Revenue” means revenue recognized by [***].
1.185.“Sublicensee” means a Third Party to which Neurocrine or its Affiliate has
granted or grants a sublicense, option to sublicense or similar right under the
Takeda Technology to Exploit any Licensed Product, or any further sublicensee of
such rights (regardless of the number of tiers, layers or levels of sublicenses
of such rights), beyond the mere right to purchase any Licensed Product from or
to provide services on behalf of Neurocrine or its Affiliates, but expressly
excluding CMOs, CROs, and contract sales forces.
1.186.“Takeda” has the meaning set forth in the preamble.


19





--------------------------------------------------------------------------------


1.187.“Takeda Indemnitees” has the meaning set forth in Section 12.2
(Indemnification by Neurocrine).
1.188.“Takeda Know-How” means Know-How, other than Joint Program Know-How,
Controlled by Takeda or its Affiliates as of the Effective Date or during the
Term that (a) is necessary to Exploit any Licensed Product (excluding any active
pharmaceutical ingredient therein that is not a Licensed Asset) in the Field in
the Territory, (b) is reasonably useful to Exploit one or more Licensed Products
in the Field in the Territory, but, in the case of this clause (b), excluding
any Know-How that was [***], or (ii) to the extent related to any active
pharmaceutical ingredient Controlled by Takeda or any of its Affiliates that is
not a Licensed Asset, or (c) is described on Schedule 1.188 (Takeda Know-How).
For clarity, Takeda Know-How includes Program Know-How owned solely by Takeda.
1.189.“Takeda Patent Right” means any Patent Right, other than any Joint Program
Patent Right or Defensive Patent Right, Controlled by Takeda or its Affiliates
as of the Effective Date or during the Term that (a) is necessary to Exploit any
Licensed Product (excluding any active pharmaceutical ingredient therein that is
not a Licensed Asset) in the Field in the Territory, or (b) is reasonably useful
to Exploit one or more Licensed Products in the Field in the Territory, but, in
the case of this clause (b), excluding any Patent Right that was [***], or (ii)
to the extent related to any active pharmaceutical ingredient Controlled by
Takeda or any of its Affiliates that is not a Licensed Asset. The Takeda Patent
Rights as of the Execution Date are set forth on Schedule 11.2.1 (Takeda Patent
Rights). For clarity, Takeda Patent Rights includes Program Patent Rights owned
solely by Takeda.
1.190.“Takeda Technology” means, collectively, (a) the Takeda Patent Rights, (b)
the Defensive Patent Rights, (c) the Takeda Know-How, and (d) Takeda’s interest
in the Joint Program Technology.
1.191.“Target Class” means the group of all Licensed Products the mechanism of
action of which is one of the following (in the case of Licensed Assets
identified on Schedule 1.89 (Licensed Assets), as identified on such schedule as
of the Execution Date): (a) a DAAO inhibitor, (b) an AMPA potentiator, (c) a
GPR139 agonist, (d) [***], or (e) [***].
1.192.“Tax” and “Taxation” means any U.S. and non-U.S. federal, state, local,
regional, municipal, or other tax or taxation, levy, duty, charge, withholding,
or other assessment of any kind (including any related fine, penalty, addition
to tax, surcharge, or interest) imposed by, or payable to, a Governmental
Authority, including sales, use, excise, stamp, transfer, property, value added,
goods and services, withholding, and franchise taxes.
1.193.“Term” has the meaning set forth in Section 14.1 (Term).
1.194.“Terminated Product” means any Licensed Product for which this Agreement
has been terminated in accordance with Article 14 (Term and Termination), in the
form that each such Licensed Product exists as of the date of notice of such
termination, and any improvements, modifications, or enhancements thereof. All
Licensed Products in the same Target Class will be deemed Terminated Products if
this Agreement is terminated with respect to such Target Class. All Licensed
Products will be deemed Terminated Products if this Agreement is terminated in
its entirety.


20





--------------------------------------------------------------------------------


1.195.“Terminated Target Class” means any Target Class for which this Agreement
has been terminated in accordance with Article 14 (Term and Termination). All
Target Classes will be deemed Terminated Target Classes if this Agreement is
terminated in its entirety.
1.196.“Terminated Territory” means, on a Target Class-by-Target Class basis,
those countries with respect to which this Agreement has been terminated in
accordance with Article 14 (Term and Termination) in relation to such Target
Class. The Terminated Territory will be worldwide if this Agreement is
terminated in its entirety.
1.197.“Territory” means worldwide, but excluding, with respect to any Licensed
Product, any then-current Terminated Territory for such Licensed Product.
1.198.“Third Party” means any Person other than Takeda, Neurocrine, or their
respective Affiliates.
1.199.“Third Party Distributor” means, with respect to a country, any Third
Party that purchases Licensed Products in such country from the Selling Party or
its Affiliates and is appointed as a distributor to distribute, market, and
resell such Licensed Product in such country, even if such Third Party is
granted ancillary sublicensed rights under the Takeda Technology to package,
distribute, market, or sell such Licensed Product in such country.
1.200.“Third Party Payment” has the meaning set forth in Section 2.6
(In-Licenses).
1.201.“Trademark” means any trademark, trade name, service mark, service name,
brand, domain name, trade dress, logo, slogan, or other indicia of origin or
ownership, including the goodwill and activities associated with each of the
foregoing.
1.202.“Trigger Event” means, with regard to any matter involving any activity
for one or more Profit-Share Products to be performed under any Co-Funded
Development Plan, Co-Funded Commercialization Plan, or Co-Funded Medical Affairs
Plan prior to the Initiation of the first Phase III Clinical Trial for the
applicable Profit Share Product(s), if [***].
1.203.“Trigger Event Activity” means [***]
1.204.“Trigger Event Opt-Out” has the meaning set forth in Section 3.3 (Trigger
Event Opt-Out).
1.205.“Trigger Event Opt-Out Effective Date” has the meaning set forth in
Section 3.3 (Takeda Right to Opt-Out of Profit Sharing).
1.206.“United States” or “U.S.” means the United States and its territories,
possessions and commonwealths.
1.207.“Valid Claim” means: (a) a claim of an issued and unexpired patent (as may
be extended through supplementary protection certificate or patent term
extension or the like) that has not been revoked, held invalid, or unenforceable
by a Patent Office or other Governmental Authority of competent jurisdiction in
a final and non-appealable judgment (or judgment from which no appeal was taken
within the allowable time period) and which claim has not been disclaimed,
denied, or admitted to be invalid or unenforceable through reissue,
re-examination, or disclaimer or otherwise; or (b) a pending claim of an
unissued, pending patent application, which application has not been pending for
the longer of (i) [***] since [***] or (ii) [***] from the date of [***].


21





--------------------------------------------------------------------------------


1.208.“VAT” means, within the EU, such Tax as may be charged in accordance with
(but subject to derogations from) Directive 2006/112/EC and, outside the EU,
value added Tax or any form of consumption Tax, as well as all other forms of
Taxes charged on the supply of a good or a service, including sales Tax and
goods and services Tax.
1.209.[***]


22





--------------------------------------------------------------------------------


2.LICENSE GRANT
2.1.License Grant to Neurocrine. Subject to the terms and conditions of this
Agreement, during the Term, Takeda hereby grants to Neurocrine an exclusive
(even as to Takeda and its Affiliates, except as set forth in Section 2.8 (No
Other Rights and Retained Rights)), non-transferable (except as provided in
Section 16.1 (Assignment)), sublicensable (solely as provided in Section 2.2
(Sublicensing Terms)) license in the Field and in the Territory under the Takeda
Technology to Exploit the Licensed Products.
2.2.Sublicensing Terms. Subject to the terms and conditions of [***], Neurocrine
may grant sublicenses (through multiple tiers of sublicense) in accordance with
the terms of this Section 2.2 (Sublicensing Terms).
2.2.1.Neurocrine Sublicensing Rights.
a.Profit-Share Products. Subject to the requirements of this Section 2.2
(Sublicensing Terms), Section 2.3 (Subcontractors), and [***], with respect to
any Profit-Share Product, Neurocrine may grant sublicenses under the rights
granted to it under Section 2.1 (License Grant to Neurocrine) [***].
b.Royalty-Bearing Products. Subject to the requirements of this Section 2.2
(Sublicensing Terms) and [***], with respect to any Royalty-Bearing Product,
Neurocrine will have the right to grant sublicenses under the rights granted to
it under Section 2.1 (License Grant to Neurocrine) [***].
2.2.2.Sublicensing Agreements. Each sublicense granted by Neurocrine pursuant to
this Section 2.2 (Sublicensing Terms) will be subject and subordinate to the
applicable terms of this Agreement. Any such sublicense (a) will be consistent
with the terms of this Agreement, including intellectual property terms and
confidentiality, non-disclosure, and non-use provisions at least as restrictive
or protective of the Parties as those set forth in this Agreement, and (b) to
the extent Neurocrine engages a Sublicensee to Commercialize a Licensed Product,
include an obligation of such Sublicensee to account for and report its Net
Sales (in local currency and Dollars) on a country-by-country and Licensed
Product-by-Licensed Product basis and any other information necessary for
Neurocrine to comply with its obligation to provide Royalty Reports in
accordance with Section 9.4.2 (Reports and Royalty Payments). In addition,
unless agreed otherwise by the JSC, Neurocrine will include in each agreement
under which it grants a sublicense an obligation of the Sublicensee to assign or
grant a sublicensable license to Neurocrine, upon termination of such agreement
or with respect to any territory that is not within the scope of the sublicense,
of all Know-How generated by the Sublicensee and all Patent Rights owned or
controlled by such Sublicensee Covering any such Know-How, in each case, that
are necessary to Exploit any Licensed Product subject to such agreement.
Neurocrine will provide Takeda with a written notice of any sublicense granted
by Neurocrine or its Affiliates pursuant to this Section 2.2 (Sublicensing
Terms) to any Third Party no later than [***] after the effective date thereof
and will provide Takeda with a copy of each Third Party sublicense agreement,
from which copy Neurocrine may redact any confidential information that is not
necessary for Takeda to confirm compliance with the terms of this Agreement.


23





--------------------------------------------------------------------------------


2.2.3.Liability of Neurocrine. Notwithstanding any sublicense, Neurocrine will
remain primarily liable to Takeda for the performance of all of its obligations
under, and Neurocrine’s compliance with all provisions of, this Agreement, and
for the performance of all obligations of its Affiliates and Sublicensees as
required under this Agreement.
2.3.Subcontractors. Neurocrine may perform any of its obligations under this
Agreement through one or more subcontractors, [***], provided that:
(a) Neurocrine will not engage any subcontractor that has been debarred by any
Regulatory Authority, (b) Neurocrine remains fully responsible for the work
allocated to, and payment to, such subcontractors to the same extent it would be
if Neurocrine had done such work itself, (c) the subcontractor undertakes in
writing obligations of confidentiality and non-use applicable to the
Confidential Information that are at least as stringent as those set forth in
Article 10 (Confidentiality and Publication), (d) unless agreed otherwise by the
JSC, the subcontractor agrees in writing to assign or grant a sublicensable
license (or in the case of a subcontractor that is an academic or nonprofit
institution, a right to negotiate a license) to Neurocrine to all Know-How
generated by the subcontractor and all Patent Rights owned or controlled by the
subcontractor Covering any such Know-How, in each case, that are necessary to
Exploit any Licensed Product, but excluding [***], and (e) Neurocrine will be
liable for any act or omission of any subcontractor that is a breach of any of
Neurocrine’s obligations under this Agreement as though the same were a breach
by Neurocrine, and Takeda will have the right to proceed directly against
Neurocrine without any obligation to first proceed against such subcontractor.
Neurocrine will be solely responsible for the direction of and communications
with each such subcontractor engaged by Neurocrine, and Neurocrine will provide
Takeda, through the JSC, with updates regarding such activities performed by its
subcontractors under this Agreement as part of its reports under Section 4.2.4
(Licensed Products Development Reports).
2.4.[***]
2.4.1[***]
2.4.2[***]
2.5.[***]
2.6.In-Licenses. The Parties agree that all upfront, milestone, royalty, and
other payments to any Third Party in respect of any PSP In-License will be
deemed a “Third Party Payment” and subject to this Section 2.6 (In-Licenses).
2.6.1.PSP In-Licenses. Subject to Section 2.6.2 (Potential PSP In-Licenses by
Neurocrine for Profit-Share Products), Neurocrine may enter into any agreement
for rights (whether by acquisition or license) under any Patent Rights or
Know-How Controlled by a Third Party for the specific purpose of Exploiting any
Profit-Share Product (a “PSP In-License”). [***]
2.6.2.Potential PSP In-Licenses by Neurocrine for Profit-Share Products. Only
with respect to the Exploitation of any Profit-Share Product, prior to entering
into any potential PSP In-License, Neurocrine will present the proposed material
terms of such potential PSP In-License (the “Potential PSP In-License Term
Sheet”) to the JSC to review, discuss, and determine whether to approve such
terms. The JSC will have [***] to determine whether to approve (a) [***], or (b)
any other Potential PSP In-License


24





--------------------------------------------------------------------------------


Term Sheet. If the JSC so approves a Potential PSP In-License Term Sheet, then
Neurocrine may enter into such agreement on terms substantially consistent with
such terms approved by the JSC in the applicable Potential PSP In-License Term
Sheet and such agreement will be a PSP In-License. If, within the applicable
[***] period, the JSC does not approve a Potential PSP In-License Term Sheet,
then any such potential PSP In-License will not be a PSP In-License for purposes
of this Agreement unless and until the JSC approves a revised version of such
Potential PSP In-License Term Sheet or except as otherwise approved in
accordance with this Section 2.6.2 (Potential PSP In-Licenses by Neurocrine for
Profit-Share Products). [***].
2.6.3.Non-Approved Potential PSP In-Licenses. Except as provided in the last two
sentences of Section 2.6.2 (Potential PSP In-Licenses by Neurocrine for
Profit-Share Products) with respect to [***], if the JSC does not approve a
Potential PSP In-License Term Sheet for a potential PSP In-License, then such
potential PSP In-License will not be a PSP In-License hereunder. Neurocrine will
have the right, but not the obligation, to negotiate a license from such Third
Party under the Patent Rights or Know-How that are subject to such non-approved
potential PSP In-License for a Profit-Share Product at its sole cost and
discretion.
2.6.4.Copies of PSP In-Licenses. Neurocrine agrees, upon Takeda’s reasonable
request, to provide Takeda with copies of PSP In-Licenses to which Neurocrine is
a party, provided that Confidential Information of Neurocrine or confidential
information of its counterparty may be redacted from such copies, except to the
extent that such information is required in order to enable Takeda to comply
with its obligations to Neurocrine under this Agreement with respect to such PSP
In-License or to verify economic terms thereunder.
2.6.5.PSP In-License Payments. [***]
2.7.Knowledge and Technology Transfer. Subject to Section 5.2 (Assignment of
Regulatory Submissions), (a) within [***] after the Effective Date, Takeda will
deliver to Neurocrine copies of the written Takeda Know-How that are available
in the site hosted for purposes of this Agreement on Intralinks as of the
Effective Date, and (b) within [***] after the Effective Date, Takeda will
deliver to Neurocrine (i) copies of all other written Takeda Know-How not
previously provided pursuant to clause (a) and (ii) that supply of Licensed
Products held in inventory by Takeda in accordance with the timeline set forth
on Schedule 2.7 (Transferred Inventory), other than any such inventory relating
to the Phase II Asset, which will be transferred promptly after the IND Transfer
Date or otherwise in accordance with the timeline set forth on Schedule 2.7
(Transferred Inventory). Thereafter, if requested by Neurocrine during the Term,
Takeda will promptly disclose to Neurocrine all additional Takeda Know-How in
existence as of the Effective Date or that comes into existence as a result of
performance by or behalf of Takeda of activities under this Agreement and not
previously transferred to Neurocrine. Takeda will provide any assistance as
reasonably requested by Neurocrine in connection with its Exploitation of the
Takeda Know-How in accordance with this Agreement for a period up to [***] after
the date on which Takeda delivers to Neurocrine such Takeda Know-How and
inventory of Licensed Products. [***], and Neurocrine will pay the undisputed
invoiced amounts within [***] after the date of such invoice. Notwithstanding
any provision to the contrary set forth in this Agreement, after the initial
[***] FTE hours, Takeda will not be obligated to provide any additional
assistance under this Section 2.8 (Knowledge and Technology Transfer) and
Section 5.2.1(a) (Clinical Trial


25





--------------------------------------------------------------------------------


Regulatory Submissions) beyond that which can be provided in accordance with the
amounts included in the budget agreed by the Parties (as such budget may be
updated from time to time by agreement of the Parties).
2.8.No Other Rights and Retained Rights. Except as otherwise expressly provided
in this Agreement, under no circumstances will a Party or any of its Affiliates,
as a result of this Agreement, obtain any ownership interest, license, or other
right in or to any Know-How, Patent Rights, or other intellectual property of
the other Party, including tangible or intangible items owned, controlled, or
developed by the other Party, or provided by the other Party to the receiving
Party at any time, pursuant to this Agreement. Neurocrine will not, and will
cause its Affiliates and Sublicensee to not, use or practice any Takeda
Technology outside the scope of or otherwise not in compliance with the rights
and licenses granted to Neurocrine under this Agreement. Takeda will not, and
will cause its Affiliates and licensees to not, use or practice any Neurocrine
Technology or Grantback IP outside the scope of or otherwise not in compliance
with the rights and licenses granted to Takeda under Section 14.4(Effects of
Termination). Any rights not expressly granted by a Party under this Agreement
are hereby retained by such Party. [***].
2.9.License to Takeda. Subject to the terms and conditions of this Agreement,
Neurocrine hereby grants to Takeda and its Affiliates a non-exclusive,
non-transferable, non-sublicensable license under the Neurocrine Sole Program
Patent Rights and any Program Know-How owned solely by Neurocrine, [***].
3.PROFIT AND LOSS SHARE OPTIONS
3.1.Takeda’s Phase I Asset Opt-Out Right.
3.1.1.Exercise of Opt-Out. On a Phase I Asset-by-Phase I Asset basis, Takeda may
elect to opt-out of the PSP P&L Share set forth in Section 9.2.1(a) (Profit and
Loss Share before Takeda’s Phase I Opt-Out) with respect to a Phase I Asset in
accordance with this Section 3.1 (Takeda’s Phase I Asset Opt-Out Right) (a
“Phase I Opt-Out,” and each such right to opt out, a “Phase I Opt-Out Right”).
Takeda may elect to exercise the Phase I Opt-Out Right with respect to a Phase I
Asset no later than [***] following the Data Read-Out of the second Phase II
Clinical Trial [***] for such Phase I Asset, by providing written notice to
Neurocrine prior to the expiration of such [***] period for the applicable Phase
I Asset. The date on which Takeda exercises the Phase I Opt-Out Right with
respect to a Phase I Asset as set forth in this Section 3.1.1 (Exercise of
Opt-Out) will be deemed the “Phase I Opt-Out Date” with respect to such Phase I
Asset. Prior to Takeda’s exercise of the Phase I Opt-Out Right with respect to a
Phase I Asset, the applicable Phase I Asset will be deemed a “Phase I
Profit-Share Product,” and after Takeda exercises the Phase I Opt-Out Right for
such Phase I Asset, such Phase I Asset will no long be a Phase I Profit-Share
Product but will instead be deemed a “Phase I Royalty Product.”
3.1.2.Effect of Phase I Asset Opt-Out. If Takeda exercises the Phase I Opt-Out
Right pursuant to Section 3.1.1 (Exercise of Opt-Out) resulting in a Phase I
Royalty Product, then from and after the applicable Phase I Opt-Out Date, with
respect to such Phase I Royalty Product, (a) [***], (b) [***] Neurocrine will be
solely responsible for any and all costs and expenses incurred in connection
with the Exploitation of such Phase I Royalty Product, (c) [***] Takeda will not
have any funding obligations under any Co-Funded Development Plan, Co-Funded
Commercialization Plan, or Co-Funded Medical Affairs


26





--------------------------------------------------------------------------------


Plan, or any rights or obligations pursuant to Section 9.2.1 (Profit and Loss
Share), (d) Neurocrine will pay Takeda the applicable RBP Milestone Payments
pursuant to Section 9.2.2 (Royalty-Bearing Product Milestone Payments) and the
applicable RBP Royalties pursuant to Section 9.2.3 (Royalty-Bearing Product
Royalties), and (e) the Parties will otherwise have the rights and obligations
with respect to such Phase I Royalty Product as set forth in this Agreement.
3.2.Takeda’s Phase II Asset Opt-In Right.
3.2.1.Exercise of Opt-In. Takeda may elect to opt-in to the PSP P&L Share set
forth in Section 9.2.1(d) (Profit and Loss Share after Takeda’s Phase II Opt-In)
with respect to the Phase II Asset throughout the Territory pursuant to the
terms of this Section 3.2.1 (Exercise of Opt-In) (the “Phase II Opt-In,” and
such right to opt in, the “Phase II Opt-In Right”). If Takeda elected to co-fund
the Phase II Supplemental Studies pursuant to Section 4.1.2 (Phase II Asset
Development), if applicable, or if no Phase II Supplemental Studies were
conducted, then Takeda may elect to exercise the Phase II Opt-In Right within
[***] following the Briefing Book Event by providing written notice of such
election to Neurocrine within such [***] period. The date on which Takeda
exercises its Phase II Opt-In Right as set forth in this Section 3.2.1 (Exercise
of Opt-In) will be deemed the “Phase II Opt-In Date.” Prior to Takeda’s exercise
of the Phase II Opt-In Right, the Phase II Asset is deemed a “Phase II Royalty
Product,” and after Takeda exercises the Phase II Opt-In Right, such Phase II
Asset will be deemed a “Phase II Profit-Share Product.”
3.2.2.Effect of Phase II Asset Opt-In. If Takeda exercises its Phase II Opt-In
Right pursuant to Section 3.2.1 (Exercise of Opt-In) resulting in a Phase II
Profit-Share Product, then (a) [***] and (b) from and after the Phase II Opt-In
Date, with respect to such Phase II Profit-Share Product, (i) Takeda will have
the funding obligations under any Co-Funded Development Plan, Co-Funded
Commercialization Plan, and Co-Funded Medical Affairs Plan and the rights and
obligations pursuant to Section 9.2.1(d) (Profit and Loss Share after Takeda’s
Phase II Opt-In) with respect to the Phase II Profit-Share Product throughout
the Territory, (ii) Neurocrine will not have any obligations to make payments
pursuant to Section 9.2.2 (Royalty-Bearing Product Milestone Payments) and
Section 9.2.3 (Royalty-Bearing Product Royalties), and (iii) the Parties will
otherwise have the rights and obligations with respect to such Phase II
Profit-Share Product as set forth in this Agreement. Notwithstanding anything to
the contrary herein, [***].
3.3.Takeda Right to Opt-Out of Profit Sharing. In the event of a Trigger Event
for one or more Profit Share Products, Takeda may, upon written notice to
Neurocrine to be provided within [***] days after [***] that results in the
Trigger Event for such Profit Share Product(s), elect to opt-out of the PSP P&L
Share with respect to such Profit-Share Products with respect to which the
Trigger Event relates (the “Trigger Event Opt-Out”)[***] (the “Trigger Event
Opt-Out Effective Date”)]. Notwithstanding any other provision to the contrary
set forth in this Agreement, from and after the Trigger Event Opt-Out Effective
Date, (a) for all purposes of this Agreement (including under Section 12.2.3
(Indemnification by Neurocrine)), any Profit-Share Product that was the subject
of the Trigger Event Activity (i) that was a Phase I Profit-Share Product will
no longer be a Phase I Profit-Share Product and will instead be a Phase I
Royalty Product, and (ii) that was a Phase II Profit-Share Product will no
longer be a Phase II Profit-Share Product and will instead be a Phase II Royalty
Product, (b) Neurocrine will be solely responsible


27





--------------------------------------------------------------------------------


for any and all costs and expenses incurred in connection with the Exploitation
of such Royalty-Bearing Products, (c) Takeda will not have any funding
obligations under any Co-Funded Development Plan, Co-Funded Commercialization
Plan, or Co-Funded Medical Affairs Plan, or any rights or obligations pursuant
to Section 9.2.1 (Profit and Loss Share), with respect to such Royalty-Bearing
Products, and (d) Neurocrine will pay Takeda the applicable RBP Milestone
Payments pursuant to Section 9.2.2 (Royalty-Bearing Product Milestone Payments)
and the applicable RBP Royalties pursuant to Section 9.2.3 (Royalty-Bearing
Product Royalties) with respect to such Royalty-Bearing Products only to the
extent arising after the effective date for the Trigger Event Opt-Out.
4.DEVELOPMENT
4.1.Development Program of Certain Licensed Products.
4.1.1.Co-Funded Development Plan. A preliminary development plan for all
activities to be conducted by Neurocrine with respect to the Development of the
Phase I Assets until completion of Phase II Clinical Trials is attached hereto
as Schedule 4.1.1 (Preliminary Co-Funded Development Plan), and within [***]
after the Effective Date, Neurocrine will prepare a detailed plan based on such
preliminary plan and submit such plan to the JSC to review, discuss, and
determine whether to approve such plan. The development plan for the Phase I
Assets and, solely in the case that the Phase II Asset becomes a Profit-Share
Product, the Phase II Asset, as may be updated by the Parties from time to time,
is referred to as the “Co-Funded Development Plan,” and the Development
activities described in the Co-Funded Development Plan are referred to as the
“Co-Funded Development Activities.” The Co-Funded Development Plan will include:
(a) [***] (b) [***] (c) [***] (d) [***] (e) a detailed written budget, on an
activity-by-activity basis, of expected FTE Costs, Out-of-Pocket Costs, and
other costs and expenses within Eligible Shared Expenses for all activities
under the Co-Funded Development Plan on a Calendar Year-by-Calendar Year basis
for the subsequent [***] Calendar Years, including a Calendar Quarter forecast
for the first [***] Calendar Quarters and an aggregate forecast for the final
[***] Calendar Quarters, which will include [***] (as may be updated by the
Parties from time to time, the “Co-Funded Development Budget”). The Co-Funded
Development Budget must also include, [***]. The Co-Funded Development Plan and
Co-Funded Development Budget will initially also include the plan and budget for
the Phase II Ongoing Activities attached hereto as Schedule 4.2.3(d) (Phase II
Ongoing Activities Plan and Budget). Neurocrine, through the JSC, will propose
updates to the Co-Funded Development Plan on an annual basis, and will prepare
(i) a proposed Co-Funded Development Budget for the subsequent [***] Calendar
Years no later than December of the then-current Calendar Year and (ii) no later
than June of the following Calendar Year, an updated proposed Co-Funded
Development Budget for the same [***]-Calendar Year period. In addition,
Neurocrine may update the Co-Funded Development Plan and the Co-Funded
Development Budget as necessary, including to add the Phase II Supplemental
Studies, if applicable, and upon Takeda’s exercise of the Phase II Opt-In Right
to add the Phase II Assets. The JSC will review, discuss, and determine whether
to approve the Co-Funded Development Plan, including the [***] Calendar Year of
the Co-Funded Development Budget, and each annual update and any other such
update that is material.


28





--------------------------------------------------------------------------------


4.1.2.Phase II Asset Development.
a.Takeda will be solely responsible for conducting the Phase II Ongoing Trials
and all associated Phase II Ongoing Activities. [***]. Any Clinical Trial with
respect to the Phase II Asset that Neurocrine chooses to initiate prior to the
Phase II Opt-In Date will be conducted at Neurocrine’s sole cost and expense,
and no such study will be a Phase II Supplemental Study.
b.If the Phase II Ongoing Trials are[***], then Takeda will have the option to
fund, on an equal basis (50:50) with Neurocrine, any additional Phase II
Clinical Trials that are necessary to advance the Phase II Asset to Phase III
Clinical Trials (such trials, the “Phase II Supplemental Studies”) by providing
written notice to Neurocrine of its election to fund such additional Phase II
Clinical Trials within [***] after [***]. Upon receipt of notice of such
election, Neurocrine will prepare an update to the Co-Funded Development Plan
and Co-Funded Development Budget to include such Phase II Supplemental Studies
and submit such plan to the JSC to review, discuss, and determine whether to
approve such updated plan. If Takeda elects to fund such Phase II Supplemental
Studies on an equal basis (50:50) with Neurocrine, then the Phase II Asset will
remain classified as a Phase II Royalty Product, subject to Takeda’s Phase II
Opt-In Right as set forth in Section 3.2.1 (Exercise of Opt-In). If Takeda does
not elect to fund such Phase II Supplemental Studies, but the Briefing Book
Event occurs within [***] after Takeda’s receipt of the tables, figures, and
listings for both of the Phase II Ongoing Trials (the “Phase II Expiration
Date”), then the Phase II Asset will remain classified as a Phase II Royalty
Product, but Takeda will not have a Phase II Opt-In Right with respect to such
Phase II Royalty Product. If (a) Takeda does not elect to fund the Phase II
Supplemental Studies and the Briefing Book Event does not occur within [***]
after the Phase II Expiration Date, or (b) the Phase II Asset, in the JSC’s
determination, fails in either of the Phase II Ongoing Trials, due to efficacy
or safety, then in either case ((a) or (b)), the Phase II Asset will be
reclassified as a “Phase Ib Product” and will be subject to the RBP Milestone
Payments set forth in Section 9.2.2 (Royalty-Bearing Product Milestone Payments)
and the RBP Royalties set forth in Section 9.2.3 (Royalty-Bearing Product
Royalties). In any event, Neurocrine will use Commercially Reasonable Efforts to
achieve the Briefing Book Event.
c.Notwithstanding the foregoing, should the TAK-2002 study as outlined in
Schedule 4.2.3(d) (Reimbursement for Phase II Ongoing Trials) [***], Neurocrine
shall have the right to terminate such study.  In such event, the preceding
Section 4.1.2(b) (Phase II Asset Development) will apply, except that (i) the
JSC will make its determination based on the terminated TAK-2002 study, and (ii)
if Takeda elects to co-fund the Phase II Supplemental Studies, then [***].




29





--------------------------------------------------------------------------------


4.2.Development Diligence Obligations.
4.2.1.Neurocrine Development Diligence Obligations. Neurocrine will use
Commercially Reasonable Efforts to Develop and seek Regulatory Approval and, as
applicable, Pricing Approval for (a) at least one Licensed Product that
comprises a Phase I Asset and at least one Licensed Product that comprises a
Phase II Asset, in each case, in each of the Major Markets and (b) at least one
Licensed Product that comprises a Nonclinical Asset in the [***] Target Class
and at least one Licensed Product that comprises a Nonclinical Asset in the
[***] Target Class, in each case, in at least one Major Market. In addition,
Neurocrine will use Commercially Reasonable Efforts to perform the Co-Funded
Development Activities under the Co-Funded Development Plan. 
4.2.2.Takeda Development Diligence Obligations. Takeda will use Commercially
Reasonable Efforts to conduct the Phase II Ongoing Trials and all associated
Phase II Ongoing Activities in accordance with the plan set forth in Schedule
4.2.3(d) (Phase II Ongoing Activities Plan and Budget) and the protocols for
such trials as in existence as of the Execution Date or as may be amended by
written agreement of the Parties as required by a Regulatory Authority.
4.2.3.Development and Manufacturing Expenses.
a.Phase I Assets. Unless and until Takeda exercises the Phase I Opt-Out Right in
accordance with Section 3.1 (Takeda’s Phase I Asset Opt-Out Right) with respect
to a Phase I Asset, the Parties will share the Eligible Development Expenses
incurred for such Phase I Profit-Share Product as set forth in Section 9.2.1
(Profit and Loss Share). Upon Takeda’s exercise of the Phase I Opt-Out Right
with respect to a Phase I Asset, Neurocrine will be solely responsible for all
ongoing costs and expenses associated with further Exploitation of such Phase I
Royalty Product and incurred after the applicable Phase I Opt-Out Date, except
for the [***].
b.Phase II Assets. Prior to Takeda’s exercise of the Phase II Opt-In Right in
accordance with Section 3.2 (Takeda’s Phase II Asset Opt-In Right), Neurocrine
will be solely responsible for all costs and expenses associated with the
Development of the Phase II Royalty Products, subject to Section 4.2.3(d)
(Reimbursement for Phase II Ongoing Trials) with respect to Phase II Ongoing
Trials, other than [***]. Upon Takeda’s exercise of the Phase II Opt-In Right,
the Parties will share the Eligible Development Expenses incurred for the Phase
II Profit-Share Product as set forth in Section 3.2.2 (Effect of Phase II Asset
Opt-In) and Section 9.2.1 (Profit and Loss Share).
c.Nonclinical Assets. Neurocrine will be solely responsible for all costs and
expenses associated with the Development of all Nonclinical Assets.
d.Reimbursement for Phase II Ongoing Trials. Starting from the Effective Date,
after the end of each Calendar Quarter, Takeda will submit an invoice to
Neurocrine for all costs and expenses incurred by Takeda in the preceding
Calendar Quarter in connection with the conduct of the Phase II Ongoing
Activities in accordance with the plan and budget attached hereto as Schedule


30





--------------------------------------------------------------------------------


4.2.3(d) (Phase II Ongoing Activities Plan and Budget), plus [***], plus [***].
Neurocrine will pay the undisputed portion of such invoiced amount to Takeda no
later than [***] after its receipt of such invoice. In the event of any
disagreement with respect to the calculation of payments owed, Neurocrine will
pay any undisputed portion of such payment in accordance with the foregoing
timetable and will pay the remaining, disputed portion within [***] after the
date on which the Parties, using good faith efforts, resolve the Dispute, which
Dispute, at the request of either Party, will be resolved in accordance with
Section 16.3 (Dispute Resolution) of the Agreement. Takeda will bear all costs
and expenses incurred by Takeda in connection with the conduct of the Phase II
Ongoing Activities that exceed the amount equal to [***].
4.2.4.Licensed Products Development Reports. Neurocrine will keep the JSC
informed regarding the progress of the Development of the Licensed Products. In
addition, Neurocrine will provide to the JSC reasonably in advance of each
meeting of the JSC a report (by means of a slide presentation or otherwise)
summarizing results and, (a) for the Profit-Share Products, describing progress
made against timelines in the Co-Funded Development Plan, and Co-Funded
Development Activities planned to be undertaken for the Profit-Share Products
(including, for example, updates regarding regulatory matters and Co-Funded
Development Activities for the next Calendar Quarter), and (b) for each Licensed
Product, a reasonable summary of results, information, and data generated from
Clinical Trials for such Licensed Product, and updates regarding intellectual
property issues (each such report, a “LP Development Report”). Neurocrine will
promptly share with Takeda all other material developments and information that
it comes to possess relating to the Development of the Licensed Products,
including any additional information regarding the Development of the Licensed
Products reasonably requested by Takeda through the JSC from time to time to the
extent and in the form readily available to Neurocrine and able to be disclosed
to Takeda. All such reports and information will be the Confidential Information
of Neurocrine, and subject to the terms of Article 10 (Confidentiality and
Publication).
4.3.Neurocrine Development Responsibilities. For each Licensed Product, except
as otherwise agreed by the Parties in writing, Neurocrine will be principally
responsible for performing all Development of such product, including preparing
Clinical Trial designs and protocols, sponsoring Clinical Trials, engaging CROs,
and being primarily responsible for managing activities at Clinical Trial sites.
4.4.Scientific Records. Takeda (with respect to the Phase II Ongoing Activities)
and Neurocrine (with respect to all other Development activities hereunder) will
maintain scientific records in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes, and in compliance with GLP,
cGMP, and GCP with respect to activities intended to be submitted in regulatory
filings (including INDs), all of which records will fully and accurately reflect
all work done and results achieved in the performance of the Development
activities and Clinical Trials by or on behalf of such Party with respect to
Licensed Products.
5.REGULATORY MATTERS
5.1.Regulatory Responsibilities. Subject to Section 5.2 (Assignment of
Regulatory Submissions), Neurocrine (itself or through its Affiliate or
Sublicensee) will be solely responsible as the


31





--------------------------------------------------------------------------------


Regulatory Lead for all regulatory matters in the Territory relating to the
Licensed Products. Subject to Section 5.2 (Assignment of Regulatory
Submissions), Neurocrine (itself or through its Affiliate or Sublicensee) will
own all INDs, MAA, Regulatory Approvals, other Regulatory Submissions, and
related regulatory documents, in the Territory with respect to such Licensed
Products (in each case, as applicable).
5.2.Assignment of Regulatory Submissions.
5.2.1.Phase II Asset Clinical Trial Regulatory Submissions.
a.Clinical Trial Regulatory Submissions. Takeda will remain the Regulatory Lead
for the Phase II Ongoing Trials until the IND Transfer Date. Within [***] after
the Phase II Ongoing Trials Data Read-Out for both of the Phase II Ongoing
Trials, Takeda will transfer and assign to Neurocrine all rights, title,
sponsorship, and interests in and to the Phase II Ongoing Trials Regulatory
Submissions and assist Neurocrine with such transfer and assignment. The date of
such transfer will be the “IND Transfer Date.” Neurocrine will take over as
Regulatory Lead for the Phase II Asset on the IND Transfer Date. Prior to or on
the IND Transfer Date, Takeda will submit written notification to the FDA
informing it of the transfer of the Phase II Ongoing Trials Regulatory
Submissions from Takeda to Neurocrine. Takeda will provide reasonable assistance
from Takeda’s FTEs at no cost to Neurocrine as set forth in Section 2.8
(Knowledge and Technology Transfer), and Neurocrine will thereafter be
responsible and reimburse Takeda for all documented FTE Costs at the FTE Rate
and expenses associated with such assistance, to the extent consistent with a
detailed budget agreed by the Parties in advance of Takeda’s commencing any
particular assistance, and accordingly, Takeda may invoice Neurocrine for the
FTE Costs and expenses, in each case, incurred in accordance with such budget in
connection with providing such assistance, and Neurocrine will pay the
undisputed invoiced amounts within [***] after the date of such invoice.
Notwithstanding any provision to the contrary set forth in this Agreement, after
the initial [***] FTE hours, Takeda will not be obligated to provide any
additional assistance under this Section 5.2.1(a) (Clinical Trial Regulatory
Submissions) or Section 2.8 (Knowledge and Technology Transfer) beyond that
which can be provided in accordance with the amounts included in the budget
agreed by the Parties (as such budget may be updated from time to time by
agreement of the Parties).
b.Other Assigned Regulatory Submissions. Promptly after the IND Transfer Date,
Takeda will transfer or otherwise make available to Neurocrine copies (in
electronic or other format) of other Regulatory Approvals or Regulatory
Submissions in the Territory Controlled by Takeda or its Affiliates as of the
IND Transfer Date and not transferred to Neurocrine prior to the IND Transfer
Date pursuant to Section 5.2.1(a) (Clinical Trial Regulatory Submissions), to
the extent such materials specifically relate to the Phase II Asset. No later
than [***] after the completion of all transition activities set forth in this
Section 5.2.1(b) (Other Assigned Regulatory Submissions), Takeda will send a
letter to each applicable Regulatory Authority to record and notify such
Regulatory Authority of the transfer to Neurocrine of all Regulatory Approvals
and Regulatory Submissions for the Phase II Asset.


32





--------------------------------------------------------------------------------


c.Clinical Trial Data. In connection with the transfer of Regulatory Submissions
provided for in this Section 5.2.1 (Phase II Asset Clinical Trial Regulatory
Submissions), Takeda will provide to Neurocrine separate copies (in electronic
or other format) of the study reports Controlled by Takeda or its Affiliates and
underlying data (to the extent not previously provided to Neurocrine) from the
Phase II Ongoing Activities.
5.2.2.Other Regulatory Submissions. For each Phase I Asset, (a) within [***]
after the Effective Date, Takeda will transfer and assign to Neurocrine all of
Takeda’s rights, title, and interests in and to all INDs, MAAs, and other
Regulatory Approvals or Regulatory Submissions in the Territory for such Phase I
Asset Controlled by Takeda or its Affiliates; (b) the Parties will complete all
other transition activities of such transition to Neurocrine of the Regulatory
Lead within [***] after the Effective Date; and (c) no later than [***] after
the completion of all transition activities set forth in the foregoing clause
(b), Takeda will send a letter to each Regulatory Authority as applicable to a
specific country or jurisdiction to record and notify such Regulatory Authority
of the transfer to Neurocrine of all Regulatory Approvals and Regulatory
Submissions for such Phase I Asset in such country or jurisdiction. [***].
5.2.3.Cooperation. Subject to the terms and conditions of this Agreement, within
a reasonable time following Neurocrine’s request, Takeda will execute and
deliver, or will cause to be executed and delivered, to Neurocrine such
endorsements, assignments, and other documents as may be reasonably necessary to
assign, convey, transfer, and deliver to Neurocrine all of Takeda’s rights,
title, and interests in and to the Assigned Regulatory Submissions. Schedule
5.2.3 (Regulatory Submissions Dates) sets forth upcoming dates of Regulatory
Submission for each of the Licensed Assets as of the Execution Date.
5.3.Regulatory Submissions, Study Reports and Data not Controlled by Takeda.
[***].
5.4.Neurocrine Obligations. Neurocrine will provide Takeda, through the JSC at
least once every [***] Calendar Quarters, with written notice of each of the
following events with regard to each Licensed Product for which Neurocrine is
the Regulatory Lead: (a) to the extent notice was not previously provided, the
submission of any filings or applications for Regulatory Approval of such
Licensed Products in the Territory to any Regulatory Authority; and (b) (i) all
Regulatory Submissions (as well as orphan drug applications and designations)
that were filed for any Licensed Products during such preceding Calendar Quarter
and (ii) a summary of all Regulatory Submissions anticipated to be filed for any
Licensed Products within the upcoming [***] Calendar Quarters, in each case ((i)
and (ii)), which will be provided electronically; provided, however, that
Neurocrine will inform Takeda of such event under (a) or (b) prior to public
disclosure of such event by Neurocrine.
5.5.Costs of Regulatory Affairs. Except as otherwise expressly provided in this
Article 5 (Regulatory Matters), (a) during the period of a PSP P&L Share for a
Profit-Share Product, the Parties will share the applicable Eligible Development
Expenses associated with obtaining and maintaining Regulatory Approval in the
Territory, and related regulatory affairs activities as set forth in this
Article 5 (Regulatory Matters) for such Profit-Share Product in accordance with
Section 9.2.1 (Profit and Loss Share) and (b) outside the period of a PSP P&L
Share, for a Royalty-Bearing Product, Neurocrine will bear all such costs and
expenses for such Royalty-Bearing Product, except as otherwise expressly set
forth in this Agreement.


33





--------------------------------------------------------------------------------


6.COMMERCIALIZATION
6.1.Commercialization of the Licensed Products.
6.1.1.Co-Funded Commercialization Plan. No later than [***] after the Initiation
of the first Phase III Clinical Trial for each Profit-Share Product, Neurocrine
will prepare a reasonably detailed plan for Commercialization of Profit-Share
Products in the Territory (as may be updated from time to time, a “Co-Funded
Commercialization Plan,” and the Commercialization activities described in the
Co-Funded Commercialization Plan, the “Co-Funded Commercialization Activities”)
and submit such plan to the JSC to review, discuss, and determine whether to
approve such plan. The Co-Funded Commercialization Plan will include: (a) [***]
(b) [***] (c) a detailed written budget, on an activity-by-activity basis, of
the expected FTE Costs, Out-of-Pocket Costs, and other costs and expenses within
Eligible Shared Expenses for the Commercialization activities under the
Co-Funded Commercialization Plan on a Calendar Year-by-Calendar Year basis in
the subsequent [***] Calendar Years, including a Calendar Quarter forecast for
the first [***] Calendar Quarters and an aggregate forecast for the final [***]
Calendar Quarters, which will include [***] (as may be updated by the Parties
from time to time, the “Co-Funded Commercialization Budget”). The Co-Funded
Commercialization Budget must also include, [***] Neurocrine, through the JSC,
will propose updates to the Co-Funded Commercialization Plan on an annual basis,
and will prepare (i) a proposed Co-Funded Commercialization Budget for the
subsequent [***] Calendar Years no later than December of the then-current
Calendar Year and (ii) no later than June of the following Calendar Year, an
updated proposed Co-Funded Development Budget for the same [***]-Calendar Year
period. In addition, Neurocrine may update the Co-Funded Development Plan as
necessary. The JSC will review, discuss, and determine whether to approve the
Co-Funded Commercialization Plan, including the [***] Calendar Year of the
Co-Funded Commercialization Budget, and each annual update and any other such
update that is material.
6.1.2.Preliminary Co-Funded Commercialization Plan. Notwithstanding Section
6.1.1 (Co-Funded Commercialization Plan), at any time prior to Neurocrine’s
preparation of a reasonably detailed Co-Funded Commercialization Plan for a
Profit-Share Product pursuant to Section 6.1.1 (Co-Funded Commercialization
Plan), Neurocrine may prepare a preliminary Co-Funded Commercialization Plan,
describing [***]. Such plan and budget will otherwise be subject to Section
6.1.1 (Co-Funded Commercialization Plan) and all other terms of this Agreement
applicable to the Co-Funded Commercialization Plan and Co-Funded
Commercialization Budget, and will be updated by Neurocrine to a more detailed
plan and budget at an appropriate time in accordance with Section 6.1.1
(Co-Funded Commercialization Plan).
6.2.Commercialization Diligence Obligations. Neurocrine will use Commercially
Reasonable Efforts to perform the Co-Funded Commercialization Activities under
the Co-Funded Commercialization Plan and to otherwise Commercialize each
Licensed Product in each jurisdiction in which such Licensed Product receives
Regulatory Approval and, if applicable, Pricing Approval.
6.3.Licensed Products Commercialization Reporting. Commencing upon the First
Commercial Sale of the first Licensed Product in the Territory and for so long
as Neurocrine continues to


34





--------------------------------------------------------------------------------


Commercialize any Licensed Product, Neurocrine will keep the JSC informed
regarding the progress and results of Commercialization activities for all
Licensed Products. Accordingly, Neurocrine will provide to the JSC, at least
once per Calendar Year, a report (by means of a slide presentation or otherwise)
summarizing results and key Commercialization activities undertaken and planned
to be undertaken for the Licensed Products in each Major Market (including, for
example, updates regarding regulatory matters and Commercialization activities
for the next Calendar Quarter), and updates regarding intellectual property
issues (each such report, a “LP Commercialization Report”). Neurocrine will
promptly share with Takeda all other material developments and information that
it comes to possess relating to the Commercialization of the Licensed Products,
including any additional information regarding the Commercialization of the
Licensed Products reasonably requested by Takeda through the JSC from time to
time to the extent and in the form readily available to Neurocrine and able to
be disclosed to Takeda.
6.4.Licensed Products Commercialization Expenses.
6.4.1.Profit-Share Products. The Parties will share the Eligible
Commercialization Expenses for all Profit-Share Products as set forth in
Section 9.2.1 (Profit and Loss Share).
6.4.2.Royalty-Bearing Products. Neurocrine will be solely responsible for all
costs and expenses relating to the Commercialization of all Royalty-Bearing
Products.
6.5.Recalls, Market Withdrawals, or Corrective Actions. Neurocrine will have the
sole right to decide whether to conduct any recall or other similar market
withdrawal or other action for any Licensed Product, and the manner in which any
such recall will be conducted (including any such recall requested by a
Regulatory Authority). During the period of a PSP P&L Share for a Profit-Share
Product, the Parties will share the applicable expenses incurred pursuant to
this Section 6.5 (Recalls, Market Withdrawals, or Corrective Actions) for such
Profit-Share Product in accordance with Section 9.2.1 (Profit and Loss Share)
and outside the period of a PSP P&L Share, for a Royalty-Bearing Product,
Neurocrine will bear all such costs and expenses for such Royalty-Bearing
Product, subject to Article 12 (Indemnification; Limitation of Liability;
Insurance).
7.MEDICAL AFFAIRS
7.1.Co-Funded Medical Affairs Plan. No later than [***] after the Initiation of
the first Phase III Clinical Trial for each Profit-Share Product, Neurocrine
will prepare a reasonably detailed plan for the Medical Affairs for Profit-Share
Products in the Territory (as may be updated from time to time, the “Co-Funded
Medical Affairs Plan,” and all activities set forth under the Co-Funded Medical
Affairs Plan, the “Co-Funded Medical Affairs Activities”), consider Takeda’s
reasonable comments with respect to such Co-Funded Medical Affairs Plan, and
submit such plan to the JSC for its review, discussion, and approval. The
Co-Funded Medical Affairs Plan for a Profit-Share Product will contain (a) [***]
(b) [***] (c) a written budget, on an activity-by-activity basis, of the
expected FTE Costs and Out-of-Pocket Costs for all activities under the
Co-Funded Medical Affairs Plan on a Calendar Year-by-Calendar Year basis for the
subsequent [***] Calendar Years, including a Calendar Quarter forecast for the
first [***] Calendar Quarters and an aggregate forecast for the final [***]
Calendar Quarters, which will include [***] (as may be updated by the Parties
from time to time, the “Co-Funded Medical Affairs Budget”). The Co-Funded
Medical Affairs Budget must also include, [***]. The JSC will have the right to
comment on each such Co-Funded Medical Affairs Plan and each material update
thereto, including annual updates, and Neurocrine will consider such comments in
good faith and


35





--------------------------------------------------------------------------------


incorporate such comments when appropriate prior to finalizing each such
Co-Funded Medical Affairs Plan (or any update thereto). The JSC will review,
discuss, and determine whether to approve the Co-Funded Medical Affairs Plan and
the [***] Calendar Year of Co-Funded Medical Affairs Budget and each update
thereto that is material. Notwithstanding the foregoing, Neurocrine may, at any
time prior to Neurocrine’s preparation of a reasonably detailed Co-Funded
Medical Affairs Plan for a Profit-Share Product, prepare a preliminary Co-Funded
Medical Affairs Plan, describing only activities to be conducted prior to
Initiation of a Phase III Clinical Trial for such Profit-Share Product, and a
Co-Funded Medical Affairs Budget for such activities. Such plan and budget will
otherwise be subject to the foregoing in this Section 7.1 (Co-Funded Medical
Affairs Plan) and all other terms of this Agreement applicable to the Co-Funded
Medical Affairs Plan and Co-Funded Medical Affairs Budget, and will be updated
by Neurocrine to a more detailed plan and budget at an appropriate time in
accordance with this Section 7.1 (Co-Funded Medical Affairs Plan).
7.2.Medical Affairs Reports. Within [***] following the end of each Calendar
Year after the first Regulatory Approval for a Profit-Share Product in the
Territory, Neurocrine will provide to the JSC a report (by means of a slide
presentation or otherwise) summarizing the Co-Funded Medical Affairs Activities
since the prior report provided to the JSC. Such reports will be the
Confidential Information of Neurocrine, and subject to the terms of Article 10
(Confidentiality and Publication).
7.3.Profit-Share Products Medical Affairs Expenses.
7.3.1.Profit-Share Products. The Parties will share the Eligible Medical Affairs
Expenses for all Profit-Share Products as set forth in Section 9.2.1 (Profit and
Loss Share).
7.3.2.Royalty-Bearing Products. Neurocrine will be solely responsible for all
costs and expenses relating to the Medical Affairs activities of all
Royalty-Bearing Products.
8.GOVERNANCE
8.1.Alliance Manager. Promptly following the Effective Date each Party will
designate an individual to facilitate communication and coordination of the
Parties’ activities under this Agreement relating to the Licensed Products and
to provide support and guidance to the JSC, including preparing agendas, meeting
materials, and meeting minutes for JSC meetings (each, an “Alliance Manager”).
Each Alliance Manager may, but is not required to, serve as a representative of
its respective Party on the JSC, but the Alliance Managers or suitable designees
will attend all meetings of the JSC. The Alliance Managers may bring to the
attention of the JSC any matters or issues either of them reasonably believes
should be discussed by the JSC. Each Party may replace its Alliance Manager at
any time by written notice to the other Party. The Alliance Managers will be
responsible for creating and maintaining a constructive work environment between
the Parties. Without limiting the generality of the foregoing, the Alliance
Managers will: (a) identify and timely bring to the attention of their
respective managements any disputes arising between the Parties related to this
Agreement; (b) provide a single point of communication between the Parties with
respect to this Agreement and the Parties’ respective activities hereunder; (c)
ensure that meetings of the JSC occur as set forth in this Agreement, that
procedures are followed with respect to such meetings (including the giving of
proper notice and the preparation and approval of minutes) and that relevant
action items resulting from such


36





--------------------------------------------------------------------------------


meetings are appropriately carried out or otherwise addressed; and (d) undertake
such other responsibilities as the Parties may mutually agree in writing.
8.2.Joint Steering Committee.
8.2.1.Purpose; Formation. Within [***] after the Effective Date, the Parties
will establish a joint steering committee (the “JSC”) that will monitor and
provide strategic oversight of the activities under this Agreement and
facilitate communication between the Parties, in each case, with respect to the
Development of all Licensed Products and Commercialization of the Profit-Share
Products, all in accordance with the terms of this Agreement. The JSC will
disband upon the later of (a) [***] (b) [***]; provided that if, following the
disbandment of the JSC pursuant to this Section 8.2.1 (Purpose; Formation),
Neurocrine thereafter commences any additional Exploitation of any Licensed
Product, then the JSC will be reinstated.
8.2.2.Composition. Each Party will initially appoint [***] representatives to
the JSC, with each representative having knowledge and expertise in the
Exploitation of assets and products similar to the Licensed Products, and having
sufficient seniority within the applicable Party to provide meaningful input and
make decisions arising within the scope of the JSC’s responsibilities. The JSC
may change its size from time to time by unanimous consent of the Parties,
provided that, unless otherwise agreed by the Parties in writing, the JSC will
consist at all times of an equal number of representatives of each Party. Each
Party may replace its JSC representatives at any time upon written notice to the
other Party. The JSC may invite non-members to participate in the discussions
and meetings of the JSC, but such participants will have no voting authority at
the JSC and must be bound under written obligations of confidentiality no less
protective of the Parties’ Confidential Information than those set forth in this
Agreement. The Alliance Managers will prepare and circulate agendas and ensure
the preparation and approval of minutes.
8.2.3.Responsibilities of JSC. In addition to its overall responsibility for
monitoring and providing strategic oversight with respect to the Parties’
activities with respect to the Development of all Licensed Products and
Commercialization of the Profit-Share Products under this Agreement, the JSC
will have the following responsibilities:
a.Review, discuss, and determine whether to approve the Co-Funded Development
Plan (including the first Calendar Year of the Co-Funded Development Budget),
the Co-Funded Commercialization Plan (including the first Calendar Year of the
Co-Funded Commercialization Budget), and the Co-Funded Medical Affairs Plan
(including the first Calendar Year of the Co-Funded Medical Affairs Budget), and
review, discuss and approve [***];
b.[***];
c.[***];
d.review, discuss, and determine whether to approve any proposed material
amendments to the Co-Funded Development Plan (including annual updates to the
Co-Funded Development Budget), as described in Section 4.1.1 (Co-Funded
Development Plan);


37





--------------------------------------------------------------------------------


e.review, discuss, and determine whether to approve any Potential PSP In-License
Term Sheet, as described in Section 2.6.2 (Potential PSP In-Licenses by
Neurocrine for Profit-Share Products);
f.review, discuss, and determine the outcomes of the Phase II Ongoing Trials, as
described in Section 4.1.2 (Phase II Asset Development);
g.review, discuss, and determine whether to approve the parameters relating to
[***];
h.review, discuss, and determine whether to approve [***];
i.review, discuss, and determine the appropriate course of action in the event
of a safety signal with respect to a Profit Share Product or a recall decision
by any Regulatory Authority with respect to a Profit Share Product;
j.review, discuss, and determine whether to approve any proposed material
amendments to the Co-Funded Commercialization Plan (including annual updates to
the Co-Funded Commercialization Budget), as described in Section 6.1.1
(Co-Funded Commercialization Plan);
k.discuss the exchange rate that Neurocrine intends to use in its financial
reporting in accordance with Neurocrine’s Accounting Standards, as described in
Section 9.4.4 (Currency Exchange);
l.determine whether to approve any sublicense agreement in which the potential
Sublicensee does not agree to assign or grant a sublicensable license to
Neurocrine upon termination of such agreement or with respect to any territory
that is not within the scope of the sublicense of all Know-How generated by the
Sublicensee and all Patent Rights owned or controlled by such Sublicensee
Covering any such Know-How, in each case, that are necessary to Exploit any
Licensed Product subject to such agreement, as described in Section 2.2.2
(Sublicensing Agreements);
m.determine whether to approve the engagement of any potential subcontractor
that does not agree to assign or grant a sublicensable license (or in the case
of a subcontractor that is an academic or nonprofit institution, a right to
negotiate a license) to Neurocrine to all Know-How generated by the
subcontractor and all Patent Rights owned or controlled by the subcontractor
Covering any such Know-How, in each case, that are necessary to Exploit any
Licensed Product (subject to the exclusion set forth in Section 2.3
(Subcontractors)), as described in Section 2.3 (Subcontractors);
n.review and discuss any proposed publication by either Party, as described in
Section 10.2 (Publication and Publicity);
o.review, discuss, and determine, if requested by either Party, an alternate
timeframe for Neurocrine’s negotiation of an agreement with a qualified vendor
for purposes of the transfer and storage of inventory of Licensed Product or for


38





--------------------------------------------------------------------------------


Takeda’s transfer to Neurocrine of inventory of one or more Licensed Assets, as
described on Schedule 2.7 (Transferred Inventory);
p.serve as a forum for exchange of information for the Parties in relation to
the Licensed Products, or any activities undertaken by or on behalf of either
Party under this Agreement, including updates regarding activities performed by
subcontractors as described in Section 2.3 (Subcontractors), LP Development
Reports, as described in Section 4.2.4 (Licensed Products Development Reports),
LP Commercialization Reports, as described in Section 6.3 (Licensed Products
Commercialization Reporting), reports regarding Co-Funded Medical Affairs
Activities, as described in Section 7.2 (Medical Affairs Reports), and notices
and Regulatory Submissions, as described in Section 5.4 (Neurocrine
Obligations);
q.review and discuss any Third Parties engaged by Neurocrine for the Manufacture
or performance of Clinical Trials of Profit-Share Products, as described in
Section 2.3 (Subcontractors);
r.review and discuss an appropriate allocation of or adjustment to Patent Costs
for any Profit-Share Product, including convening emergency meetings of the JSC
in the event that a Party anticipates the need to incur extraordinary Patent
Costs relating to the Takeda Patent Rights or Program Patent Rights, in each
case, with respect to any Profit-Share Product;
s.attempt to resolve any disputes on matters within the JSC’s authority on an
informal basis and in good faith prior to the institution of escalation or other
formal dispute resolution mechanisms hereunder; and
t.perform such other functions expressly allocated to the JSC in this Agreement
or by the written agreement of the Parties.
8.2.4.JSC Meetings. The JSC will meet at least semi-annually unless the Parties
mutually agree in writing to a different frequency. No later than [***] prior to
any meeting of the JSC (or such shorter time period as the Parties may agree),
the Alliance Managers will prepare and circulate an agenda for such meeting;
provided, however, that either Party may propose additional topics to be
included on such agenda, either prior to or in the course of such meeting.
Either Party may also call a special meeting of the JSC (by videoconference,
teleconference, or in person) by providing at least [***] prior written notice
to the other Party if such Party reasonably believes that a significant matter
must be addressed prior to the next scheduled meeting, in which event such Party
will work with the Alliance Managers to provide the members of the JSC, no later
than [***] prior to the special meeting, with an agenda for the meeting and
materials reasonably adequate to enable an informed decision on the matters to
be considered. In addition to any items set forth on the agenda for a meeting of
the JSC, at each meeting of the JSC, Neurocrine will provide an update on all
activities performed by or on behalf of Neurocrine in connection with the
Exploitation of the Licensed Products since the last meeting of the JSC, and
evaluate the activities performed against all relevant plans. The JSC may meet
in person, by videoconference or by teleconference. Notwithstanding the
foregoing, at least one meeting per Calendar Year will be in person unless the
Parties agree in writing to waive such requirement. In-person JSC meetings will
be held at locations alternately


39





--------------------------------------------------------------------------------


selected by each Party. Each Party will bear the expense of its respective JSC
members’ participation in JSC meetings. Meetings of the JSC will be effective
only if at least one representative of each Party (which representative is not
such Party’s Alliance Manager) is present or participating in such meeting. The
Alliance Managers will be responsible for preparing reasonably detailed written
minutes of all JSC meetings that reflect material decisions made and action
items identified at such meetings. The Alliance Managers will send draft meeting
minutes to each member of the JSC for review and approval within [***] after
each JSC meeting. Such minutes will be deemed approved unless one or more
members of the JSC object to the accuracy of such minutes within [***] of
receipt.
8.3.Decisions of the JSC. The JSC has the authority (a) for matters specifically
delegated to it or expressly specified in this Agreement and (b) with respect to
any other matter agreed to by the Parties in writing. For clarity, the JSC will
not have any power to amend, modify, or waive compliance with this Agreement.
The JSC has no other authority under this Agreement than what is expressly
granted under this Agreement. The JSC will use good faith, commercially
reasonable efforts in compliance with this Section 8.3 (Decisions of the JSC) to
promptly resolve any such matter for which it has authority. If the JSC is
unable to reach consensus with respect to any such matter for which it is
responsible within [***] after a Party affirmatively states to the other Party
that a decision needs to be made, then such matter will be subject to Section
8.4 (Resolution of JSC Disputes).
8.4.Resolution of JSC Disputes.
8.4.1.Referral to Executive Officers. Either Party may make an election under
Section 8.3 (Decisions of the JSC) to refer a matter as to which the JSC cannot
reach a consensus decision to the Executive Officers, following which the JSC
will promptly submit in writing the respective positions of the Parties to their
respective Executive Officers. Such Executive Officers will use good faith
efforts, in compliance with this Section 8.4.1 (Referral to Executive Officers),
to resolve promptly such matter within [***] after the JSC’s submission of such
matter to such Executive Officers, which good faith efforts will include at
least one in-person or telephonic meeting between such Executive Officers within
such [***] period. If the Executive Officers are unable to reach agreement on
any such matter that relates to the approval of a budget within such [***], then
the Parties will refer such matter to the Chief Financial Officer for Neurocrine
and the President, Research & Development for Takeda (together, the “Budget
Dispute Officers”). Such Budget Dispute Officers will use good faith efforts to
resolve promptly such matter within [***] after the referral to them of such
matter, which good faith efforts will include at least [***].
8.4.2.Final Decision-Making Authority. If the Executive Officers and, if
applicable, the Budget Dispute Officers are unable to reach agreement on any
such matter referred to them under Section 8.4.1 (Referral to Executive
Officers) within the applicable [***] period, then:
a.No Decision. Neither Party will have final decision-making authority on the
approval of [***].
b.No Decision; Neurocrine Right to Proceed. Neither Party will have final
decision-making authority on the following matters if the Executive Officers
and,


40





--------------------------------------------------------------------------------


if applicable, Budget Dispute Officers are unable to reach unanimous agreement
on any such matter, and no changes will be adopted with respect to any of the
following matters, unless and until the Parties agree, provided that Neurocrine
will have certain rights to proceed to the extent described below:
[***].
c.Neurocrine Final Decision-Making Authority. Neurocrine will have final
decision-making authority with respect to all other matters not specified in
Section 8.4.2(a) (No Decision) or 8.4.2(b) (No Decision; Neurocrine Right to
Proceed), including with respect to (a) [***], and (b) [***].
8.4.3.Limitations on Decisions. Notwithstanding any provision to the contrary
set forth in this Agreement, without the other Party’s prior written consent, no
exercise of a Party’s decision-making authority on any such matters may, without
the other Party’s prior written consent, (a) result in an increase in the other
Party’s or its Affiliates’ obligations (other than payment obligations to the
extent provided in this Section 8.4 (Resolution of JSC Disputes)) under this
Agreement or the Co-Funded Development Plan, Co-Funded Commercialization Plan,
or Co-Funded Medical Affairs Plan, (b) impose any requirements that the other
Party take or decline to take any action that would result in a violation of any
Law, ethical requirement, or any agreement with any Third Party (including any
In-License) or the infringement of intellectual property rights of any Third
Party, or (c) otherwise conflict with, or constitute a modification of or waiver
under, this Agreement.
8.4.4.Good Faith. In conducting themselves on committees, and in exercising
their rights under this Section 8.4 (Resolution of JSC Disputes), all
representatives of both Parties will consider diligently, reasonably, and in
good faith all input received from the other Party, and will use reasonable
efforts to reach consensus on all matters before them. In exercising any
decision-making authority granted to it under this Section 8.4 (Resolution of
JSC Disputes), each Party will act based on its reasonable and good faith
judgment taking into consideration Neurocrine’s obligations to use Commercially
Reasonable Efforts with respect to Exploitation of the Licensed Products as set
forth in this Agreement.
8.5.JSC Termination. Notwithstanding any Section in this Article 8 (Governance)
governing the disbandment of the JSC, at any time following the Execution Date,
Takeda will have the right, upon written notice to Neurocrine, to disband and no
longer participate in the JSC. After the termination of the JSC under this
Article 8 (Governance), the JSC will have no further obligations under this
Agreement, and thereafter each Party will designate a contact person for the
exchange of information under this Agreement or such exchange of information
will be made through the Alliance Managers, and decisions of the disbanded JSC
will be decisions as between the Parties, subject to the other terms and
conditions of this Agreement.
9.PAYMENTS
9.1.Upfront Payment. Within 5 Business Days after the Effective Date, in
consideration of the licenses granted to Neurocrine hereunder, Neurocrine will
pay to Takeda a non-refundable, non-creditable upfront payment in the amount of
$120,000,000 (minus the $[***] Earnest Money


41





--------------------------------------------------------------------------------


Deposit already paid by Neurocrine to Takeda[***]) via wire transfer of
immediately available funds in accordance with the instructions attached hereto
as Schedule 9.4.1 (Wire Instructions).
9.2.Payments for the Licensed Assets and Licensed Products.
9.2.1.Profit and Loss Share.
a.Profit and Loss Share before Takeda’s Phase I Opt-Out. Unless and until Takeda
exercises the Phase I Opt-Out Right with respect to a Phase I Asset in
accordance with Section 3.1 (Takeda’s Phase I Asset Opt-Out Right), on a Phase I
Profit-Share Product-by-Phase I Profit-Share Product basis, Takeda and
Neurocrine will share the Operating Profits or Losses for each Phase I
Profit-Share Product as follows: Neurocrine will bear (and be entitled to) 50%,
and Takeda will bear (and be entitled to) 50%, of such Operating Profits or
Losses. Schedule 9.2.1 (Profit and Loss Share) sets forth the procedures for
quarterly reporting of actual results and review and discussion of potential
discrepancies, quarterly reconciliation, reasonable forecasting, and other
finance and accounting matters.  
b.Expenses after Takeda’s Phase I Opt-Out. If Takeda exercises the Phase I
Opt-Out Right with respect to a Phase I Asset in accordance with Section 3.1
(Takeda’s Phase I Asset Opt-Out Right), then, starting from the applicable Phase
I Opt-Out Date, except for the [***] Neurocrine will bear all costs and expenses
incurred by or on behalf of Neurocrine and its Affiliates in connection with the
Exploitation of such Phase I Royalty Product.
c.Expenses before Takeda’s Phase II Asset Opt-In. Prior to the Phase II Opt-In
Date, Neurocrine will bear all costs and expenses incurred by or on behalf of
Neurocrine and its Affiliates in connection with the Exploitation of such Phase
II Royalty Product (including all costs and expenses incurred by or on behalf of
Takeda and its Affiliates in connection with the Development and Manufacture of
such Phase II Royalty Product that are required to be reimbursed by Neurocrine
in accordance with Section 4.2.3(d) (Reimbursement for Phase II Ongoing
Trials)), other than [***]; provided that if Takeda exercises the Phase II
Opt-In Right, then [***].
d.Profit and Loss Share after Takeda’s Phase II Opt-In. If Takeda exercises the
Phase II Opt-In Right in accordance with Section 3.2 (Takeda’s Phase II Asset
Opt-In Right), then, (a) [***] (b) starting from the Phase II Opt-In Date,
Takeda and Neurocrine will share the Operating Profits or Losses for the Phase
II Profit-Share Product as follows: Neurocrine will bear (and be entitled to)
50% and Takeda will bear (and be entitled to) 50% of the Operating Profits or
Losses for the Phase II Profit-Share Product.
e.Disagreements Regarding Costs and Expenses due to Breach. The Parties will
discuss in good faith any disagreement regarding whether or not any FTE Costs or
Out-of-Pocket Costs shared by the Parties pursuant to this Section 9.2.1 (Profit
and Loss Share) were caused by a performing Party’s or its Affiliates’ breach
under this Agreement. If a Party believes that any such costs were incurred by


42





--------------------------------------------------------------------------------


the performing Party as a result of a breach of this Agreement by such Party,
then [***].
9.2.2.Royalty-Bearing Product Milestone Payments.
a.Royalty-Bearing Product Development Milestones. Subject to this
Section 9.2.2(a) (Royalty-Bearing Product Development Milestones), Neurocrine
will make [***] milestone payments (each, an “RBP Development Milestone
Payment”) on a Royalty-Bearing Product-by-Royalty-Bearing Product basis to
Takeda upon the first achievement by Neurocrine or its Affiliates or
Sublicensees of each of the development milestone events set forth in Table
9.2.2(a) (Royalty-Bearing Product Development Milestones) below (each, an “RBP
Development Milestone Event”) for each Royalty-Bearing Product to achieve the
applicable RBP Development Milestone Event. Neurocrine will notify Takeda in
writing of the achievement of an RBP Development Milestone Event by Neurocrine
or its Affiliates or Sublicensees no later than [***] after the achievement
thereof. Thereafter, Takeda will provide Neurocrine with an invoice for the
corresponding RBP Development Milestone Payment, and Neurocrine will pay to
Takeda such RBP Development Milestone Payment no later than [***] after its
receipt of an invoice for such RBP Development Milestone Payment.
Table 9.2.2(a) – Royalty-Bearing Product Development Milestones
RBP Development Milestone EventPhase II Royalty Product Milestone PaymentPhase I
Royalty Product Milestone PaymentPhase Ib Product Milestone PaymentNonclinical
Asset Milestone Payment(1) [***]---$[***](2) [***]---$[***](3)
[***]$[***]$[***]$[***]$[***](4) [***]$[***]$[***]$[***]$[***]

For clarity, for a particular Royalty-Bearing Product, Milestone #1 will be
deemed achieved and payable, if not already achieved, upon achievement of any of
Milestone #2 or Milestone #3 for such Royalty-Bearing Product; Milestone #2 will
be deemed achieved and payable, if not already achieved, upon achievement of
Milestone #3 or Milestone #4; and Milestone #3 will be deemed achieved and
payable, if not already achieved, upon achievement of Milestone #4. [***].
b.Royalty-Bearing Product Commercial Milestones. Subject to this
Section 9.2.2(b) (Royalty-Bearing Product Commercial Milestones), on a Licensed
Asset-by-Licensed Asset basis, Neurocrine will make [***] commercial milestone
payments (each, an “RBP Commercial Milestone Payment” and together with the RBP
Development Milestone Payments, the “RBP Milestone Payments”) to Takeda upon the
achievement by Neurocrine or its Affiliates or Sublicensees of each of the
sales-based milestones events set forth in Table 9.2.2(b) (Royalty-Bearing
Product Commercial Milestones) below (each, an “RBP Commercial Milestone Event”
and together with the RBP Development Milestone Events, the “RBP Milestone
Events”) with respect to the worldwide aggregate RBP Annual Net Sales of all
Royalty-Bearing Products that contain the same Licensed Asset, provided that Net
Sales of any Royalty-Bearing Product in


43





--------------------------------------------------------------------------------


any country will not be included after the Royalty Term for such Royalty-Bearing
Product and country has ended. Neurocrine will notify Takeda in writing of the
achievement of a RBP Commercial Milestone Event by Neurocrine or its Affiliates
or Sublicensees no later than [***] after the end of the Calendar Quarter in
which such RBP Commercial Milestone Payment is payable pursuant to the preceding
sentence. Thereafter, Takeda will provide Neurocrine with an invoice for the
corresponding RBP Commercial Milestone Payment, and Neurocrine will pay to
Takeda such RBP Commercial Milestone Payment no later than [***] after receipt
of the applicable invoice from Takeda. If, during any Calendar Quarter,
Neurocrine or its Affiliates or Sublicensees achieves more than one RBP
Commercial Milestone Events, then Neurocrine will make payment with respect to
both such achieved RBP Commercial Milestone Events according to the foregoing
payment timeline in such Calendar Quarter.
Table 9.2.2(b) – Royalty-Bearing Product Commercial Milestones
RBP Commercial Milestone EventRBP Commercial Milestone PaymentFirst Calendar
Year in which aggregate RBP Annual Net Sales in the Territory of all
Royalty-Bearing Products that contain the same Licensed Asset exceed
$[***]$[***]First Calendar Year in which aggregate RBP Annual Net Sales in the
Territory of each Royalty-Bearing Product that contain the same Licensed Asset
exceed $[***]$[***]First Calendar Year in which aggregate RBP Annual Net Sales
in the Territory of each Royalty-Bearing Product that contain the same Licensed
Asset exceed $[***]$[***]

9.2.3.Royalty-Bearing Product Royalties. Until the expiration of the Royalty
Term for each Royalty-Bearing Product in each country in the Territory and
subject to the provisions of Section 9.2.4 (Royalty Reductions), Neurocrine will
pay to Takeda royalties in the amount of (a) the marginal Royalty Rates set
forth in Table 9.2.3(a) (Royalty-Bearing Product Royalty Payments (US)) below,
based on the aggregate Net Sales resulting from the sale of all Royalty-Bearing
Products that contain the same Licensed Asset in the United States during each
Calendar Year until the expiration of the applicable Royalty Term (for each
Royalty-Bearing Product, the “RBP Annual US Net Sales,” and such payments, “RBP
US Royalties”), and (b) the marginal Royalty Rates set forth in Table 9.2.3(b)
(Royalty-Bearing Product Royalty Payments (Ex-US)) below, based on the aggregate
Net Sales resulting from the sale of all Royalty-Bearing Products that contain
the same Licensed Asset in the Territory other than in the United States during
each Calendar Year until the expiration of the applicable Royalty Term (for each
Royalty-Bearing Product, the “RBP Annual Ex-US Net Sales,” and such payments,
“RBP Ex-US Royalties”).


44





--------------------------------------------------------------------------------


TABLE 9.2.3(a) –Royalty-Bearing Products Royalty Payments (US)
RBP Annual US Net Sales
Phase II Royalty Product
Marginal Royalty Rate (% of RBP Annual US Net Sales)
Phase I Royalty Product or Phase Ib Product
Marginal Royalty Rate (% of RBP Annual US Net Sales)
Nonclinical Asset
Marginal Royalty Rate (% of RBP Annual US Net Sales)
The portion of RBP Annual US Net Sales less than $[***][***]%[***]%[***]%The
portion of RBP Annual US Net Sales greater than or equal to $[***] and less than
$[***][***]%[***]%[***]%[The portion of RBP Annual US Net Sales greater than or
equal to $[***] and less than $[***][***]%[***]%[***]%[The portion of RBP Annual
US Net Sales greater than or equal to $[***][***]%[***]%[***]%

TABLE 9.2.3(b) – Royalty-Bearing Products Royalty Payments (Ex-US)
RBP Annual Ex-US Net Sales
Phase II Royalty Product
Marginal Royalty Rate (% of RBP Annual Ex-US Net Sales)
Phase I Royalty Product or Phase Ib Product
Marginal Royalty Rate (% of RBP Annual Ex-US Net Sales)
Nonclinical Asset
Marginal Royalty Rate (% of RBP Annual Ex-US Net Sales)
The portion of RBP Annual Ex-US Net Sales less than $[***][***]%[***]%[***]%The
portion of RBP Annual Ex-US Net Sales greater than or equal to $[***] and less
than $[***][***]%[***]%[***]%The portion of RBP Annual Ex-US Net Sales greater
than or equal to $[***] and less than $[***][***]%[***]%[***]%The portion of RBP
Annual Ex-US Net Sales greater than or equal to $[***][***]%[***]%[***]%

9.2.4.[***]
9.3.Other Amounts Payable. With respect to any amounts owed under this Agreement
by one Party to the other for which no other invoicing and payment procedure is
specified in this Agreement, within [***] after the end of each Calendar Quarter
each Party will provide an invoice, together with reasonable supporting
documentation, to the other Party for such amounts owed in respect of such
Calendar Quarter. The owing Party will pay any undisputed amounts within [***]
after receipt of the invoice, and will pay any disputed amounts owed by such
Party within [***] of resolution of the Dispute.
9.4.Payment Terms.
9.4.1.Manner of Payment. All payments to be made between the Parties under this
Agreement will be made in Dollars and may be paid by wire transfer in
immediately


45





--------------------------------------------------------------------------------


available funds in accordance with the instructions attached hereto as Schedule
9.4.1 (Wire Instructions).
9.4.2.Reports and Royalty Payments. Commencing upon the First Commercial Sale of
a Royalty-Bearing Product and continuing for as long as the RBP Royalties are
due under Section 9.2.3 (Royalty-Bearing Product Royalties), Neurocrine will
deliver to Takeda (a) within [***] after the end of a Calendar Quarter, a
written preliminary report setting forth [***] (b) within [***] after the end of
each Calendar Quarter, a written report setting forth [***] (each, a “Royalty
Report”). Upon receipt of such Royalty Report, Takeda will issue an invoice to
Neurocrine for the amount of the royalties set forth in such Royalty Report,
which invoice will specify the amount of the RBP Royalties that should be made
to Takeda. Neurocrine will pay all RBP Royalties for a Calendar Quarter set
forth in any such invoice within [***] after receipt of such invoice.
9.4.3.Records and Audits. Neurocrine will keep complete, true, and accurate
books and records in accordance with the applicable Accounting Standards in
relation to this Agreement, including in relation to all Operating Profits or
Losses, Net Sales, Sublicense Revenue, and the RBP Royalties. Neurocrine will
keep such books and records for three years following the Calendar Year to which
they pertain. Takeda may, upon written request, cause an
internationally-recognized independent accounting firm (the “Auditor”) that is
reasonably acceptable to Neurocrine to inspect the relevant records of
Neurocrine and its Affiliates to verify the payments made by Neurocrine and the
related reports, statements and books of accounts, as applicable. Before
beginning its audit, the Auditor will execute an undertaking acceptable to
Neurocrine by which the Auditor agrees to keep confidential all information
reviewed during the audit. Neurocrine and its Affiliates will make their records
available for inspection by the Auditor during regular business hours at such
place or places where such records are customarily kept, upon receipt of
reasonable advance notice from Takeda. The Auditor will review the records
solely to verify the accuracy of Neurocrine’s Operating Profits or Losses, Net
Sales, and the RBP Royalties, and compliance with the financial terms of this
Agreement. Such inspection right will not be exercised more than once in any
Calendar Year and not more frequently than once with respect to records covering
any specific period of time. In addition, Takeda will only be entitled to audit
the books and records of Neurocrine from the three Calendar Years prior to the
Calendar Year in which the audit request is made. Takeda agrees to hold in
strict confidence all information received and all information learned in the
course of any audit or inspection, except to the extent necessary to enforce its
rights under this Agreement or to the extent required to comply with any law,
regulation or judicial order. The Auditor will provide its audit report and
basis for any determination to Neurocrine at the time such report is provided to
Takeda. In the event that the final result of the inspection reveals an
undisputed underpayment or overpayment by Neurocrine, the underpaid or overpaid
amount will be settled promptly. Takeda will pay for such inspections, as well
as its expenses associated with enforcing its rights with respect to any
payments hereunder; provided, however, that in the event of an underpayment of
more than [***]% of the total payments due hereunder for the audited period,
then the fees and expenses charged by the Auditor will be paid Neurocrine.
9.4.4.Currency Exchange. All amounts due to either Party hereunder will be
expressed in Dollars. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars owed to a Party under this Agreement will be the
exchange rate used by such


46





--------------------------------------------------------------------------------


Party in its financial reporting in accordance with its Accounting Standards,
which exchange rate as used by Neurocrine will be discussed at the JSC.
9.4.5.Taxes.
a.Indirect Taxes. Notwithstanding anything to the contrary in this Agreement,
Takeda will be responsible for any value added, VAT or other similar tax that is
imposed with respect to the transactions, payments or the related transfer of
rights or other property pursuant to the terms of this Agreement. Neurocrine
shall be entitled to offset any such taxes borne by it from amounts otherwise
owed to Takeda under this Agreement.
b.Withholding Taxes. The amounts payable pursuant to this Agreement (“Payments”)
will not be reduced on account of any Taxes unless required by applicable Law.
Neurocrine will deduct and withhold from the Payments made to Takeda any Taxes
that it is required by applicable Law to deduct or withhold, (“Withholding
Taxes”), and any such amounts deducted or withheld by Neurocrine will be treated
as having been paid to Takeda for purposes of this Agreement. Any such
Withholding Taxes will be an expense of and borne by Takeda. If any such
Withholding Tax is assessed against, or paid (but in each case not withheld) by
Neurocrine, then Takeda will pay the relevant amount of such Withholding Tax to
Neurocrine. In the event that a Governmental Authority retroactively determines
that a payment made by Neurocrine to Takeda under this Agreement should have
been subject to Withholding Taxes (or to additional Withholding Taxes), and
Neurocrine remits such Withholding Taxes to the Governmental Authority,
including any interest and penalties that may be imposed thereon, at the option
of Neurocrine, then Takeda will pay the relevant amount of any Withholding Tax
(including any interest and penalties thereon) to Neurocrine. Notwithstanding
the foregoing, if Takeda is entitled under any applicable tax treaty to a
reduction of rate of, or the elimination of, or recovery of, applicable
Withholding Tax, then it may deliver to Neurocrine or the appropriate
Governmental Authority the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve Neurocrine of its obligation to withhold tax.
If Takeda timely delivers to Neurocrine a validly executed form establishing a
reduced rate or exemption from withholding, Neurocrine shall apply the reduced
rate of withholding, or not withhold, as the case may be, provided that
Neurocrine is in receipt of evidence, in a form reasonably satisfactory to
Neurocrine, for example Takeda’s delivery of all applicable documentation at
least two weeks prior to the time that the Payments are due. If, in accordance
with the foregoing, Neurocrine withholds any amount, then it will pay to Takeda
the balance when due, make timely payment (or cause its agent to make timely
payment) to the proper taxing authority of the withheld amount, and send Takeda
proof of such payment within [***] following that payment. On or before the
Effective Date, Takeda shall deliver to Neurocrine a properly completed Internal
Revenue Service (“IRS”) Form W-8BEN-E or other applicable IRS Form W-8.
c.Tax Cooperation. Each Party will provide the other with reasonable assistance
to enable the recovery, as permitted by Law, of Withholding Taxes, VAT, or


47





--------------------------------------------------------------------------------


similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such Withholding Tax or VAT.
d.No Other Reductions. Except as provided in this Section 9.4 (Payment Terms)
and those deductions expressly included in the definition of Net Sales, the
amounts payable hereunder will not be reduced on account of any Taxes, unless
required by applicable Law.
e.Tax Exemptions and Credits. The Parties will reasonably cooperate with each
other in seeking any tax exemption or credits that may be available with respect
to any Licensed Product, including the tax credit available under Section 45C of
the Code by reason of a Party’s research and Development expenditures
contributing to the Licensed Product being granted orphan drug status by the
FDA, or equivalent Law of any other country.
f.Withholding Reimbursement. Notwithstanding anything in this Agreement to the
contrary, the Parties acknowledge and agree that if either Party redomiciles, or
assigns or sublicenses its rights or obligations under this Agreement (including
an assignment of this Agreement as permitted under Section 16.1 (Assignment) of
this Agreement), and such action leads to the imposition of withholding Tax
liability or VAT on the other Party that would not have been imposed in the
absence of such action or in an increase in such liability above the liability
that would have been imposed in the absence of such action, then such Party will
increase such payment by the amount necessary to ensure that the other Party
receives an amount equal to the amount it would have received had no such action
occurred.
9.4.6.Blocked Payments. In the event that, by reason of applicable Law in any
country, it becomes impossible or illegal for a Party to transfer, or have
transferred on its behalf, payments owed the other Party hereunder, such Party
will promptly notify the other Party of the conditions preventing such transfer
and such payments will be deposited in local currency in the relevant country to
the credit of the other Party in a recognized banking institution designated by
the other Party or, if none is designated by the other Party within a period of
[***], in a recognized banking institution selected by the transferring Party,
as the case may be, and identified in a written notice given to the other Party.
9.4.7.Interest Due. Each paying Party will pay the other Party interest on any
undisputed payments that are not paid on or before the date such payments are
due under this Agreement at the [***].
10.CONFIDENTIALITY AND PUBLICATION
10.1.Nondisclosure and Non-Use Obligations.
10.1.1.Confidential Information. All Confidential Information disclosed by one
Party to the other Party under this Agreement will, during the Term and for a
period of [***] thereafter, be maintained in confidence by the receiving Party
and will not be disclosed to a Third Party or used for any purpose except to
exercise its licenses and other rights, to perform its obligations, or as
otherwise set forth herein, without the prior written consent of the disclosing
Party. The existence and terms of this Agreement are the Confidential


48





--------------------------------------------------------------------------------


Information of each Party, and each Party will be deemed a receiving Party with
respect thereto. Unpublished patent applications or Know-How solely owned by a
Party are such Party’s Confidential Information, and Patent Rights and Know-How
jointly owned by the Parties will be deemed both Parties’ Confidential
Information, in each case, regardless of which Party is the disclosing Party.
All information exchanged between the Parties regarding the Prosecution and
Maintenance, defense, and enforcement of the Patent Rights under Article 13
(Intellectual Property) will be the Confidential Information of the prosecuting
Party. All data, results, and reports pertaining to any Licensed Product (a)
generated by Neurocrine under this Agreement will be the Confidential
Information of Neurocrine and (b) generated by Takeda under this Agreement will
be the Confidential Information of Takeda; provided that Takeda will maintain
such data, results, and reports described in the foregoing clause (b) in
confidence and not disclose them to any Third Party for so long as they remain
Confidential Information of Takeda, except as permitted under Section 10.1.2
(Permitted Disclosures), Section 10.2 (Publication and Publicity), or Section
13.2.1(b) (Takeda’s Right). The Takeda Know-How will be the Confidential
Information of Takeda. All information disclosed by a Party pursuant to that
certain Confidentiality Agreement between the Parties dated January 31, 2020 is
deemed the Confidential Information of such Party pursuant to this Agreement.
During the Term, the receiving Party will use at least the same degree of care
to protect the secrecy of the Confidential Information of the disclosing Party
that it uses to prevent the disclosure of its own other confidential information
of similar importance and in any event no less than a reasonable duty of care.
10.1.2.Permitted Disclosures. Notwithstanding the obligations of confidentiality
and non-use set forth above, a receiving Party may provide Confidential
Information disclosed to it, and disclose the existence and terms of this
Agreement to:
a.its Affiliates or, in the case of Neurocrine, actual or potential
Sublicensees, and its and their respective employees, directors, agents,
consultants, or advisors to the extent necessary for the potential or actual
performance of its obligations or exercise of its licenses and other rights
under this Agreement, in each case, who are under an obligation of
confidentiality with respect to such information that is no less stringent than
the terms of this Section 10.1.2 (Permitted Disclosures);
b.Governmental Authorities or other Regulatory Authorities (i) in connection
with regulatory filings for Licensed Products as permitted hereunder and (ii) in
order to obtain Patent Rights or otherwise perform its obligations or exploit
its rights with respect to any Patent Right under this Agreement to the extent
permitted;
c.the extent, based on the advice of outside counsel, required by Law or any
Governmental Authorities, including by the rules or regulations of the United
States Securities and Exchange Commission (“SEC”) or similar regulatory agency
in a country other than the United States or of any stock exchange or listing
entity; and
d.with respect to the terms of this Agreement and, in the case of Neurocrine,
all Takeda Technology or, in the case of Takeda, information, data, and results
related to any Licensed Product or, after termination of this Agreement with
respect to any Terminated Product, the Grantback IP, any actual or bona fide


49





--------------------------------------------------------------------------------


prospective acquirers, underwriters, investors, lenders, or other financing
sources, in each case, who are under obligations of confidentiality and non-use
with respect to such information that is no less stringent than the terms of
this Section 10.1.2 (Permitted Disclosures) (except that the term of such
obligations may be shorter, but no less than [***]).
10.1.3.Confidential Treatment.
a.Notwithstanding any provision to the contrary set forth in this Agreement, if
a Party is required to make a disclosure of the other Party’s Confidential
Information pursuant to Section 10.1.2(c) (Permitted Disclosure), then it will,
to the extent not prohibited by applicable Law or judicial or administrative
process, give reasonable advance notice to the other Party of such proposed
disclosure and use reasonable efforts to secure confidential treatment of such
information and will only disclose that portion of Confidential Information that
is legally required to be disclosed as advised by its legal counsel. In any
event, each Party agrees to take reasonable action to avoid any disclosure of
Confidential Information of the other Party hereunder.
b.In addition, the Parties acknowledge that either or both Parties may be
obligated to file a copy of this Agreement (or portions of this Agreement or an
abstract of the terms of this Agreement) with the SEC or other Governmental
Authorities. Each Party will be entitled to make such a required filing,
provided that it initially files a redacted copy of this Agreement (or portions
of this Agreement or an abstract of the terms of this Agreement) reviewed by
each Party (“Redacted Agreement”) and requests confidential treatment of the
terms redacted from this Agreement for a reasonable period of time, in each
case, pursuant to the following procedure. In the event of any such filing, each
Party will (i) permit the other Party to review and comment upon a Redacted
Agreement at least [***] in advance of its submission to the SEC or such other
Governmental Authorities, (ii) cooperate in good faith with and reasonably
consider and incorporate the other Party’s reasonable comments thereon to seek
confidential treatment of the terms and conditions of this Agreement that such
other Party requests to be kept confidential or otherwise afforded confidential
treatment, to the extent consistent with the then-current legal requirements
governing redaction of information from material agreements (as determined based
on the advice of such Party’s outside counsel) that must be publicly filed in
the applicable country, (iii) only disclose Confidential Information that
counsel reasonably advises is legally required to be disclosed, (iv) promptly
advise the other Party of any other substantive communications between it or its
representatives with such Governmental Authority with respect to such
confidential treatment request, (v) upon the written request of the other Party,
request an appropriate extension of the term of the confidential treatment
period upon the expiration thereof, where available, and (vi) if such
Governmental Authority requests any changes to the redactions set forth in the
Redacted Agreement, use Commercially Reasonable Efforts to reach a reasonable
resolution in light of the redactions in the Redacted Agreement as originally
filed and taking into account the then-current legal requirements governing
redaction of information from material agreements that must be publicly filed,
as determined based on the advice of such Party’s outside


50





--------------------------------------------------------------------------------


counsel, and, to the extent reasonably practicable, review with the other Party
any changes to the redactions in the Redacted Agreement before making such
changes; provided, however, that each Party will have the right to make any such
filing or disclosure as it reasonably determines to make, based on the advice of
outside counsel, under applicable Laws. Each Party will be responsible for its
own legal and other external costs in connection with any such filing,
registration, or notification.
10.2.Publication and Publicity.
10.2.1.Publication. Except for disclosures permitted in accordance with
Section 10.1.2 (Permitted Disclosures), either Party wishing to make a
publication or public presentation that contains the Confidential Information of
the other Party or any Takeda Know-How will deliver to the other Party and the
JSC a copy of the proposed written publication or presentation at least [***]
prior to submission for publication or presentation. The reviewing Party,
through the JSC, will have the right to (a) propose modifications to the
publication or presentation for patent reasons or trade secret reasons or to
remove Confidential Information of the reviewing Party or its Affiliates, and
the publishing Party will remove all Confidential Information of the reviewing
Party if requested by the reviewing Party and otherwise use good faith efforts
to reflect such Party’s reasonable comments, or (b) request a reasonable delay
in publication or presentation in order to protect patentable information. If
the reviewing Party requests a delay to enable the reviewing Party to file
patent applications as permitted under Article 13 (Intellectual Property)
protecting such Party’s right in such information, then the publishing Party
will delay such submission or presentation for a period of [***] (or such
shorter period as may be agreed by the Parties). With respect to any proposed
publications or disclosures by investigators or academic or non-profit
collaborators, such materials will be subject to review under this Section 10.2
(Publication and Publicity) to the extent that Takeda or Neurocrine, as the case
may be, has the right and ability to do so (after using Commercially Reasonable
Efforts to obtain such right and ability). All publications relating to any
Licensed Product will be prepared, presented, and published in accordance with
pharmaceutical industry accepted guidelines including: (i) International
Committee of Medical Journal Editors (ICMJE) guidelines, (ii) Uniform
Requirements for Manuscripts Submitted to Biomedical Journals: Writing and
Editing for Biomedical Publication, (iii) Pharmaceutical Research and
Manufacturers of America (PhRMA) guidelines, and (iv) Principles on Conduct of
Clinical Trials.
10.2.2.Publicity. Except as set forth in Section 10.1 (Nondisclosure and Non-Use
Obligations), Section 10.2 (Publication and Publicity) or Section 10.2.3 (Press
Release), the terms of this Agreement may not be disclosed by either Party.
Neither Party will use the name, Trademark, trade name or logo of the other
Party or its employees in any publicity, news release or disclosure relating to
this Agreement, its subject matter, or the activities of the Parties hereunder,
in each case, without the prior express written permission of the other Party,
except (a) as may be required by applicable Law (as determined based on the
advice of outside counsel), including by the rules or regulations of the United
States Securities and Exchange Commission or similar regulatory agency in any
country other than the United States or of any stock exchange or listing entity,
provided that the Party making such disclosure or use of the name, Trademark,
trade name, or logo of the other Party or its employees gives the other Party
reasonable prior written notice of such disclosure and otherwise complies with
Section 10.1.2 (Permitted Disclosures), or (b) as expressly permitted by the
terms hereof.


51





--------------------------------------------------------------------------------


10.2.3.Press Release. The Parties have agreed on the contents of an initial
joint press release, in substantially the form attached hereto as
Schedule 10.2.3 (Joint Press Release) or as otherwise agreed by the Parties, and
which will be issued by the Parties promptly after the Effective Date. Following
such initial press release, except as provided in Section 10.2.1 (Publicity) or
this Section 10.2.3 (Press Release), neither Party will issue any press release
or public announcement relating to this Agreement without the prior written
approval of the other Party (such approval not to be unreasonably withheld),
except that a Party may (a) once a press release or other public statement is
approved in writing by both Parties, make subsequent public disclosure of the
information contained in such press release or other written statement without
the further approval of the other Party (so long as such information remains
true and correct), and (b) issue a press release or public announcement as
required by applicable Law (including a press release corresponding to any
securities disclosure, such as pursuant to a Form 8K, or any earnings or
financial press release), including by the rules or regulations of the United
States Securities and Exchange Commission or similar regulatory agency in a
country other than the United States or of any stock exchange or listing entity,
provided that the Party issuing such press release gives reasonable prior notice
to the other Party of and the opportunity to comment on the press release or
public announcement, and otherwise complies with this Article 10
(Confidentiality and Publication).
11.REPRESENTATIONS, WARRANTIES AND COVENANTS
11.1.Mutual Representations and Warranties as of the Execution Date. Each Party
represents and warrants to the other Party, as of the Execution Date, that:
11.1.1.such Party is a corporation duly organized, validly existing, and in good
standing under the Laws of its jurisdiction of incorporation or formation;
11.1.2.such Party has all requisite corporate power and corporate authority to
enter into this Agreement and to carry out its obligations under this Agreement;
11.1.3.all requisite corporate action on the part of such Party, its directors
and stockholders required by applicable Law for the authorization, execution,
and delivery by such Party of this Agreement, and the performance of all
obligations of such Party under this Agreement, has been taken;
11.1.4.the execution, delivery, and performance of this Agreement, and
compliance with the provisions of this Agreement, by such Party do not and will
not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment, or decree of any Governmental Authority,
(b) constitute a breach of, or default under (or an event that, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which such
Party or any of its assets are bound, or (c) violate or conflict with any of the
provisions of such Party’s organizational documents (including any articles or
memoranda of organization or association, charter, bylaws, or similar
documents); and
11.1.5.no consent, approval, authorization, or other order of, or filing with,
or notice to, any Governmental Authority or other Third Party is required to be
obtained or made by such


52





--------------------------------------------------------------------------------


Party in connection with the authorization, execution, and delivery by such
Party of this Agreement, except as required pursuant to the HSR Act and any
other applicable Antitrust Laws.
11.2.Representations and Warranties by Takeda. Takeda represents and warrants to
Neurocrine, as of the Execution Date that:
11.2.1.Takeda Patent Rights. Schedule 11.2.1 (Takeda Patent Rights) sets forth a
complete and accurate list of all Takeda Patent Rights issued or pending as of
the Execution Date.
11.2.2.Takeda Technology. Except as otherwise set forth on Schedule 11.2.2
(Takeda Technology), Takeda has (a) legal or beneficial title and sole ownership
of all Takeda Technology, free and clear of all mortgages, pledges, liens,
encumbrances or claims of any kind, including claims by any Governmental
Authority or academic or non-profit institution; and (b) authority to grant to
Neurocrine and its Affiliates the licenses set forth in this Agreement under the
Takeda Technology. Takeda is not a party to any agreement with a Third Party
under which Takeda has obligations to such Third Party with respect to (i) the
grant of a license to Neurocrine under any Takeda Technology or (ii)
Neurocrine’s practice thereunder or Exploitation of Licensed Products.
11.2.3.Control. Takeda or its Affiliates Controls all Patent Rights and Know-How
owned, invented or licensed by Takeda as of the Execution Date that are
necessary or actually used as of the Execution Date to Exploit Licensed
Products.
11.2.4.Ownership of Takeda Technology. With respect to any Takeda Technology
owned or purported to be owned by Takeda, (a) to Takeda’s Knowledge, Takeda and
its Affiliates have obtained from all employees and independent contractors who
participated in the invention or authorship thereof, assignments of all
ownership rights of such employees and independent contractors in such Takeda
Technology, either pursuant to written agreement or by operation of Law;
(b) except as otherwise set forth on Schedule 11.2.4 (Ownership of Takeda
Technology), all of its employees, officers, contractors, and consultants have
executed agreements or have existing obligations under applicable Law requiring
assignment to Takeda or its Affiliate, as applicable, of all rights, title, and
interests in and to inventions made during the course of and as the result of
this Agreement; and (c) to Takeda’s Knowledge, no officer or employee of Takeda
or its Affiliate is subject to any agreement with any other Third Party that
requires such officer or employee to assign any interest in any Takeda
Technology to any Third Party.
11.2.5.Validity and Enforceability. With respect to Takeda Patent Rights, there
are no oppositions, nullity actions, interferences, inter partes reexaminations,
inter partes reviews, post-grant reviews, derivation proceedings, or other
proceedings pending or, to Takeda’s Knowledge, threatened in writing (but
excluding office actions or similar communications issued by the United States
Patent and Trademark Office or any analogous foreign Governmental Authority
(collectively, “Patent Offices”) in the ordinary course of Prosecution and
Maintenance of any patent application) that challenge the scope, validity, or
enforceability of the Takeda Patent Rights owned or purported to be owned by
Takeda. Takeda does not have Knowledge of any fact or circumstance that would
cause Takeda to reasonably conclude that any of the Takeda Patent Rights is, or
will be upon issuance, invalid or unenforceable.


53





--------------------------------------------------------------------------------


11.2.6.Inventorship. To Takeda’s Knowledge, inventorship of each Takeda Patent
Right is properly identified on each patent and patent application. Takeda has
no Knowledge of any disputes with respect to inventorship of any Takeda Patent
Rights.
11.2.7.Good Standing. All official fees, maintenance fees and annuities for any
pending or issued Takeda Patent Rights have been paid when due, and all
administrative procedures with Governmental Authorities have been completed for
such Takeda Patent Rights such that such Patent Rights are subsisting and in
good standing.
11.2.8.Duty of Disclosure. To Takeda’s Knowledge, all Takeda Patent Rights have
been duly and properly filed and maintained and the inventors thereof and
parties prosecuting such applications have complied in all material respects
with their duty of candor and disclosure to the U.S. Patent and Trademark Office
and other foreign patent offices in connection with such applications.
11.2.9.Disclosure to Neurocrine. To Takeda’s Knowledge, Takeda has disclosed to
Neurocrine in writing (a) all information that is (i) known to any individual
associated with the filing or prosecution (as defined in 37 C.F.R. § 1.56(c)) of
the Takeda Patent Rights and (ii) material to patentability of the Takeda Patent
Rights (as defined in 37 C.F.R. § 1.56(b)), or that would be considered material
to patentability as defined in 37 C.F.R. § 1.56(b) but for an exception under 35
U.S.C. § 102(b), and (b) an indication to which Takeda Patent Rights each piece
of such information relates.
11.2.10.Prior Art. To Takeda’s Knowledge, there is not any reference or prior
art that would anticipate the issuance of any claim as pending as of the
Execution Date in any Takeda Patent Rights.
11.2.11.Government Funding. No government funding, facilities of a university,
college, or other educational institution or research center was used in the
development of any Takeda Patent Rights. No Person who was involved in, or who
contributed to, the creation or development of any Takeda Patent Rights has
performed services for the government, university, college, or other educational
institution or research center in a manner that would affect Takeda’s rights in
the Takeda Patent Rights.
11.2.12.No Claims. There are (a) no claims, judgments or settlements against or
owed by Takeda or its Affiliates and (b) no pending or, to Takeda’s Knowledge,
threatened claims or litigation, in each case ((a) and (b)), related to the
Takeda Technology or the Licensed Assets.
11.2.13.Notice of Infringement or Misappropriation. Neither Takeda nor its
Affiliates have received any written notice or, to Takeda’s Knowledge, threat in
writing from any Third Party asserting or alleging that any Development or
Manufacture of the Licensed Assets by Takeda or its Affiliates prior to the
Execution Date infringed or misappropriated any intellectual property rights of
such Third Party.
11.2.14.No Conflicts. Takeda has not entered into any agreement with any Third
Party that is in conflict with the rights granted to Neurocrine under this
Agreement, and has not taken any action that would prevent it from granting the
rights granted to Neurocrine under this Agreement, or that would otherwise
materially conflict with or adversely affect Neurocrine’s rights under this
Agreement.


54





--------------------------------------------------------------------------------


11.2.15.Third Party Technology. To Takeda’s Knowledge (a) the Development,
Manufacture and Commercialization of Licensed Assets and Licensed Products in
the form such Licensed Assets and Licensed Products exist as of the Effective
Date does not and will not infringe any issued patents of a Third Party,
(b) Takeda has disclosed to Neurocrine any pending Third Party patent
applications that, if issued with the published or currently pending claims,
would be infringed by any such activities, and (c) except for those disclosed by
Takeda as described in clause (b), there are no pending Third Party patent
applications that, if issued with the published or currently pending claims,
would be infringed by any such activities.
11.2.16.Third Party Infringement. To Takeda’s Knowledge, no Third Party is
infringing or has infringed any Takeda Patent Rights or has misappropriated any
Takeda Know-How.
11.2.17.Compliance with Laws. Takeda and its Affiliates have conducted the
Exploitation of the Licensed Assets in material compliance with all applicable
Laws, including as applicable GLP, GCP, and cGMP and any applicable
anti-corruption or anti-bribery laws or regulations of any Governmental
Authority with jurisdiction over such Exploitation. Takeda and its Affiliates
did not use in any capacity in connection with the Exploitation of any Licensed
Asset any Person that had been debarred pursuant to Section 306 of the FD&C Act,
as amended, or that was the subject of a conviction described in such section.
11.2.18.Regulatory Submissions and Study Reports. Takeda or its Affiliates
Control all Regulatory Submissions in the Territory related to the Licensed
Assets, and to Takeda’s Knowledge, Takeda or its Affiliates Control all study
reports and underlying data from the Phase II Ongoing Activities or any other
Clinical Trials of any Licensed Asset conducted before the Effective Date.
11.2.19.No Fraudulent Statements. Neither Takeda nor its Affiliates, nor, to
Takeda’s Knowledge, any of its or their respective directors, officers,
employees or agents has (a) committed an act, (b) made a statement or (c) failed
to act or make statement, in any case ((a), (b) or (c)), that (i) would be or
create an untrue statement of material fact or fraudulent statement to the FDA
or any other Regulatory Authority with respect to the Development and
Manufacture of any Licensed Asset or Licensed Product or (y) could reasonably be
expected to provide a basis for the FDA or any other Regulatory Authority to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto or any analogous laws or policies, with respect
to the Development and Manufacture of any Licensed Asset or Licensed Product.
11.2.20.Disclosure. Takeda has not withheld material information related to the
Takeda Technology, Licensed Assets, or Licensed Products, in each case, that was
requested by Neurocrine in writing.
11.3.Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY PATENTS,
KNOW-HOW, MATERIALS, COMPOUND, PRODUCT, LICENSED ASSET, LICENSED PRODUCT, GOODS,
SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS
ALL


55





--------------------------------------------------------------------------------


IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE
OR NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY
HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE EXPLOITATION OF ANY
LICENSED ASSET OR LICENSED PRODUCT PURSUANT TO THIS AGREEMENT WILL BE
SUCCESSFUL.
11.4.Certain Covenants.
11.4.1.Compliance. Neurocrine and its Affiliates or Sublicensees will conduct
the Exploitation of the Licensed Products in a good scientific manner [***] in
accordance with all applicable Laws, including, as applicable, GLP, GCP, and
cGMP or regulations of any Governmental Authority with jurisdiction over the
activities performed by or on behalf of Neurocrine or its Affiliates or
Sublicensees in furtherance of such obligations. In addition, if Neurocrine is
or becomes subject to a legal obligation to a Governmental Authority (such as a
corporate integrity agreement or settlement agreement with a Governmental
Authority), then Takeda will perform such activities as may be reasonably
requested by Neurocrine to enable Neurocrine to comply with its legal obligation
to such Governmental Authority with respect to the Licensed Products. Before
entering into a sublicense agreement with any potential Sublicensee, Neurocrine
will conduct appropriate due diligence regarding such potential Sublicensee’s
compliance programs to assess the Sublicensee’s ability to comply with the
requirements of this provision and will not grant rights to any potential
Sublicensee that Neurocrine reasonably determines does not have a compliance
program sufficient to ensure such potential Sublicensee’s compliance with this
provision.
11.4.2.No Debarment. Neurocrine will not use and will not permit its Affiliates
or Sublicensees to use, in any capacity in connection with the performance of
its obligations under this Agreement, any Person that has been debarred pursuant
to Section 306 of the FD&C Act, as amended, or that is the subject of a
conviction described in such section. Neurocrine agrees to inform Takeda in
writing immediately if it or any Person that is performing activities under this
Agreement is debarred or is subject to debarment or is the subject of a
conviction described in Section 306 of the FD&C Act, or if any action, suit,
claim, investigation, or legal or administrative proceeding (a) has been filed
and is pending or (b) is threatened in writing relating to the debarment or
conviction of Neurocrine or, to Neurocrine’s knowledge, any Person or entity
used in any capacity by Neurocrine or any of its Affiliates with respect to this
Agreement or the performance of its other obligations under this Agreement.
Neurocrine will use commercially reasonable efforts to include in any agreement
with any Person or entity used in any capacity by Neurocrine or any of its
Affiliates with respect to this Agreement or the performance of its other
obligations under this Agreement an obligation to provide notice to Neurocrine
of the matters described in this Section 11.4.2 (No Debarment).
11.4.3.Control. Takeda or its Affiliates will retain Control during the Term of
all Patent Rights and Know-How owned by Takeda or its Affiliates as of the
Effective Date that are (a) necessary to Exploit any Licensed Products
(excluding any active pharmaceutical ingredient therein that is not a Licensed
Asset) in the Field in the Territory or (b) reasonably useful to Exploit one or
more Licensed Products in the Field in the Territory, but, in the case of this
clause (b), excluding any Patent Rights or Know-How that were not practiced or
used by Takeda or its Affiliates in connection with the Exploitation of the


56





--------------------------------------------------------------------------------


applicable Licensed Products as of the Effective Date and (i) that Covers (in
the case of Patent Rights) or relates to (in the case of Know-How)
manufacturing, formulation or other technology that is generally applicable to
other products, as well as one or more Licensed Products, or (ii) to the extent
related to any active pharmaceutical ingredient Controlled by Takeda or any of
its Affiliates that is not a Licensed Asset.
11.4.4.Domain Names. Within [***] after the Effective Date, Takeda will provide
to Neurocrine all login and password information necessary to access and
maintain the domain names related to the Phase II Asset as set forth on Schedule
11.4.4 (Domain Names).
11.4.5.No Conflicts. Takeda will not enter into any agreement with any Third
Party that is in conflict with the rights granted to Neurocrine under this
Agreement and will not take any action that would prevent it from granting the
rights granted to Neurocrine under this Agreement or that would otherwise
materially conflict with or adversely affect the rights granted to Neurocrine
under this Agreement.
11.4.6.Assignment. Upon Neurocrine’s request, Takeda or its Affiliates will
obtain, unless impracticable, from each employee and independent contractor who
participated in the invention or authorship of any Takeda Technology,
assignments of all ownership rights of such employees and independent
contractors in such Takeda Technology pursuant to written agreement.
12.INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE
12.1.Indemnification by Takeda. Takeda will indemnify, hold harmless, and defend
Neurocrine, its Affiliates, and their respective directors, officers, employees,
and agents (“Neurocrine Indemnitees”) from and against any and all losses,
liabilities, damages, costs, taxes (including penalties and interest) fees, and
expenses (including reasonable attorneys’ fees and litigation expenses)
(collectively, “Losses”) resulting from any claims, suits, proceedings or causes
of action brought by a Third Party (collectively, “Claims”) against such
Neurocrine Indemnitees to the extent arising out of or resulting from:
12.1.1.any breach of, or inaccuracy in, any representation or warranty made by
Takeda in this Agreement, or any breach or violation of any covenant or
agreement of Takeda in this Agreement,
12.1.2.the negligence or willful misconduct by or of Takeda or any of its
Affiliates, or any of their respective directors, officers, employees, or agents
in the performance of Takeda’s obligations or exercise of its rights under this
Agreement, or
12.1.3.the Exploitation of any Licensed Product prior to the Effective Date or
of any Terminated Product, in each case, by or on behalf of Takeda or any of its
Affiliates, or the conduct of the Phase II Ongoing Activities.
Notwithstanding the foregoing, Takeda will have no obligation to indemnify the
Neurocrine Indemnitees to the extent that the Losses arise out of or result from
matters described under Section 12.2.1 or 12.2.2 (Indemnification by
Neurocrine).


57





--------------------------------------------------------------------------------


12.2.Indemnification by Neurocrine. Neurocrine will indemnify, hold harmless,
and defend Takeda, its Affiliates and licensees and their respective directors,
officers, employees, and agents (“Takeda Indemnitees”) from and against any and
all Losses resulting from any Claims against such Takeda Indemnitees to the
extent arising out of or resulting from:
12.2.1.any breach of, or inaccuracy in, any representation or warranty made by
Neurocrine in this Agreement, or any breach or violation of any covenant or
agreement of Neurocrine in this Agreement,
12.2.2.the negligence or willful misconduct by or of Neurocrine or any of its
Affiliates or Sublicensees, or any of their respective directors, officers,
employees, or agents in the performance of Neurocrine’s obligations or exercise
of its rights under this Agreement,
12.2.3.the Exploitation of any Royalty-Bearing Product by or on behalf of
Neurocrine or any of its Affiliates or Sublicensees, including the infringement
of any Third Party Patent Right in the course of such Exploitation, and
12.2.4.any action or failure to act [***] (a “Safety or Recall Response Event”).
Notwithstanding the foregoing, Neurocrine will have no obligation to indemnify
the Takeda Indemnitees to the extent that the Losses arise out of or result from
matters described under Section 12.1.1 or 12.1.2 (Indemnification by Takeda).
12.3.Third Party Losses for Profit-Share Products. Any Losses arising out of
Claims arising from the Exploitation of any Profit-Share Product will initially
be borne by Neurocrine, other than Losses arising out of (a) any breach of, or
inaccuracy in, any representation or warranty made by a Party in this Agreement,
or any breach or violation of any covenant or agreement of a Party in this
Agreement, (b) the negligence or willful misconduct by or of a Party or any of
its respective Affiliates or (in the case of Neurocrine) Sublicensees, or any of
their respective directors, officers, employees, or agents in the performance of
such Party’s obligations or exercise of its rights under this Agreement, or (c)
any Safety or Recall Response Event, and Takeda will reimburse its 50% share of
such Losses within [***] after receipt of invoice therefor from Neurocrine. Each
Party will notify the other Party in writing promptly upon being notified of or
having knowledge of any claim by a Third Party arising from the Exploitation of
any Profit-Share Product. Neurocrine will defend the Takeda Indemnitees from any
Claims described in this Section 12.3 (Third Party Losses for Profit-Share
Products) pursuant to Section 12.4 (Indemnification Procedure). Notwithstanding
the foregoing, if either Party believes that any Losses arising out of Claims
arising from the Exploitation of any Profit-Share Products should only be borne
by one Party and not shared equally by the Parties because they are Losses
described in the parenthetical of the first sentence of this Section 12.3 (Third
Party Losses for Profit-Share Products), then [***].
12.4.Indemnification Procedure.
12.4.1.Notice. The Party entitled to indemnification under this Article 12
(Indemnification; Limitation of Liability; Insurance) (an “Indemnified Party”)
will notify the Party responsible for such indemnification (the “Indemnifying
Party”) in writing promptly upon being notified of or having knowledge of any
claim or claims asserted or threatened against the Indemnified Party that could
give rise to a right of indemnification under this Agreement; provided that the
failure to give such notice will not relieve the Indemnifying


58





--------------------------------------------------------------------------------


Party of its indemnity obligation hereunder except to the extent that such
failure materially prejudices the Indemnifying Party.
12.4.2.Indemnifying Party’s Right to Defend. The Indemnifying Party will have
the right to defend, at its sole cost and expense, any such claim by all
appropriate proceedings; provided that the Indemnifying Party may not enter into
any compromise or settlement unless (a) such compromise or settlement imposes
only a monetary obligation on the Indemnifying Party and which includes as an
unconditional term thereof the giving by each claimant or plaintiff of the
Indemnified Party a release from all liability in respect of such claim; or
(b) the Indemnified Party consents to such compromise or settlement, which
consent will not be unreasonably withheld unless such compromise or settlement
involves (i) any admission of legal wrongdoing by the Indemnified Party,
(ii) any payment by the Indemnified Party that is not indemnified under this
Agreement, or (iii) the imposition of any equitable relief against the
Indemnified Party (in which case, (i) through (iii), the Indemnified Party may
withhold its consent to such settlement in its sole discretion).
12.4.3.Indemnified Party’s Right to Defend. If the Indemnifying Party does not
elect to assume control of the defense of a claim, then the Indemnified Party
will have the right, at the expense of the Indemnifying Party, upon at least
[***]’ prior written notice to the Indemnifying Party of its intent to do so, to
undertake the defense of such claim for the account of the Indemnifying Party
(with counsel reasonably selected by the Indemnified Party); provided that the
Indemnified Party will keep the Indemnifying Party apprised of all material
developments with respect to such claim. The Indemnified Party may not enter
into any compromise or settlement without the prior written consent of the
Indemnifying Party, such consent not to be unreasonably withheld.
12.4.4.Cooperation. The Indemnified Party will cooperate with the Indemnifying
Party and may participate in, but not control, any defense or settlement of any
claim controlled by the Indemnifying Party pursuant to this Section 12.4
(Indemnification Procedure) and will bear its own costs and expenses with
respect to such participation; provided that the Indemnifying Party will bear
such costs and expenses if counsel for the Indemnifying Party reasonably
determines that such counsel may not properly represent both the Indemnifying
Party and the Indemnified Party.
12.5.Limitation of Liability. NEITHER PARTY WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT, OR
THE EXERCISE OF ITS RIGHTS OR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, OR
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, INCLUDING LOST PROFITS
(OTHER THAN, TO THE EXTENT THAT THE PARTIES ARE SHARING PROFITS, IN THE FORM OF
DIRECT DAMAGES), REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES,
EXCEPT FOR DAMAGES THAT ARISE AS A RESULT OF (A) A PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, (B) A BREACH OF ARTICLE 10 (CONFIDENTIALITY AND
PUBLICATION), OR (C) INFRINGEMENT, MISAPPROPRIATION, OR OTHER VIOLATION OF ANY
TAKEDA TECHNOLOGY OR GRANTBACK IP (AS APPLICABLE). NOTHING IN THIS SECTION 12.5
(LIMITATION OF LIABILITY) IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT.


59





--------------------------------------------------------------------------------


12.6.Insurance. Neurocrine will obtain and maintain insurance during the Term
and for a period of at least [***] after the last commercial sale of any
Licensed Product for any claims made policies, in an amount appropriate for its
business and products of the type that are the subject of this Agreement and for
its obligations under this Agreement. Specifically, Neurocrine will maintain
(a) worker’s compensation insurance with statutory limits in compliance with the
worker’s compensation laws of the state or states in which Neurocrine has
employees in the United States (excluding Puerto Rico), (b) employer’s liability
coverage with a minimum limit of $[***] per occurrence; provided that Neurocrine
has employees in the United States (excluding Puerto Rico), (c) [***] with a
minimum limit of $[***], and (d) [***] with a minimum limit of [***]. Beginning
at least [***] prior to the Initiation of a Clinical Trial, Neurocrine will
obtain and maintain clinical trial insurance (either separately or as part of
the general or product liability insurance). Beginning at least [***] prior to
the First Commercial Sale of Licensed Product, Neurocrine will obtain and
maintain product liability insurance of $[***]. Upon request, Neurocrine will
provide Takeda with evidence of the existence and maintenance of such insurance
coverage. Neurocrine will notify Takeda [***] in advance of cancelation of any
such insurance. All such insurances under this Section 12.6 (Insurance) will be
provided by a company or companies licensed to do business in United States
having a financial rating of not less than A- Viii in the most current edition
of Best’s Key Rating Guide. Takeda will maintain, during the Term and for [***]
thereafter, at its own expense, insurance or self-insurance, as reasonably
necessary to cover its own product liability and its obligations under this
Agreement.
13.INTELLECTUAL PROPERTY
13.1.Inventions.
13.1.1.Inventorship. Ownership of Program Know-How and Program Patent Rights
will be determined in accordance with United States patent Laws for determining
inventorship. The Parties will jointly own any and all Joint Program Technology.
Except to the extent either Party is restricted by the licenses granted to the
other Party under this Agreement, each Party will be entitled to practice,
license, assign, and otherwise practice under the Joint Program Technology
without the duty of accounting or seeking consent from the other Party, and
where consent is required, such consent is hereby given.
13.1.2.Disclosure. Each Party will promptly disclose to the other Party all
invention disclosures or other similar documents relating to Program Know-How
made by or on behalf of such Party hereunder during the Term, in the case of
Neurocrine as the disclosing Party, only for Program Know-How that Takeda
requires to practice the license granted pursuant to Section 2.9 (License to
Takeda), and all invention disclosures or other similar documents submitted to
such Party by its or its Affiliates’ employees, agents or independent
contractors relating to such Program Know-How, and shall also respond promptly
to reasonable requests from the other Party for additional information relating
to such disclosures, documents or applications.
13.1.3.Personnel Obligations. Each employee, agent, or independent contractor of
a Party or its respective Affiliates performing work under this Agreement will,
prior to commencing such work, be bound by written invention assignment
obligations, including: (a) promptly reporting any invention, discovery, or
other intellectual property right; (b) presently assigning to the applicable
Party or Affiliate all of his or her right, title, and interest in and to any
invention, discovery, or other intellectual property; (c) cooperating in the


60





--------------------------------------------------------------------------------


preparation, filing, prosecution, maintenance and enforcement of any patent and
patent application; and (d) performing all acts and signing, executing,
acknowledging, and delivering any and all documents required for effecting the
obligations and purposes of this Agreement. It is understood and agreed that
such invention assignment agreement need not reference or be specific to this
Agreement. Each Party will be solely responsible for any payments to inventors
with an obligation to assign, or who do assign, their rights, title, and
interests in and to any Program Know-How and Program Patent Rights to such
Party. Takeda will be solely responsible for payments to inventors of any other
Takeda Patent Rights.
13.1.4.Joint Research Agreement. This Agreement is a joint research agreement
within the meaning of pre-AIA 35 U.S.C. § 103(c) and AIA 35 U.S.C. § 102(c).
13.2.Prosecution and Maintenance of Patent Rights. The Parties will conduct the
Prosecution and Maintenance of the applicable Patent Rights in accordance with
this Section 13.2 (Prosecution and Maintenance of Patent Rights).
13.2.1.Right to Prosecute Patent Rights.
a.Neurocrine’s Right. Beginning on the Effective Date, as between the Parties,
Neurocrine will have the first right (but not the obligation) to Prosecute and
Maintain all (i) Takeda Patent Rights, (ii) Defensive Patent Rights, and (iii)
Joint Program Patent Rights in the Territory and the sole right (but not the
obligation) to Prosecute and Maintain (iv) the Neurocrine Sole Program Patent
Rights (such Patent Rights in clauses (i), (ii), (iii), and (iv), collectively,
the “Neurocrine Prosecuted Patent Rights”), in each case (clauses (i), (ii),
(iii), and (iv)), using outside patent counsel agreed to by Takeda (such
agreement not to be unreasonably withheld). During the period of a PSP P&L Share
for a Profit-Share Product, the Parties will share the applicable Patent Costs
incurred by Neurocrine for the Prosecution and Maintenance of the Neurocrine
Prosecuted Patent Rights Covering any Profit-Share Product in accordance with
Section 9.2.1 (Profit and Loss Share), and for any such Patent Rights that Cover
any Royalty-Bearing Product, Neurocrine will bear all such Patent Costs.
Neurocrine will bear the costs and expenses of all annuities and maintenance
fees for Takeda Patent Rights and Defensive Patent Rights from and after the
Effective Date, including the near-term annuities and maintenance fees set forth
on Schedule 13.2.1(a) (Annuities and Maintenance Fees). Neurocrine will provide
Takeda a reasonable opportunity to review and comment on material communications
from any patent authority in the Territory regarding the Neurocrine Prosecuted
Patent Rights, as well as drafts of any material filings or responses to be made
to such patent authorities in advance of submitting such filings or responses.
Neurocrine will consider Takeda’s comments regarding such communications and
drafts in good faith. In addition, Neurocrine will provide Takeda with (A)
copies of all final material filings and responses made to any Patent Office
with respect to the Neurocrine Prosecuted Patent Rights in a timely manner
following submission thereof, and (B) a report each Calendar Year detailing the
status of all Neurocrine Prosecuted Patent Rights. Takeda will (1) promptly
after the Effective Date provide to Neurocrine or counsel designated by
Neurocrine the file histories for, and correspondence with foreign patent
counsel related to, the Takeda Patent


61





--------------------------------------------------------------------------------


Rights and Defensive Patent Rights, (2) provide to Neurocrine promptly after the
Effective Date a report detailing the status of the Takeda Patent Rights and
Defensive Patent Rights, and (3) provide all assistance reasonably requested by
Neurocrine in Neurocrine’s Prosecution and Maintenance of the Takeda Patent
Rights, Defensive Patent Rights, and Program Patent Rights (including by
executing all requested documents and providing additional information with
respect to the applicable Patent Rights), provided that Neurocrine will be
responsible for any reasonable costs and expenses paid to a Third Party relating
to such assistance and transition of the Prosecution and Maintenance to
Neurocrine of the Takeda Patent Rights and Defensive Patent Rights, and
accordingly, Takeda will submit a reasonably detailed invoice to Neurocrine for
any such costs and expenses incurred by Takeda in connection with such
transition, along with reasonable documentation therefor, which undisputed
invoiced amounts Neurocrine will pay no later than [***] after its receipt of
such invoice.
b.Takeda’s Right. If Neurocrine determines in its sole discretion to abandon,
not to Maintain, or not to pursue the Prosecution of any Takeda Patent Right,
Defensive Patent Right, or Joint Program Patent Right, then (i) Neurocrine will
provide Takeda with written notice promptly after such determination to allow
Takeda a reasonable period of time to determine, on a country-by-country basis,
in its sole discretion, its interest in Prosecuting or Maintaining such Patent
Rights in the Territory (which notice by Neurocrine will be given no later than
[***] prior to the final deadline for any pending action or response that may be
due with respect to such Patent Right with the applicable Patent Office), and
(ii) only in the event that such abandonment or decision not to Maintain or
pursue the Prosecution of such Patent Rights (A) is not done for strategic
reasons to improve the exclusivity position for, or revenue from, a Licensed
Product and (B) applies with respect to all applications within a particular
patent family in a particular country or jurisdiction, then such Patent Rights
will no longer be included in the Takeda Technology subject to the licenses
granted by Takeda to Neurocrine in Section 2.1 (License Grant to Neurocrine) in
such country or jurisdiction. If Takeda provides written notice to Neurocrine
expressing its interest in Maintaining such Patent Right, then, with respect to
such Patent Right in such country in the Territory, (A) Takeda may, in its sole
discretion and at Takeda’s cost and expense, Prosecute and Maintain or abandon
such Patent Right, and (B) Neurocrine will promptly: (1) provide to Takeda or
counsel designated by Takeda the file histories for, and correspondence with
foreign patent counsel related to, such Patent Right, (2) provide to Takeda a
report detailing the status of such Patent Right as of the applicable date of
such notice by Neurocrine, and (3) provide all assistance reasonably requested
by Takeda in Takeda’s Prosecution and Maintenance of the applicable Patent
Rights (including by executing all requested documents and providing additional
information with respect to the applicable Patent Rights).
13.3.Third Party Infringement and Defense. The Parties will conduct the
enforcement and defense of the applicable Patent Rights in accordance with this
Section 13.3 (Third Party Infringement and Defense).


62





--------------------------------------------------------------------------------


13.3.1.Notices. Each Party will promptly report in writing to the other Party
any Competitive Infringement of which such Party (or any of its Affiliates or
Sublicensees) becomes aware, and will provide the other Party with all available
evidence of such Competitive Infringement in such Party’s control.
13.3.2.Infringement Actions.
a.Neurocrine’s Right. As between the Parties, Neurocrine will have (i) the first
right, but not the obligation, to bring an appropriate suit or other action to
abate any existing, alleged, or threatened Competitive Infringement involving
the Takeda Patent Rights, Defensive Patent Rights, or Joint Program Patent
Rights, and (ii) the sole right, but not the obligation, to bring an appropriate
suit or other action to abate any existing, alleged, or threatened Competitive
Infringement involving the Neurocrine Sole Program Patent Rights.
b.Takeda’s Right. Neurocrine will notify Takeda of its decision as to whether to
take any action in accordance with Section 13.3.2(a) (Neurocrine’s Right) at
least [***] before any time limit set forth in an applicable Law or regulation,
or within [***] after being notified of such Competitive Infringement, whichever
is shorter. If Neurocrine decides not to take such action with respect to any
Takeda Patent Right, Defensive Patent Right, or Joint Program Patent Right, then
Neurocrine will so notify Takeda in writing, and following discussion with
Neurocrine and consideration in good faith of any rationale provided by
Neurocrine as to why Neurocrine elected not to take such action, and
Neurocrine’s written consent (not to be unreasonably withheld) following
consideration in good faith of any rationale provided by Takeda, Takeda will
have the right, but not the obligation, to commence a suit or take action to
enforce the applicable Takeda Patent Right, Defensive Patent Right, or Joint
Program Patent Right to abate such Competitive Infringement in the Territory, by
counsel of its own choice and at its own expense.
c.Hatch-Waxman. Notwithstanding any provision to the contrary in this Agreement,
should a Party receive a certification for a Licensed Product pursuant to the
Hatch-Waxman Act, or its equivalent in a country other than the U.S., with
respect to any activities under this Agreement in the Field, then such Party
will immediately provide the other Party with a copy of such certification. For
each Licensed Product, Neurocrine will have [***] from the date on which it
receives or provides a copy of such certification to provide written notice to
Takeda (“H-W Suit Notice”) whether Neurocrine will bring suit, at its expense,
within a [***] period from the date of such certification. Should such [***]
period expire without Neurocrine bringing suit or providing such H-W Suit
Notice, then Takeda will be free to bring suit in its name (i) if such
certification is with respect to U.S. patents or (ii) upon Neurocrine’s written
consent, not to be unreasonably withheld, if such certification is with respect
to patents for any country other than the U.S. and there is at such time an
ongoing suit or there may be in the future a suit regarding a certification for
a Licensed Product pursuant to the Hatch-Waxman Act in the U.S..


63





--------------------------------------------------------------------------------


d.Cooperation. Each Party will provide to the Party enforcing any such rights
under this Section 13.3.2 (Infringement Actions) reasonable assistance in such
enforcement, at such enforcing Party’s request and expense, including joining
such action as a party plaintiff if required by applicable Law to pursue such
action or providing the enforcing Party any reasonably requested documentation
or other materials. The enforcing Party will keep the other Party regularly
informed of the status and progress of such enforcement efforts, including
providing the other Party a reasonable opportunity to comment on the enforcing
Party’s determination of litigation strategy and the filing of important papers
to the competent court and the enforcing Party will consider such comments in
good faith. If one Party elects to bring suit or take action against the
Competitive Infringement, then the other Party will have the right, during or
prior to commencement of the trial, suit, or action, to join any such suit or
action at such other Party’s own expense by counsel of its own choice, but such
other Party will at all times reasonably cooperate with the Party bringing such
action.
e.Expenses. Subject to this Section 13.3.2(e) (Expenses) and Section 13.3.2(g)
(Allocation of Proceeds), the enforcing Party will be responsible for all
expenses arising from a suit or action against a Competitive Infringement.
During the period of a PSP P&L Share for a Profit-Share Product, the Parties
will share the applicable Patent Costs incurred by Neurocrine arising from a
suit or action initiated by Neurocrine as the enforcing Party against a
Competitive Infringement with respect to such Profit-Share Product in accordance
with Section 9.2.1 (Profit and Loss Share) and with respect to any
Royalty-Bearing Product, Neurocrine will bear all such Patent Costs. For the
avoidance of doubt, the enforcing Party will not be responsible for the other
Party’s internal expenses (e.g., FTEs) incurred as a result of the other Party’s
cooperation with the enforcement action as provided in this Section 13.3.2
(Infringement Actions).
f.Settlement. Neither Party will settle any claim, suit, or action that it
brought under this Section 13.3.2 (Infringement Actions) in a manner that could
reasonably be expected to affect the other Party’s rights or interests without
the prior written consent of the other Party, which consent will not be
unreasonably withheld.
g.Allocation of Proceeds. If either Party recovers monetary damages from any
Third Party in a suit in the Territory pursuant to this Section 13.3.2
(Infringement Actions) or any royalties from a license agreement with a Third
Party related to any alleged Competitive Infringement, whether or not such
damages or royalties result from the infringement of Neurocrine Prosecuted
Patent Rights, such recovery will be allocated first to the reimbursement of any
expenses incurred by each Party in such litigation, action, or license, and any
remaining amounts will be split as follows: (i) with respect to Royalty-Bearing
Products, (A) if Neurocrine brings the action, then [***], and (B) if Takeda
brings the action, [***], and (ii) with respect to Profit-Share Products, all
recoveries, net of any expenses that were not shared equally by the Parties,
will be split 50% to Takeda and 50% to Neurocrine.


64





--------------------------------------------------------------------------------


13.3.3.Defense. As between the Parties, the Party controlling the Prosecution
and Maintenance of any Patent Right under Section 13.2 (Prosecution and
Maintenance of Patent Rights), will have the right (but not the obligation), at
its sole discretion, to defend against a declaratory judgment action, inter
partes review, opposition proceeding, interference, or other legal or
administration action challenging any such Patent Right. If the Party
controlling such Prosecution and Maintenance of Takeda Patent Rights, Defensive
Patent Rights, or Joint Program Patent Rights under Section 13.2 (Prosecution
and Maintenance of Patent Rights) does not defend such Patent Right under this
Section 13.3.3 (Defense) within [***], or elects not to continue any such
defense (in which case it will promptly provide notice thereof to the other
Party), then the other Party will have the right (but not the obligation), at
its sole discretion, to defend any such Patent Right. Any awards or amounts
received in defending any such action will be allocated between the Parties as
provided in 13.3.2(g) (Allocation of Proceeds).
13.4.Patent Right Extensions. Neurocrine will have the right to elect and file
for patent term restoration or extension, supplemental protection certificate,
or any of their equivalents with respect to Neurocrine Prosecuted Patent Rights
in the Territory. Neurocrine will inform Takeda of any such decision. Neurocrine
will be responsible for applying for any patent term extension. Upon the request
by Neurocrine, Takeda will reasonably cooperate in the implementation of
Neurocrine’s decisions made pursuant to this Section 13.4 (Patent Right
Extensions). During the period of a PSP P&L Share for a Profit-Share Product,
the Parties will share the applicable Patent Costs incurred by Neurocrine in
furtherance of such filing for such Profit-Share Product in accordance with
Section 9.2.1 (Profit and Loss Share) and for any Royalty-Bearing Product,
Neurocrine will bear all such Patent Costs.
13.5.Third Party Rights. Notwithstanding anything in this Article 13
(Intellectual Property) to the contrary, the Parties’ rights and obligations
with respect to any Patent Right Controlled pursuant to a PSP InLicense under
this Article 13 (Intellectual Property) will be subject to the Third Party
rights and obligations under any such applicable PSP InLicense.
13.6.Orange Book Listing. Neurocrine and Takeda will discuss in good faith the
Takeda Patent Rights, Defensive Patent Rights, or Program Patent Rights that
will be included in the Orange Book maintained by the FDA or similar or
equivalent patent listing source, if any, in other countries in the Territory
for Licensed Products, and, after considering Takeda’s comments in good faith,
Neurocrine will have the sole right to determine which Patent Rights will be
included. Takeda will provide such assistance as may be reasonably requested by
Neurocrine in connection with such listing.
13.7.Trademarks. Neurocrine will have the right to brand Licensed Products using
Neurocrine-related Trademarks and any other Trademarks it determines
appropriate, which may vary by country or within a country. Neurocrine will own
all rights in such Trademarks and shall have the sole right to register and
maintain such Trademarks in the countries and regions that it determines, at
Neurocrine’s cost and expense.
13.8.Common Interest. All information exchanged between the Parties regarding
the Prosecution and Maintenance, defense, and enforcement, of the Patent Rights
under this Article 13 (Intellectual Property) will be deemed Confidential
Information of the disclosing Party. In addition, the Parties acknowledge and
agree that, with regard to such Prosecution and Maintenance, defense, and
enforcement of the Patent Rights under this Article 13 (Intellectual


65





--------------------------------------------------------------------------------


Property), the interests of the Parties as licensor and licensee are to obtain
the strongest patent protection possible, and as such, are aligned and are legal
in nature. The Parties agree and acknowledge that they have not waived, and
nothing in this Agreement constitutes a waiver of, any legal privilege
concerning the Patent Rights under this Article 13 (Intellectual Property),
including privilege under the common interest doctrine and similar or related
doctrines. Notwithstanding any provision to the contrary contained herein, to
the extent a Party has a good faith belief that any information required to be
disclosed by such Party to the other Party under this Article 13 (Intellectual
Property) is protected by attorney-client privilege or any other applicable
legal privilege or immunity, such Party will not be required to disclose such
information and the Parties will in good faith cooperate to agree upon a
procedure (including entering into a specific common interest agreement,
disclosing such information on a “for counsel eyes only” basis or similar
procedure) under which such information may be disclosed without waiving or
breaching such privilege or immunity.
14.TERM AND TERMINATION
14.1.Term. This Agreement will be effective as of the Effective Date and, unless
terminated earlier, will continue on a Licensed Product-by-Licensed Product and
country-by-country basis until the date on which, (a) for any Royalty-Bearing
Product, the Royalty Term has expired in such country in the Territory; and (b)
for any Profit-Share Product, for so long as Neurocrine continues to Exploit
such Licensed Product (collectively, the “Term”). Upon expiration of the Royalty
Term for a Licensed Product in any country in the Territory, the licenses
granted from Takeda to Neurocrine in Section 2.1 (License Grant to Neurocrine)
with respect to such Licensed Product, in such country will become fully paid,
irrevocable, and perpetual.
14.2.Termination for Convenience.
14.2.1.Prior to First Commercial Sale. Neurocrine may terminate this Agreement
for convenience in its entirety or in one or more (but not all) of the Major
Markets, provided that for purposes of this Section 14.2 (Termination for
Convenience), [***], on six months’ written notice to Takeda (a) with respect to
all Licensed Products prior to the First Commercial Sale of the first Licensed
Product for which First Commercial Sale occurs in the Territory or the
applicable Major Market(s), or (b) with respect to all Licensed Products in one
or more given Target Classes prior to the First Commercial Sale of the first
Licensed Product in such Target Class(es) for which First Commercial Sale occurs
in the Territory or the applicable Major Market(s).
14.2.2.After First Commercial Sale. Neurocrine may terminate this Agreement for
convenience in its entirety or in one or more (but not all) of the Major Markets
on 12 months’ written notice to Takeda (a) with respect to all Licensed Products
following the First Commercial Sale of the first Licensed Product for which
First Commercial Sale occurs in the Territory or the applicable Major Market(s),
or (b) with respect to all Licensed Products in one or more given Target Classes
following the First Commercial Sale of the first Licensed Product in such Target
Class(es) for which First Commercial Sale occurs in the Territory or the
applicable Major Market(s):
14.3.Termination for Cause.
14.3.1.Termination by Takeda.


66





--------------------------------------------------------------------------------


a.Termination for Material Breach. Takeda will have the right to terminate this
Agreement upon delivery of written notice to Neurocrine in the event of any
material breach of this Agreement by Neurocrine, solely with respect to the
Target Class of a Licensed Product to which such material breach relates, or in
its entirety in the event of any material breach of this Agreement by Neurocrine
that relates to all Licensed Products, provided that such termination will not
be effective if such breach has been cured within [***] after written notice
thereof is given by Takeda to Neurocrine specifying the nature of the alleged
breach; provided, however, that (i) to the extent such material breach involves
the failure to make a payment when due, such breach must be cured within [***]
after written notice thereof is given by Takeda to Neurocrine, and (ii) if such
breach (other than a failure to make a payment when due) is capable of cure but
is not reasonably capable of cure within such [***] period, then Neurocrine may
submit a reasonable cure plan prior to the end of such time period, in which
case Takeda will not have the right to terminate this Agreement for so long as
Neurocrine is using reasonable efforts to implement such cure, for a period not
to exceed an additional [***] from the end of the initial [***] cure period.
b.Termination for Patent Challenge. If Neurocrine or any of its Affiliates
files, assists a Third Party in filing, or joins a Third Party in filing or
maintaining, a Patent Challenge of any Patent Right Controlled by Takeda that
Covers any Licensed Product, then Takeda may terminate this Agreement with
respect to the Target Classes for all Licensed Products Covered by such Patent
Right by providing written notice of such termination to Neurocrine. This
Section 14.3.1(b) (Termination for Patent Challenge) will not apply to any such
Patent Challenge that is first made by Neurocrine or any of its Affiliates in
defense of a claim of patent infringement brought by Takeda under the applicable
Patent Right, and with respect to any Sublicensee, Takeda will not have the
right to terminate this Agreement under this Section 14.3.1(b) (Termination for
Patent Challenge) with respect to any Licensed Product if Neurocrine (i) causes
such Patent Challenge to be terminated or dismissed (or in the case of ex parte
proceedings, multi-party proceedings, or other Patent Challenges in which
Neurocrine does not have the power to unilaterally cause the Patent Challenge to
be withdrawn, causes such Sublicensee to withdraw as a party from such Patent
Challenge and to cease actively assisting any other party to such Patent
Challenge) or (ii) terminates such Sublicensee’s sublicense to the Patent Rights
being challenged by the Sublicensee, in each case, within [***] of Takeda’s
notice to Neurocrine under this Section 14.3.1(b) (Termination for Patent
Challenge).
c.Termination for Cessation of Development or Commercialization. On a Target
Class-by-Target Class basis, Takeda may, at its election, terminate this
Agreement with respect to a Target Class upon [***] prior written notice to
Neurocrine in the event that Neurocrine, itself or together with or through any
of its Affiliates or Sublicensees, does not conduct any Development or
Commercialization activities with respect to any Licensed Product within such
Target Class for a continuous period of more than [***]. Notwithstanding any
provision to the contrary set forth in this Section 14.3.1(c) (Termination for
Cessation of Development or Commercialization), [***].


67





--------------------------------------------------------------------------------


14.3.2.Termination by Neurocrine. Neurocrine will have the right to terminate
this Agreement upon delivery of written notice to Takeda in the event of any
material breach of this Agreement by Takeda solely with respect to the Target
Class of a Licensed Product to which such material breach relates, or in its
entirety in the event of any material breach of this Agreement by Takeda that
relates to all Licensed Products, provided that such termination will not be
effective if such breach has been cured within [***] after written notice
thereof is given by Neurocrine to Takeda specifying the nature of the alleged
breach; provided, however, that (i) to the extent such material breach involves
the failure to make a payment when due, such breach must be cured within [***]
after written notice thereof is given by Neurocrine to Takeda, and (ii) if such
breach (other than a failure to make a payment when due) is capable of cure but
is not reasonably capable of cure within such [***] period, then Takeda may
submit a reasonable cure plan prior to the end of such time period, in which
case Neurocrine will not have the right to terminate this Agreement for so long
as Takeda is using reasonable efforts to implement such cure, for a period not
to exceed an additional [***] from the end of the initial [***] cure period.
14.3.3.Disputed Breach. If the alleged breaching Party disputes in good faith
the existence or materiality of a breach specified in a notice provided by the
other Party in accordance with Section 14.3.1(a) (Termination for Material
Breach), Section 14.3.2 (Termination by Neurocrine), or Section 14.3.1(c)
(Termination for Cessation of Development or Commercialization) and such alleged
breaching Party provides the other Party notice of such Dispute within such
applicable period, then the cure periods set forth in Section 14.3.1(a)
(Termination for Material Breach), Section 14.3.2 (Termination by Neurocrine),
or Section 14.3.1(c) (Termination for Cessation of Development or
Commercialization), as applicable, will be tolled during the pendency of the
dispute resolution process as set forth in Section 16.3 (Dispute Resolution) and
the non-breaching Party will not have the right to terminate this Agreement
under Section 14.3.1(a) (Termination for Material Breach), Section 14.3.2
(Termination by Neurocrine), or Section 14.3.1(c) (Termination for Cessation of
Development or Commercialization), as applicable, unless and until such dispute
resolution process has been completed (including the tolling and cure period set
forth therein) and such process results in a determination that the alleged
breaching Party has materially breached this Agreement and failed to cure such
breach within the applicable time periods. During the pendency of such dispute,
all of the terms and conditions of this Agreement will remain in effect and the
Parties will continue to perform all of their respective obligations hereunder.
14.4.Effects of Termination. Upon termination (but not expiration) of this
Agreement in its entirety or on a Terminated Target Class-by-Terminated Target
Class basis, as applicable, in each case, in accordance with Section 14.2
(Termination for Convenience) or Section 14.3 (Termination for Cause), all
rights in the Licensed Products that are Terminated Products in the Terminated
Territory will revert to Takeda, and the following will apply with respect to
the Terminated Products in the Terminated Territory:
14.4.1.Termination of Licenses. As of the effective date of termination of this
Agreement, all licenses granted under Article 2 (License Grant) with respect to
the Terminated Products in the Terminated Territory will terminate, and all
sublicenses granted by Neurocrine or its Affiliates pursuant to Section 2.2
(Sublicensing Terms) with respect to the Terminated Products in the Terminated
Territory will also terminate, unless the applicable Sublicensee is not then in
breach of its sublicense agreement or the terms of this


68





--------------------------------------------------------------------------------


Agreement applicable to such Sublicensee and elects in writing prior to such
termination to be granted a direct license from Takeda under the terms of
Section 14.4.5 (New License Agreements).
14.4.2.Return of Confidential Information. As soon as reasonably practicable
after the effective date of termination of this Agreement, each Party will
promptly destroy (and certify such destruction in writing) or return to the
other Party all of such other Party’s Confidential Information that relates
specifically to a Terminated Product or the Terminated Territory, except that
such Party will have the right to retain a copy of tangible Confidential
Information of such other Party for legal archival purposes.
14.4.3.Intellectual Property License to Takeda.
a.Effective upon any termination of this Agreement other than as provided in the
following Section 14.4.3(b) (Intellectual Property License to Takeda), upon
Takeda’s request, Neurocrine will grant, and hereby does grant (which license
shall be exercisable only upon the date that such termination becomes
effective), to Takeda an irrevocable, perpetual license in the Field in the
Terminated Territory, with the right to grant sublicenses (through multiple
tiers), under [***] (“Grantback IP”), [***]:
i.[***].
ii.[***].
b.Effective upon termination of this Agreement by Neurocrine pursuant to Section
14.3.2 (Termination by Neurocrine), upon Takeda’s request, Neurocrine will
grant, and hereby does grant (which license shall be exercisable only upon the
date that such termination becomes effective), to Takeda a [***] license in the
Field in the Terminated Territory, with the right to grant sublicenses (through
multiple tiers) under the Grantback IP to Exploit the Terminated Product in the
form such product exists as of the applicable effective date of termination,
[***].
c.To the extent any such Grantback IP is in-licensed or acquired by Neurocrine
from a Third Party, [***].
d.[***].
e.The terms of Article 9 (Payments) will apply to the payment and reporting of
any royalties described in this Section 14.4.3 (Intellectual Property License to
Takeda), mutatis mutandis.
14.4.4.Trademarks for Terminated Products. Effective upon any termination of
this Agreement in all countries of the Territory, if, as of the effective date
of termination, the Terminated Product has received Regulatory Approval in any
country in the Territory, Neurocrine will assign and transfer (and if unable to
assign and transfer, exclusively license) to Takeda any trademarks owned or
Controlled by Neurocrine that identify such Terminated Product for the purpose
of Commercializing such Terminated Product. If this Agreement is terminated with
respect to one or more, but not all, countries in the Territory, then Neurocrine
will grant an exclusive license to Takeda under any


69





--------------------------------------------------------------------------------


trademarks in the Terminated Territory owned or Controlled by Neurocrine or its
Affiliates or terminated Sublicensees that identify such Terminated Product for
the purpose of Commercializing such Terminated Product in the Terminated
Territory.
14.4.5.New License Agreements. Upon termination of this Agreement for any reason
with respect to Terminated Product and the Terminated Territory, [***] (each a
“New License Agreement”). Under any such New License Agreement [***].
14.4.6.Assignment of Agreements. Upon any termination of this Agreement and upon
Takeda’s request, Neurocrine will [***] assign to Takeda any Third Party
agreements pursuant to which Neurocrine then Controls any Patent Rights that
Cover, or Know-How that relates to, a Terminated Product in the Terminated
Territory, [***]. [***] If such a sublicense or other right is granted to
Takeda, then Takeda will pay to Neurocrine [***]% of all payments due to the
applicable Third Party under any such Third Party agreement in consideration of
such sublicense or other rights. [***].
14.4.7.Assignment and Disclosure. Upon termination of this Agreement, to the
extent requested by Takeda following the date that a Party provides notice of
termination of this Agreement (and in any event, no later than [***] after the
effective date of termination), Neurocrine will use reasonable efforts promptly
upon request of Takeda to:
a.assign and transfer to Takeda or its designee all of Neurocrine’s rights,
title, and interests in and to all (i) clinical trial agreements (subject to
Section 14.4.9 (Ongoing Clinical Trials)), manufacturing and supply agreements,
distribution agreements, and other agreements to which Neurocrine is a party
that relates to the Terminated Product and (ii) data from any applicable
Clinical Trials in Neurocrine’s Control, in each case, solely to the extent
assignable without consent of, or the provision of consideration (whether
monetary or otherwise) to, any Third Party and not cancelled and solely to the
extent the foregoing relate exclusively to the Terminated Products in the
Terminated Territory and are necessary for the Exploitation of the Terminated
Products in the Terminated Territory; and
b.to the extent any agreement or data set forth in the foregoing clause (a) is
not assignable to Takeda or does not exclusively relate to the Terminated
Products in the Terminated Territory, reasonably cooperate with Takeda to
arrange to continue to provide such services for a reasonable time after
termination of this Agreement (not to exceed [***]) with respect to such
Terminated Products in the Terminated Territory to facilitate the orderly
transition of all Development, Commercialization, and other activities then
being performed by or on behalf of Neurocrine or its Affiliates or Sublicensees
for the Terminated Products in the Terminated Territory to Takeda or its
designee. Neurocrine will provide up to an aggregate (including such assistance
provided pursuant to this Section 14.4.7(b) (Assignment and Disclosure), Section
14.4.11 (Know-How Transfer Support), and Section 14.4.14 (Transition
Assistance)) of [***] FTE hours of transition assistance per Terminated Product
from Neurocrine FTEs at no cost to Takeda, up to a maximum of [***] FTE hours in
the aggregate for all Terminated Products, provided that Takeda will thereafter
be responsible and reimburse Neurocrine for all documented FTE Costs at the FTE
Rate and expenses


70





--------------------------------------------------------------------------------


associated with such assistance in accordance with an agreed budget, and
accordingly, Neurocrine may invoice Takeda for such FTE Costs and expenses, in
each case, incurred in connection with providing such assistance in accordance
with such budget, and Takeda will pay the undisputed invoiced amounts within
[***] after the date of such invoice.
Neurocrine will be responsible for the costs and expenses it incurs associated
with the assignments set forth in this Section 14.4.7 (Assignment and
Disclosure).
14.4.8.Assignment of Regulatory Documentation; Data. Upon termination of this
Agreement in its entirety or with respect to Terminated Products in the
Terminated Territory and upon Takeda’s request, (a) Neurocrine will and hereby
does, and will cause its Affiliates and applicable terminated Sublicensees to,
assign and transfer to Takeda or its designee, at no cost to Takeda, all of
Neurocrine’s rights, title, and interest in and to all Regulatory Submissions,
Regulatory Approvals, and Pricing Approvals for the Terminated Products in the
Terminated Territory then Controlled by Neurocrine or any of its Affiliates or,
as applicable, terminated Sublicensees, and (b) to the extent assignment
pursuant to clause (a) is delayed or is not permitted by the applicable
Regulatory Authority, permit Takeda to cross-reference and rely upon any
Regulatory Submissions, Regulatory Approvals, and Pricing Approvals filed by
Neurocrine with respect to such Terminated Products in the Terminated Territory.
Upon Takeda’s reasonable written request, Neurocrine will execute and deliver,
or will cause to be executed and delivered, to Takeda or its designee such
endorsements, assignments, commitments, acknowledgements, and other documents as
may be necessary to assign, convey, transfer, and deliver to Takeda or its
designee all of Neurocrine’s or its applicable Affiliate’s or designee’s rights,
title, and interests in and to all such assigned Regulatory Submissions,
Regulatory Approvals, and Pricing Approvals, including submitting to each
applicable Regulatory Authority or other Governmental Authority in the
Terminated Territory a letter or other necessary documentation (with copy to
Takeda) notifying such Regulatory Authority or other Governmental Authority of,
or otherwise giving effect to, the transfer of ownership to Takeda of all such
assigned Regulatory Submissions, Regulatory Approvals, and Pricing Approvals. In
addition, upon Takeda’s reasonable written request, Neurocrine will, (i) at its
cost and expense, provide to Takeda copies of all material related
documentation, including material non-clinical, preclinical, and clinical data
related to the Terminated Products in the Terminated Territory that are then
held by or reasonably available to Neurocrine or its Affiliates, provided that
Neurocrine will have no obligation to provide copies of any such documentation
to the extent previously received by Neurocrine from Takeda or provided from
Neurocrine to Takeda or otherwise publicly available, and (ii) provide Takeda
with reasonable assistance with any inquiries and correspondence with Regulatory
Authorities regarding the Terminated Products. The Parties will discuss and
establish appropriate arrangements with respect to safety data exchange.
14.4.9.Ongoing Clinical Trials.
a.Transfer to Takeda. Unless prohibited by any Regulatory Authority or
applicable Law, at Takeda’s written request, Neurocrine will transfer control of
all Clinical Trials involving any Terminated Products being conducted only in
the Terminated Territory by or on behalf of Neurocrine, its Affiliate, or
applicable terminated Sublicensees as of the effective date of termination to
Takeda or its


71





--------------------------------------------------------------------------------


Affiliates or a Third Party that is designated in writing by Takeda. Neurocrine
will continue to conduct such Clinical Trials, at Takeda’s cost, to minimize
interruption of any such Clinical Trials. Takeda will pay all external expenses
incurred by either Party and all internal costs incurred by Neurocrine to
complete such Clinical Trials if Takeda requests that such Clinical Trials be
completed.
b.Neurocrine Wind-Down. If Takeda does not elect to assume control of any such
Clinical Trials, then Neurocrine will, in accordance with accepted
pharmaceutical industry norms and ethical practices, wind-down any on-going
Clinical Trials of Terminated Products in the Terminated Territory for which it
has responsibility hereunder. Neurocrine will be responsible for any external
expenses associated with such wind-down.
14.4.10.Appointment as Exclusive Distributor. Upon any termination of this
Agreement, if Neurocrine is Commercializing any Terminated Products in the
Terminated Territory as of the applicable effective date of termination, then,
upon Takeda’s request (in its sole discretion) on a country-by-country basis and
at Takeda’s expense, until such time as all Regulatory Approvals with respect to
such Terminated Products in such Terminated Territory have been assigned and
transferred to Takeda, Neurocrine will appoint Takeda or its designee as its
exclusive distributor of such Terminated Products in such Terminated Territory
and grant Takeda or its designee the right to appoint sub-distributors, to the
extent not prohibited by any written agreement between Neurocrine or any of its
Affiliates and a Third Party.
14.4.11.Know-How Transfer Support. Upon any termination of this Agreement, in
furtherance of the license of Grantback IP pursuant to Section 14.4.3
(Intellectual Property License to Takeda), Neurocrine will, for a period of
[***] from the effective date of such termination, provide a reasonable amount
of consultation or other assistance, as Takeda may reasonably request to assist
Takeda in becoming familiar with such Grantback IP in order for Takeda to
undertake further Exploitation of the Terminated Products in the Terminated
Territory. Neurocrine will provide assistance and the Parties will bear costs of
such assistance as set forth in Section 14.4.7(b) (Assignment and Disclosure).
14.4.12.Inventory. Upon any termination of this Agreement with respect to the
Terminated Products in the Terminated Territory, upon Takeda’s request,
Neurocrine will transfer to Takeda or its designee some or all inventory of the
Terminated Products (including all final product, bulk drug substance,
intermediates, works-in-process, formulation materials, reference standards,
drug product clinical reserve samples, packaged retention samples, and the like)
then in the possession or Control of Neurocrine or its Affiliates or applicable
terminated Sublicensees; provided that Takeda will pay Neurocrine [***].
14.4.13.Wind-Down. Upon termination of this Agreement, Neurocrine will either,
as directed by Takeda, (a) wind-down any ongoing activities with respect to the
Terminated Products for the Terminated Territory in an orderly fashion, or (b)
transfer such activities to Takeda or its designee in accordance with this
Section 14.4 (Effects of Termination) in an orderly fashion and in compliance
with all applicable Laws.
14.4.14.Transition Assistance. Upon any termination of this Agreement, upon
Takeda’s request, Neurocrine will use reasonable efforts to seek an orderly
transition of the Development


72





--------------------------------------------------------------------------------


and Commercialization of the Terminated Products in the Terminated Territory to
Takeda or its designee, for so long as is necessary to ensure patient safety,
including ensuring continuity of supply to any patients, but in no event for
longer than [***] from the effective date of termination. Neurocrine will
provide such assistance and the Parties will bear the costs of such assistance
as set forth in Section 14.4.7(b) (Assignment and Disclosure).
14.5.Survival. In addition to the termination consequences set forth in Section
14.4 (Effects of Termination), the following provisions will survive the
expiration or termination of this Agreement for any reason: all of Article 1
(Definitions), Section 2.8 (No Other Rights and Retained Rights), Section 4.4
(Scientific Records) (to the extent consistent with the applicable Party’s
record retention policies and applicable Law), Section 6.5 (Recalls, Market
Withdrawals, or Corrective Actions), Article 9 (Payments) (solely with respect
to amounts accrued prior to termination but not paid and the reporting and
information sharing procedures associated therewith), Article 10
(Confidentiality and Publication), Article 12 (Indemnification; Limitation of
Liability; Insurance), Section 13.1 (Inventions), Section 13.8 (Common
Interest), Section 14.1 (Term) (solely in case of expiration), this Section 14.5
(Survival), and Article 16 (Miscellaneous). Expiration or termination of this
Agreement for any reason will not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such
termination or expiration, nor preclude either Party from pursuing all rights
and remedies it may have hereunder or at law or in equity, with respect to any
breach of this Agreement.
15.EFFECTIVENESS
15.1.Effective Date. Except for the Parties’ obligations under Article 10
(Confidentiality and Publication) and this Article 15 (Effectiveness), which
will be effective as of the Execution Date, this Agreement will not become
effective until the first Business Day after the Antitrust Clearance Date (the
“Effective Date”); provided that the Effective Date will not occur if either
Party exercises its termination right under Section 15.3 (Outside Date) prior to
the Antitrust Clearance Date.
15.2.Filings.
15.2.1.Each Party will, within [***] following the Execution Date, file the
notification and report forms required under the HSR Act. The Parties will use
reasonable efforts to cooperate with one another to the extent necessary in the
preparation and execution of all such documents that are required to be filed
pursuant to the HSR Act. Each Party will be responsible for its own costs and
expenses associated with any such filing pursuant to the HSR Act. The Parties
will each use reasonable efforts to ensure that any applicable waiting period
under the HSR Act expires or is terminated as soon as practicable and to obtain
any necessary approvals or consents under any applicable Antitrust Laws, at the
earliest possible date after the date of filing. Notwithstanding any provision
to the contrary set forth in this Agreement, nothing in this Agreement
(including this Section 15.2 (Filings)) will require either Party or any of its
Affiliates to (a) disclose to the other Party or any of its Affiliates any
information that is subject to obligations of confidentiality or non-use owed to
Third Parties (nor will either Party be required to conduct joint meetings with
any Governmental Authority in which such information might be shared with the
other Party) in connection with any Antitrust Filing, (b) commit to any consent
decree or similar undertaking, or any divestiture, license (in whole or in


73





--------------------------------------------------------------------------------


part), or any arrangement to hold separate (or any similar arrangement) with
respect to any of its products or assets, or (c) litigate.
15.2.2.In furtherance of the foregoing, each Party shall consult and cooperate
with the other Party, including: (a) promptly notify the other of, and if in
writing, furnish the other with copies of, any communications from or with any
Governmental Authority with respect to this Agreement; (b) permit the other to
review and discuss in advance, and consider in good faith the view of the other
in connection with, any proposed substantive written or oral communication with
any Governmental Authority; (c) not participate in any substantive meeting or
have any substantive communication with any Governmental Authority unless it has
given the other Party a reasonable opportunity to consult with it in advance
and, to the extent permitted by such Governmental Authority, gives the other the
opportunity to attend; (d) furnish the other Party’s outside legal counsel with
copies of all filings and communications between it and any such Governmental
Authority with respect to this Agreement; provided, however, that such material
may be redacted as necessary to (i) comply with contractual arrangements,
(ii) address legal privilege concerns and (iii) comply with applicable Law; and
(e) furnish the other Party’s outside legal counsel with such necessary
information and reasonable assistance as the other Party’s outside legal counsel
may reasonably request in connection with its preparation of necessary
submissions of information to any such Governmental Authority. The Parties may,
as they deem advisable and necessary, designate any competitively sensitive
materials provided to the other under this Section 15.2 (Filings) as “outside
counsel only.” Such materials and the information contained therein shall be
given only to outside counsel and outside economic consultants of the recipient
and will not be disclosed by such outside counsel or outside economic
consultants to employees, officers, or directors of the recipient without the
advance written consent of the Party providing such materials. Notwithstanding
anything to the contrary in this Section 15.2 (Filings), materials provided to
the other Party or its outside legal counsel may be redacted to remove
references concerning the valuation of the Licensed Assets.
15.3.Outside Date. This Agreement will terminate at the election of either
Party, immediately upon written notice to the other Party, in the event that the
Antitrust Clearance Date will not have occurred on or prior to 120 days after
the Execution Date and the Parties have not agreed in writing to extend the
Antitrust Clearance Date. In the event of such termination, this Agreement will
be of no further force and effect.
16.MISCELLANEOUS
16.1.Assignment. Except as provided in this Section 16.1 (Assignment), this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
written consent of the other Party. Notwithstanding the foregoing, either Party
may, without the other Party’s written consent, assign this Agreement and its
rights and obligations hereunder in whole or in part (a) to an Affiliate,
provided that if the entity to which this Agreement is assigned ceases to be an
Affiliate of the assigning Party, this Agreement will be automatically assigned
back to the assigning Party or its successor, or (b) to a party that acquires,
by or otherwise in connection with a merger, sale of assets, or otherwise, all
or substantially all of the business of the assigning Party to which the subject
matter of this Agreement relates. The assigning Party will remain responsible
for the performance by its


74





--------------------------------------------------------------------------------


assignee of any obligation hereunder so assigned. Any purported assignment in
violation of this Section 16.1 (Assignment) will be null, void, and of no legal
effect.
16.2.Governing Law. This Agreement will be construed and the respective rights
of the Parties determined in accordance with the substantive Laws of the State
of New York, notwithstanding any provisions of New York Laws or any other Laws
governing conflicts of laws to the contrary, and the patent Laws of the relevant
jurisdiction without reference to any rules of conflicts of laws to the
contrary.
16.3.Dispute Resolution.
16.3.1.Exclusive Dispute Resolution Mechanism. The Parties agree that, except as
expressly set forth in this Agreement (including under Section 8.4.2 (Final
Decision-Making Authority), and Section 14.4.3 (Intellectual Property License to
Takeda)), the procedures set forth in this Section 16.3 (Dispute Resolution)
will be the exclusive mechanism for resolving any dispute, controversy, or claim
between the Parties arising out of or relating to this Agreement (whether based
on contract, tort or otherwise) (each, a “Dispute,” and collectively, the
“Disputes”).
16.3.2.Resolution by Executive Officers. [***].
16.3.3.Litigation. With the exception of legal actions, proceedings or claims
described in Sections 16.3.4 (Preliminary Injunctions) and 16.3.5 (Patent and
Trademark Disputes) below, any legal action or proceedings to resolve a Dispute
that was subject to and not resolved under Section 16.3.2 (Resolution by
Executive Officers) will be brought exclusively in a court of competent
jurisdiction, federal or state, located in New York, New York, and in no other
jurisdiction. Each Party hereby irrevocably consents to personal jurisdiction
and venue in, and irrevocably agrees to service of process issued or authorized
by, any such court in any such action or proceeding. The Parties hereby
irrevocably waive any objection which they may now have or hereafter have to the
laying of venue in the federal or state courts of New York in any such action or
proceeding, and hereby irrevocably waive and agree not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum. The Parties hereby agree that any final
judgment rendered by any such federal or state court of New York in any action
or proceeding involving any Dispute, from which no appeal can be or is taken,
may be enforced by the prevailing Party in any court of competent jurisdiction.
16.3.4.Preliminary Injunctions. Notwithstanding any provision to the contrary
set forth in this Agreement, in the event of an actual or threatened breach of a
Party’s covenants or obligations under this Agreement, a Party may seek a
temporary restraining order or a preliminary injunction from any court of
competent jurisdiction in order to prevent immediate and irreparable injury,
loss, or damage on a provisional basis.
16.3.5.Patent and Trademark Disputes. Notwithstanding anything to the contrary
set forth in this Agreement, any and all issues regarding the scope,
construction, validity, and enforceability of any Patent Right or Trademark
relating to a Licensed Product will be determined in a court or other tribunal,
as the case may be, of competent jurisdiction


75





--------------------------------------------------------------------------------


under the applicable patent or trademark laws of the country in which such
Patent Rights or Trademarks were granted or arose.
16.3.6.Confidentiality. Any and all activities conducted under this Section 16.3
(Dispute Resolution), including any and all proceedings and decisions hereunder,
will be deemed Confidential Information of each of the Parties, and will be
subject to Article 10 (Confidentiality and Publication), to the extent permitted
in accordance with applicable Law.
16.4.Entire Agreement; Amendments. This Agreement, including its Schedules,
contains the entire understanding of the Parties with respect to the subject
matter hereof and supersedes all previous arrangements with respect to the
subject matter hereof, whether written or oral. In the event of any
inconsistency between any Co-Funded Development Plan, Co-Funded
Commercialization Plan, or Co-Funded Medical Affairs Plan and this Agreement, in
each case, the terms of this Agreement will prevail. This Agreement may be
amended, or any term hereof modified or waived, only by a written instrument
dulyexecuted by authorized representatives of both Parties. For clarity, the
Schedules attached hereto may be amended, or any term thereof modified, only by
a written instrument dulyexecuted by authorized representatives of both
Parties.
16.5.Severability. If any provision hereof is held invalid, illegal, or
unenforceable in any respect in any jurisdiction, then the Parties will
negotiate in good faith to promptly substitute, by mutual consent, valid
provisions for such invalid, illegal or unenforceable provisions, which valid
provisions in their economic effect are sufficiently similar to the invalid,
illegal or unenforceable provisions that most closely effectuate the original
economic intent of the Parties. In case such valid provisions cannot be agreed
upon, the invalid, illegal, or unenforceable nature of one or several provisions
of this Agreement will not affect the validity of this Agreement as a whole,
unless the invalid, illegal or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
Parties would not have entered into this Agreement without the invalid, illegal,
or unenforceable provisions.
16.6.Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
several Sections hereof.
16.7.Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement will be construed against the drafting Party will not apply.
16.8.Interpretation. Except where the context expressly requires otherwise,
(a) the use of any gender herein will be deemed to encompass references to
either or both genders, and the use of the singular will be deemed to include
the plural (and vice versa); (b) the words “include”, “includes” and “including”
will be deemed to be followed by the phrase “without limitation” and will not be
interpreted to limit the provision to which it relates; (c) the word “will” will
be construed to have the same meaning and effect as the word “shall”; (d) any
definition of or reference to any agreement, instrument or other document herein
will be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(e) any reference herein to any Person will be construed to include the Person’s
successors and


76





--------------------------------------------------------------------------------


assigns; (f) the words “herein,” “hereof,” and “hereunder,” and words of similar
import, will be construed to refer to this Agreement in its entirety, as the
context requires, and not to any particular provision hereof; (g) all references
herein to Sections or Schedules will be construed to refer to sections or
schedules of this Agreement, and references to this Agreement include all
Schedules hereto; (h) the word “notice” means notice in writing (whether or not
specifically stated) and will include notices, consents, approvals and other
written communications contemplated under this Agreement; (i) provisions that
require that a Party, the Parties, or any committee hereunder “agree,”
“consent,” or “approve” or the like will require that such agreement, consent or
approval be specific and in writing, whether by written agreement, letter,
approved minutes or otherwise (but excluding email and instant messaging);
(j) references to any specific law, rule, or regulation, or article, section, or
other division thereof, will be deemed to include the thencurrent amendments
thereto or any replacement or successor law, rule, or regulation thereof;
(k) the term “or” will be interpreted in the inclusive sense commonly associated
with the term “and/or” unless preceded by the word “either” or other language
indicating the subjects of the conjunction are, or are intended to be, mutually
exclusive; and (l) unless otherwise specified, “day” means a calendar day.
16.9.No Implied Waivers; Rights Cumulative. No failure on the part of Neurocrine
or Takeda to exercise, and no delay in exercising, any right, power, remedy or
privilege under this Agreement, or provided by statute or at Law or in equity or
otherwise, will impair, prejudice or constitute a waiver of any such right,
power, remedy or privilege, or be construed as a waiver of any breach of this
Agreement or as an acquiescence therein, nor will any single or partial exercise
of any such right, power, remedy or privilege preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.
16.10.Notices. All notices which are required or permitted hereunder will be in
writing and sufficient if delivered personally, sent by email with confirmation
of receipt, sent by nationallyrecognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Neurocrine, to:
Neurocrine Biosciences, Inc.
12780 El Camino Real
San Diego, CA 92130
Attention: Chief Business Development and Strategy Officer
Email: [***]


With a copy (which will not constitute notice) to:


Neurocrine Biosciences, Inc.
12780 El Camino Real
San Diego, CA 92130
Attention: Chief Legal Officer
Email: [***]





77





--------------------------------------------------------------------------------


and a copy (which will not constitute notice) to:


Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Jason Kent
Email: [***]




If to Takeda, to:
Takeda Pharmaceutical Company Limited
1-1, Doshomachi 4-Chome, Chuo-ku
Osaka 540-8645, Japan
Attention: General Manager, Global Business Development




With a copy (which will not constitute notice) to:
Takeda Pharmaceutical Company Limited
1-1, Doshomachi 4-chome, Chuo-ku,
Osaka 540-8645, Japan
Attention: Head of IP Licensing & R&D Contract,
Japan Legal


Millennium Pharmaceuticals, Inc.
40 Landsdowne Street
Cambridge, MA 02139
Attention: Head of the Center for External Innovation


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 021993600
Attention: David M. McIntosh
Email: [***]

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given: (a) when delivered if personally delivered on
a Business Day (or if delivered or sent on a non-Business Day, then on the next
Business Day); (b) when sent if sent by email on a Business Day (or if sent on a
non-Business Day, then on the next Business Day); (c) on the Business Day of
receipt if sent by overnight courier; or (d) on the Business Day of receipt if
sent by mail.
16.11.Compliance with Export Regulations. Neither Party will export any
technology licensed to it by the other Party under this Agreement except in
compliance with U.S. export Laws and regulations.
16.12.Force Majeure. Neither Party will be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in achieving any objective, satisfying any condition, or performing any
obligation under this Agreement to the extent that such failure or delay is
caused by or results from acts or events beyond the reasonable control of such
Party, including acts of God, embargoes, war, acts of war (whether war be
declared or not), terrorism, insurrections, riots, civil commotions, strikes,
lockouts, or other labor disturbances (other than strikes, lockouts, or labor
disturbances involving a Party’s own employees), government actions, fire,
earthquakes, floods, epidemics, pandemics, the spread of infectious diseases,
and quarantines (“Force Majeure”). The Parties agree the effects of the COVID-19


78





--------------------------------------------------------------------------------


pandemic that is ongoing as of the Effective Date (including related government
orders) may be invoked as a Force Majeure for the purposes of this Agreement
even though the pandemic is ongoing and those effects may be reasonably
foreseeable (but are not known for certain) as of the Effective Date. In
addition, a Force Majeure may include reasonable measures affirmatively taken by
a Party or its Affiliates to respond to any epidemic, pandemic, or spread of
infectious disease (including the COVID-19 pandemic), or other Force Majeure
event, such as requiring employees to stay home, closures of facilities, delays
of Clinical Trials, or cessation of activities in response to an epidemic or
other Force Majeure event. Notwithstanding the foregoing, a Party will not be
excused from making payments owed hereunder due to any such Force Majeure
circumstances affecting such Party. The affected Party will notify the other
Party in writing of any Force Majeure circumstances that may affect its
performance under this Agreement as soon as reasonably practical, will provide a
good faith estimate of the period for which its failure or delay in performance
under the Agreement is expected to continue based on currently available
information, and will undertake reasonable efforts necessary to mitigate and
overcome such Force Majeure circumstances and resume normal performance of its
obligations hereunder as soon a reasonably practicable under the circumstances.
If the Force Majeure circumstance continues, then, to the extent reasonably
possible under the circumstances, the affected Party will update such written
notice to the other Party on a bi-weekly basis, or more frequently if requested
by the other Party, to provide updated summaries of its mitigation efforts and
its estimates of when normal performance under the Agreement will be able to
resume.
16.13.Independent Parties. It is expressly agreed that Neurocrine and Takeda
will be independent contractors and that, except as otherwise required by
applicable Law, the relationship between Neurocrine and Takeda will not
constitute a partnership (including for U.S. federal Tax purposes), joint
venture, or agency. Neurocrine will not have the authority to make any
statements, representations, or commitments of any kind, or to take any action,
that will be binding on Takeda, without the prior written consent of Takeda, and
Takeda will not have the authority to make any statements, representations, or
commitments of any kind, or to take any action, that will be binding on
Neurocrine, without the prior written consent of Neurocrine. The Parties (and
any successor, assignee, transferee, or Affiliate of a Party) will not treat or
report the relationship between the Parties arising under this Agreement as a
partnership for United States tax purposes to the extent reasonably permitted
based upon advice of the applicable Party’s tax return preparer.
16.14.Further Assurances. The Parties agree to reasonably cooperate with each
other in connection with any actions required to be taken as part of their
respective obligations under this Agreement, and will (a) furnish to each other
such further information; (b) execute and deliver to each other such other
documents; and (c) do such other acts and things (including working
collaboratively to correct any clerical, typographical, or other similar errors
in this Agreement), all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement.
16.15.Performance by Affiliates. Each Party acknowledges and accepts that the
other Party may exercise its rights and perform its obligations (including
granting or continuing licenses and other rights) under this Agreement either
directly or through one or more of its Affiliates. A Party’s Affiliates will
have the benefit of all rights (including all licenses and other rights) of such
Party under this Agreement. Accordingly, in this Agreement “Takeda” will be
interpreted to mean “Takeda or its Affiliates” and “Neurocrine” will be
interpreted to mean “Neurocrine or its Affiliates” where necessary to give each
Party’s Affiliates the benefit of the rights provided to such Party in this
Agreement and the ability to perform its obligations (including granting or


79





--------------------------------------------------------------------------------


continuing licenses and other rights) under this Agreement; provided, however,
that in any event each Party will remain responsible for the acts and omissions,
including financial liabilities, of its Affiliates.
16.16.Binding Effect; No Third Party Beneficiaries. As of the Effective Date,
this Agreement will be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted assigns. Except as expressly
set forth in this Agreement, no Person other than the Parties and their
respective Affiliates and permitted assignees hereunder will be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.
16.17.Counterparts. This Agreement may be executed in two or more counterparts,
including by facsimile or PDF signature pages, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]






80






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Exclusive License Agreement to
be executed by their duly authorized representatives as of the Execution Date.




TAKEDA PHARMACEUTICAL COMPANY LIMITED




BY:  __/s/ Kentaro Kume___________________________


NAME: __Kentaro Kume______________________________


TITLE: ___Head of R&D Partnership Office Asia Pacific____


[Signature Page to Exclusive License Agreement]







--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Exclusive License Agreement to
be executed by their duly authorized representatives as of the Execution Date.




NEUROCRINE BIOSCIENCES, INC.




BY:  __/s/ Kevin Gorman__________________


NAME: __Kevin Gorman_____________________


TITLE: __CEO_____________________________
[Signature Page to Exclusive License Agreement]






--------------------------------------------------------------------------------





SCHEDULE 1.45
DEFENSIVE PATENT RIGHTS
[***]









--------------------------------------------------------------------------------


SCHEDULE 1.89
LICENSED ASSETS



Licensed AssetMechanism of ActionPhase II AssetTAK-831DAAO inhibitorPhase I
AssetsTAK-653AMPA potentiatorTAK-041GPR139 agonistNonclinical
Assets[***][***][***][***][***][***][***][***]








--------------------------------------------------------------------------------


SCHEDULE 1.188
TAKEDA KNOW-HOW




Structure-activity relationship data and in vitro and in vivo data for the
following chemical series:


[***]
[***]








--------------------------------------------------------------------------------







SCHEDULE 2.7
TRANSFERRED INVENTORY


Unless otherwise agreed by the JSC, Neurocrine will have [***] from the
Effective Date (a) to negotiate an agreement with a qualified vendor for
purposes of the transfer and storage of inventory of Licensed Product and (b)
notify Takeda in writing as to the location of such qualified vendor to which
Takeda should transfer inventory of each Licensed Asset. Unless otherwise agreed
by the JSC, Takeda will complete the transfer to Neurocrine’s qualified vendor
(i) no later than [***] after the later of completion of the Ongoing Phase II
Activities and Takeda’s receipt of the notice described in the foregoing clause
(b), with respect to inventory of the Phase II Asset, and (ii) no later than
[***] after Takeda’s receipt of the notice described in the foregoing clause
(b), with respect to the inventory of all other Licensed Product held inventory
by Takeda. For each day after such applicable [***] period that Neurocrine has
not notified Takeda that it has in place a qualified vendor by providing the
notice described in clause (b), Takeda may, starting from [***] after the
Effective Date (other than with respect to the transfer of Phase II Assets, for
which Takeda may not provide an invoice until [***] after the completion of the
Ongoing Phase II Activities), invoice Neurocrine for any storage fees incurred
by or on behalf of Takeda to store such inventory of Licensed Products, and
Neurocrine will pay the undisputed invoiced amounts within [***] after the date
of such invoice.






--------------------------------------------------------------------------------





SCHEDULE 4.1.1
Preliminary Co-Funded Development Plan
[***]







--------------------------------------------------------------------------------





SCHEDULE 4.2.3(d)
Phase II ONGOING Activities PLAN AND BUDGET
[***]





--------------------------------------------------------------------------------





SCHEDULE 5.2.3


REGULATORY SUBMISSIONS DATES
[***]














--------------------------------------------------------------------------------





SCHEDULE 9.2.1
PROFIT AND LOSS SHARE
This Schedule 9.2.1 to the Agreement covers financial planning, accounting
policies and procedures to be followed in determining the Operating Profits or
Losses and each of the Parties’ PSP P&L Share.
1. [***].

[***][***][***][***][***][***][***][***][***][***][***]










--------------------------------------------------------------------------------





SCHEDULE 9.4.1
WIRE INSTRUCTIONS

[***][***][***][***][***][***][***][***][***][***][***][***]







--------------------------------------------------------------------------------





SCHEDULE 10.2.3
JOINT PRESS RELEASE
[Attached]
image61.jpg [image61.jpg]     image71.jpg [image71.jpg]




News Release


[***]


Neurocrine Biosciences and Takeda Announce Collaboration to Develop and
Commercialize Potential Therapies for Psychiatric Disorders


•Strategic partnership agreement provides Neurocrine Biosciences exclusive
worldwide rights to early-to-mid-stage psychiatry pipeline compounds within
Takeda’s Neuroscience portfolio
•Collaboration includes three clinical-stage assets with the most advanced
molecule in Phase II for negative symptoms of schizophrenia
•Takeda retains ability to opt in or out of a 50:50 profit share on all clinical
programs at certain development events


SAN DIEGO and Osaka, Japan, June 10, 2020 – Neurocrine Biosciences, Inc.
(Nasdaq: NBIX) and Takeda Pharmaceutical Company Limited (TSE:4502/NYSE:TAK)
(“Takeda”) today announced a strategic collaboration to develop and
commercialize compounds in Takeda’s early-to-mid-stage psychiatry pipeline.
Specifically, Takeda granted an exclusive license to Neurocrine Biosciences for
seven pipeline programs, including three clinical stage assets for
schizophrenia, treatment-resistant depression and anhedonia.
“We are excited to collaborate with Takeda to bring life-changing therapies to
people living with serious, challenging and under-addressed psychiatric
disorders who are in need of better treatment options,” said Kevin Gorman,
Ph.D., Chief Executive Officer at Neurocrine Biosciences. “With our deep
understanding in the fields of psychiatry and neurology, we look forward to
developing new treatments for schizophrenia, treatment-resistant depression and
anhedonia as part of our diverse clinical development



--------------------------------------------------------------------------------





pipeline. This strategic partnership enhances our growing pipeline and
strengthens our position as a leading neuroscience-focused biopharmaceutical
company.”
“With longstanding experience developing and commercializing therapies for
serious neurological and psychiatric disorders, Neurocrine Biosciences is the
ideal partner to continue to develop our early-to-mid-stage psychiatry portfolio
and bring these potential new therapies to patients,” said Sarah Sheikh, M.D.,
M.Sc., MRCP, Head, Neuroscience Therapeutic Area Unit at Takeda. “Takeda is
deeply committed to Neuroscience as one of our core therapeutic areas. The
strategic partnership with Neurocrine Biosciences allows us to continue to build
on our leadership in psychiatry and deliver future medicines for these patients
while advancing our clinical assets for rare neurological diseases, such as
narcolepsy, developmental and epileptic encephalopathies and neurodegenerative
conditions.”
Collaboration Details
Under the terms of the agreement, Neurocrine Biosciences will be responsible for
developing and commercializing all pipeline compounds included in the
collaboration. Takeda will receive a total of $120 million USD in upfront cash.
Additionally, Takeda will be entitled to development milestones of up to $495
million USD, commercial milestones of up to $1.4 billion USD and up to
double-digit royalties on net sales. At certain development events, Takeda may
elect to opt in or out of a 50:50 profit share on all clinical programs on an
asset-by-asset basis. For any asset in which Takeda is participating in a 50:50
profit share arrangement, Takeda will not be eligible to receive development or
commercial milestones.


Conference Call Information
Today, Neurocrine Biosciences will host a conference call and webcast at 8:00
a.m. ET to provide commentary on the collaboration. The live call may be
accessed by dialing (877) 830-2586 (U.S.) or (785) 424-1734 (International)
using the conference ID: 6249. A live audio webcast of the conference call will
be available online on the Neurocrine Bioscience website under Investors at
www.neurocrine.com. A replay of the webcast will be available on the website
approximately one hour after the conclusion of the event and will be archived
for approximately one month.


About Programs in the Collaboration Agreement
TAK-831
TAK-831 is a potential first-in-class D-Amino Acid Oxidase (DAAO) inhibitor that
has completed multiple Phase I studies and is currently in on-going Phase II
studies including the Phase II INTERACT proof-of-concept study in negative
symptoms of schizophrenia.







--------------------------------------------------------------------------------





TAK-653
TAK-653 is a potential first-in-class Alpha-Amino-3-Hydroxy-5-Methyl-4-Isoxazole
Propionic Acid (AMPA) potentiator. TAK-653 has completed Phase I studies and is
a Phase II study-ready compound with the potential to be developed for
treatment-resistant depression.


TAK-041
TAK-041 is a potential first-in-class G Protein-Coupled Receptor 139 (GPR139)
agonist. TAK-041 has completed multiple Phase I studies and is a Phase II
study-ready compound with the potential to be developed for the treatment of
anhedonia in depression. Anhedonia is a psychological condition characterized by
the inability to experience pleasure.


Preclinical Programs
The collaboration includes the rights to four preclinical programs.


About Neurocrine Biosciences
Neurocrine Biosciences is a neuroscience-focused, biopharmaceutical company with
28 years of experience discovering and developing life-changing treatments for
people with serious, challenging and under-addressed neurological, endocrine and
psychiatric disorders. The company's diverse portfolio includes FDA-approved
treatments for tardive dyskinesia, Parkinson’s disease endometriosis* and
uterine fibroids* and clinical development programs in multiple therapeutic
areas including a gene therapy for Parkinson’s disease, chorea in Huntington
disease, congenital adrenal hyperplasia, epilepsy and polycystic ovary
syndrome*. Headquartered in San Diego, Neurocrine Biosciences specializes in
targeting and interrupting disease-causing mechanisms involving the
interconnected pathways of the nervous and endocrine systems. For more
information, visit neurocrine.com, and follow the company on LinkedIn. (*in
collaboration with AbbVie)


Takeda’s Commitment to Neuroscience
Takeda’s Neuroscience therapeutic area is driven by the immense unmet need of
patients suffering from neurological diseases. Our mission is to bring
innovative and potentially disease-modifying medicines to these patients. Our
commitment to patients extends beyond our research and development efforts by
supporting several neuroscience patient and provider organizations to raise
awareness, educate and broaden access to therapies.







--------------------------------------------------------------------------------





About Takeda Pharmaceutical Company Limited
Takeda Pharmaceutical Company Limited (TSE:4502/NYSE:TAK) is a global,
values-based, R&D-driven biopharmaceutical leader headquartered in Japan,
committed to bringing Better Health and a Brighter Future to patients by
translating science into highly-innovative medicines. Takeda focuses its R&D
efforts on four therapeutic areas: Oncology, Rare Diseases, Neuroscience, and
Gastroenterology (GI). We also make targeted R&D investments in Plasma-Derived
Therapies and Vaccines. We are focusing on developing highly innovative
medicines that contribute to making a difference in people's lives by advancing
the frontier of new treatment options and leveraging our enhanced collaborative
R&D engine and capabilities to create a robust, modality-diverse pipeline. Our
employees are committed to improving quality of life for patients and to working
with our partners in health care in approximately 80 countries. For more
information, visit https://www.takeda.com.


Neurocrine Biosciences Forward-Looking Statements
In addition to historical facts, this press release contains forward-looking
statements that involve a number of risks and uncertainties. These statements
include, but are not limited to, statements related to the benefits to be
derived from transactions with Takeda Pharmaceutical Company Limited; our
potential milestone and royalty payments to Takeda; the development of our
product candidates and the timing of completion of our clinical, regulatory, and
other development activities. Among the factors that could cause actual results
to differ materially from those indicated in the forward-looking statements are:
risks and uncertainties associated with the scale and duration of the COVID-19
pandemic and resulting global, national, and local economic and financial
disruptions; risks and uncertainties related to any COVID-19 quarantines,
shelter-in-place and similar government orders that are currently in place or
that may be put in place in the future, including the impact of such orders on
our business operations and the business operations of the third parties on
which we rely; our future financial and operating performance; risks or
uncertainties related to the development of the our product candidates; risks
that the FDA or other regulatory authorities may make adverse decisions
regarding our product candidates; risks that clinical development activities may
not be completed on time or at all; risks that clinical development activities
may be delayed for regulatory, manufacturing, or other reasons, may not be
successful or replicate previous clinical trial results, may fail to demonstrate
that our product candidates are safe and effective, or may not be predictive of
real-world results or of results in subsequent clinical trials; risks and
uncertainties relating to competitive products and technological changes that
may limit demand for a product candidate; risks that the benefits of the
agreements with Takeda may never be realized; risks that our product candidates
may be precluded from commercialization by the proprietary or regulatory rights
of third parties, or have unintended side effects, adverse reactions or
incidents of misuse; and other risks





--------------------------------------------------------------------------------





described in the Company's periodic reports filed with the Securities and
Exchange Commission, including without limitation the Company's quarterly report
on Form 10-Q for the quarter ended March 31, 2020. Neurocrine Biosciences
disclaims any obligation to update the statements contained in this press
release after the date hereof.


Takeda Pharmaceutical Company Limited Forward-Looking Statements
This press release and any materials distributed in connection with this press
release may contain forward-looking statements, beliefs or opinions regarding
Takeda’s future business, future position and results of operations, including
estimates, forecasts, targets and plans for Takeda. Without limitation,
forward-looking statements often include words such as “targets”, “plans”,
“believes”, “hopes”, “continues”, “expects”, “aims”, “intends”, “ensures”,
“will”, “may”, “should”, “would”, “could” “anticipates”, “estimates”, “projects”
or similar expressions or the negative thereof. These forward-looking statements
are based on assumptions about many important factors, including the following,
which could cause actual results to differ materially from those expressed or
implied by the forward-looking statements: the economic circumstances
surrounding Takeda’s global business, including general economic conditions in
Japan and the United States; competitive pressures and developments; changes to
applicable laws and regulations; the success of or failure of product
development programs; decisions of regulatory authorities and the timing
thereof; fluctuations in interest and currency exchange rates; claims or
concerns regarding the safety or efficacy of marketed products or product
candidates; the impact of health crises, like the novel coronavirus pandemic, on
Takeda and its customers and suppliers, including foreign governments in
countries in which Takeda operates, or on other facets of its business; the
timing and impact of post-merger integration efforts with acquired companies;
the ability to divest assets that are not core to Takeda’s operations and the
timing of any such divestment(s); and other factors identified in Takeda’s most
recent Annual Report on Form 20-F and Takeda’s other reports filed with the U.S.
Securities and Exchange Commission, available on Takeda’s website at:
https://www.takeda.com/investors/reports/sec-filings/ or at www.sec.gov. Takeda
does not undertake to update any of the forward-looking statements contained in
this press release or any other forward-looking statements it may make, except
as required by law or stock exchange rule. Past performance is not an indicator
of future results and the results or statements of Takeda in this press release
may not be indicative of, and are not an estimate, forecast, guarantee or
projection of Takeda’s future results.


# # #


Contacts:


Neurocrine Biosciences, Inc. Takeda Pharmaceuticals








--------------------------------------------------------------------------------





SCHEDULE 11.2.1
TAKEDA PATENT RIGHTS


[***] 









--------------------------------------------------------------------------------





SCHEDULE 11.2.2
TAKEDA TECHNOLOGY
[***]







--------------------------------------------------------------------------------





SCHEDULE 11.2.4 
OWNERSHIP OF TAKEDA TECHNOLOGY
SCHEDULE 11.4.4
DOMAIN NAMES

DomainRegistrant[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]











--------------------------------------------------------------------------------





SCHEDULE 13.2.1(a)
ANNUITIES AND MAINTENANCE FEES
[***]







--------------------------------------------------------------------------------







SCHEDULE 14.4.3
[***] DISPUTE RESOLUTION
[***].







